




Exhibit 10.1










 
 
 
 
 
 
TERM LOAN AGREEMENT
 
 
 
 
Dated as of May 11, 2012
 
 
 
 
by and among
 
 
COLONIAL REALTY LIMITED PARTNERSHIP,
 
as Borrower,
 
 
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5.,
 
as Lenders,
 
 
and
 
 
U.S. BANK NATIONAL ASSOCIATION,
 
as Administrative Agent
 
 
_____________________________________________
 
 
U.S. BANK NATIONAL ASSOCIATION,
and
PNC CAPITAL MARKETS LLC,
 
as Joint Lead Arrangers
 
 
and
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
as Syndication Agent,
 
 
 
 
 
 












--------------------------------------------------------------------------------











--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article I Definitions
1
 
 
 
Section 1.1
Definitions.
1
Section 1.2
General; References to Time.
26
Section 1.3
Financial Attributes of Non-Wholly Owned Subsidiaries.
26
 
 
 
Article II Credit Facility
27
 
 
 
Section 2.1
Term Loans.
27
Section 2.2
Rates and Payment of Interest on Loans.
28
Section 2.3
Number of Interest Periods.
28
Section 2.4
Repayment of Loans.
28
Section 2.5
Prepayments.
29
Section 2.6
Continuation.
29
Section 2.7
Conversion.
29
Section 2.8
Notes.
30
Section 2.9
Additional Loans.
30
Section 2.10
Advances by Administrative Agent.
31
Section 2.11
Funds Transfer Disbursements.
31
Section 2.12
Limitation of Liability.
32
 
 
 
Article III Payments, Fees and Other General Provisions
32
 
 
 
Section 3.1
Payments.
32
Section 3.2
Pro Rata Treatment.
33
Section 3.3
Sharing of Payments, Etc.
33
Section 3.4
Several Obligations.
34
Section 3.5
Fees.
34
Section 3.6
Computations.
34
Section 3.7
Usury.
34
Section 3.8
Statements of Account.
35
Section 3.9
Defaulting Lenders.
35
Section 3.10
Taxes.
36
 
 
 
Article IV Yield Protection, Etc.
39
 
 
 
Section 4.1
Capital Adequacy; Regulatory Change.
39
Section 4.2
Suspension of LIBOR Loans.
41
Section 4.3
Illegality.
41
Section 4.4
Compensation.
41
Section 4.5
Affected Lenders.
42
Section 4.6
Treatment of Affected Loans.
42
Section 4.7
Change of Lending Office.
43
Section 4.8
Assumptions Concerning Funding of LIBOR Loans.
43
 
 
 
Article V Conditions Precedent
43
 
 
 
Section 5.1
Initial Conditions Precedent.
43
Section 5.2
Conditions Precedent to All Loans.
45
 
 
 
Article VI Representations and Warranties
46
 
 
 
Section 6.1
Representations and Warranties.
46
Section 6.2
Survival of Representations and Warranties, Etc.
55


i

--------------------------------------------------------------------------------




Article VII Affirmative Covenants
55
 
 
 
Section 7.1
Preservation of Existence and Similar Matters.
55
Section 7.2
Compliance with Applicable Law.
56
Section 7.3
Maintenance of Property.
56
Section 7.4
Conduct of Business.
56
Section 7.5
Insurance.
56
Section 7.6
Payment of Taxes and Claims.
56
Section 7.7
Visits; Inspections.
57
Section 7.8
Use of Proceeds.
57
Section 7.9
Environmental Matters.
57
Section 7.10
Books and Records.
58
Section 7.11
Further Assurances.
58
Section 7.12
Guarantors.
58
Section 7.13
REIT Status.
59
Section 7.14
Distribution of Income to the Borrower.
59
Section 7.15
Credit Rating.
59
Section 7.16
Exchange Listing.
59
 
 
 
Article VIII Information
59
 
 
 
Section 8.1
Quarterly Financial Statements.
59
Section 8.2
Year‑End Statements.
60
Section 8.3
Compliance Certificate.
61
Section 8.4
Other Information.
62
Section 8.5
Electronic Delivery of Certain Information.
64
Section 8.6
Public/Private Information.
65
Section 8.7
USA Patriot Act Notice; Compliance.
65
 
 
 
Article IX Negative Covenants
65
 
 
 
Section 9.1
Financial Covenants.
65
Section 9.2
Indebtedness.
66
Section 9.3
Certain Permitted Investments.
66
Section 9.4
Investments Generally.
67
Section 9.5
Liens; Negative Pledges; Other Matters.
67
Section 9.6
Restricted Payments; Stock Repurchases.
68
Section 9.7
Merger, Consolidation, Sales of Assets and Other Arrangements.
68
Section 9.8
Fiscal Year.
69
Section 9.9
Modifications to Material Contracts.
69
Section 9.10
Transactions with Affiliates.
69
Section 9.11
ERISA Exemptions.
69
Section 9.12
Restriction on Prepayment of Indebtedness.
70
Section 9.13
Modifications to Governing Documents.
70
Section 9.14
Occupancy of Unencumbered Assets.
70
 
 
 
Article X Default
70
 
 
 
Section 10.1
Events of Default.
70
Section 10.2
Remedies Upon Event of Default.
73
Section 10.3
Remedies Upon Default.
75
Section 10.4
Marshaling; Payments Set Aside.
75
Section 10.5
Allocation of Proceeds.
75


ii

--------------------------------------------------------------------------------




Section 10.6
Performance by Administrative Agent.
76
Section 10.7
Rights Cumulative.
76
 
 
 
Article XI The Administrative Agent
76
 
 
 
Section 11.1
Appointment and Authorization.
77
Section 11.2
Administrative Agent as Lender.
77
Section 11.3
Approvals of Lenders.
78
Section 11.4
Notice of Events of Default.
78
Section 11.5
Administrative Agent's Reliance.
78
Section 11.6
Indemnification of Administrative Agent.
79
Section 11.7
Lender Credit Decision, Etc.
80
Section 11.8
Successor Administrative Agent.
80
Section 11.9
Titled Agents.
81
 
 
 
Article XII Miscellaneous
81
 
 
 
Section 12.1
Notices.
82
Section 12.2
Expenses.
83
Section 12.3
Setoff.
83
Section 12.4
Litigation; Jurisdiction; Other Matters; Waivers.
84
Section 12.5
Successors and Assigns.
85
Section 12.6
Amendments and Waivers.
89
Section 12.7
Nonliability of Administrative Agent and Lenders.
90
Section 12.8
Confidentiality.
90
Section 12.9
Indemnification.
91
Section 12.10
Termination; Survival.
92
Section 12.11
Severability of Provisions.
93
Section 12.12
GOVERNING LAW.
93
Section 12.13
Counterparts.
93
Section 12.14
Obligations with Respect to Loan Parties and Subsidiaries.
93
Section 12.15
Independence of Covenants.
93
Section 12.16
Limitation of Liability.
94
Section 12.17
Entire Agreement.
94
Section 12.18
Construction.
94
Section 12.19
Headings.
94
Section 12.20
Trustees Not Liable for Obligations of CLP.
94
 
 
 
SCHEDULE I
Commitments
 
SCHEDULE 1.1.
List of Loan Parties
 
SCHEDULE 6.1(b)
Ownership Structure
 
SCHEDULE 6.1(f)
Properties
 
SCHEDULE 6.1(g)
Indebtedness and Guaranties
 
SCHEDULE 6.1(i)
Litigation
 
SCHEDULE 6.1(k)
Financial Statements
 
SCHEDULE 6.1(p)
Environmental Matters
 
SCHEDULE 6.1(y)
Unencumbered Assets
 
SCHEDULE 6.1(ee)
Property
 
 
 
 
EXHIBIT A
Form of Assignment and Assumption Agreement
 
EXHIBIT B
Form of Contribution Agreement
 
EXHIBIT C
Form of Guaranty
 
EXHIBIT D
Form of Joinder Agreement
 


iii

--------------------------------------------------------------------------------




EXHIBIT E
Form of Notice of Borrowing
 
EXHIBIT F
Form of Notice of Continuation
 
EXHIBIT G
Form of Notice of Conversion
 
EXHIBIT H
Form of Promissory Note
 
EXHIBIT I
Form of Compliance Certificate
 
EXHIBIT J
Form of US Tax Certificate
 






iv

--------------------------------------------------------------------------------




THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of May 11, 2012, by and
among COLONIAL REALTY LIMITED PARTNERSHIP, a limited partnership formed under
the laws of the State of Delaware (the “Borrower”), COLONIAL PROPERTIES TRUST, a
trust formed under the laws of the State of Alabama, certain Subsidiaries
thereof which may become party hereto from time to time, each of the financial
institutions initially a signatory hereto together with their successors and
assignees under Section 12.5 (the “Lenders”), and U.S. BANK NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), and with PNC
CAPITAL MARKETS LLC, as Joint Lead Arrangers (the “Arrangers”), and PNC BANK,
NATIONAL ASSOCIATION, as Syndication Agent (the “Syndication Agent”).
WHEREAS, the Administrative Agent and the Lenders desire to make available to
the Borrower term loans in the initial aggregate amount of $150,000,000 on the
terms and conditions contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Article I DEFINTIONS


Section 1.1
Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Additional Costs” has the meaning given that term in Section 4.1(d).
“Additional Loan” means any Loan made by a Lender, subject to the terms and
conditions of this Agreement (including, without limitation, Section 2.9 hereof)
other than an Effective Date Loan.
“Additional Loan Advance Date” means the date on which a Lender which has agreed
to provide an Additional Loan, subject to and in accordance with the terms and
conditions of this Agreement (including, without limitation, Section 2.9
hereof).
“Adjusted EBITDA” means as of any date of determination the sum of (a) EBITDA of
Borrower for the immediately preceding calendar quarter annualized less (b) the
Capital Reserve for such period. In determining Adjusted EBITDA, EBITDA
attributable to enclosed mall Properties shall be calculated using EBITDA
attributable to such enclosed mall Properties for the preceding four (4)
calendar quarters divided by four (4), and then annualized.
“Adjusted Total Asset Value” means as of any date of determination the sum of
(a) Total Asset Value less (b) the value of assets (determined in a manner
consistent with the definition of Total Asset Value) owned or leased by Excluded
Subsidiaries or Unconsolidated Affiliates and included in Total Asset Value.
“Administrative Agent” means U.S. Bank, in its capacity as administrative agent
for the Lenders, and any successor Administrative Agent appointed pursuant to
the terms of this Agreement.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affected Lender” has the meaning given that term in Section 4.5.

1

--------------------------------------------------------------------------------




“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise. In no event shall the
Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower.
“Agreement Date” means the date as of which this Agreement is dated.
“Anti-Terrorism Laws” has the meaning given that term in Section 6.1(hh).
“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all Governmental Authorities and all orders and
decrees of all courts, tribunals and arbitrators.
“Applicable Margin” means at any time the percentage rate per annum set forth
below in the Applicable Margin column determined based upon the Credit Rating of
Borrower at such time:
Pricing Level
 Borrower's Credit Rating
Applicable Margin
Pricing Level 1
At least A-/A3
1.10%
Pricing Level 2
At least BBB+/Baa1
1.20%
Pricing Level 3
At least BBB/Baa2
1.40%
Pricing Level 4
At least BBB-/Baa3
1.60%
Pricing Level 5
Below BBB-/Baa3 or unrated
2.05%

The Applicable Margin shall vary from time to time, as provided in this
paragraph, in accordance with changes in the Borrower's Credit Rating. Any
change in the Borrower's Credit Rating which would cause the Applicable Margin
to move to a different Pricing Level in the table above shall be effective as of
the first day of the first calendar month immediately following receipt by the
Administrative Agent of written notice delivered by the Borrower in accordance
with Section 8.4(n) that the Borrower's Credit Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such Section
but the Administrative Agent becomes aware that the Borrower's Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level in the table above effective as of the first day of the first calendar
month following the date the Administrative Agent becomes aware that the
Borrower's Credit Rating has changed. During any period that the Borrower has
received two Credit Ratings that are not equivalent, the Applicable Margin shall
be determined based on the Level in the table above corresponding to the higher
of such two Credit Ratings; provided, however, if during any such period the
Borrower has received two Investment Grade Ratings and such Credit Ratings are
more than one Level apart, then the Applicable Margin shall be the average of
the Applicable Margins corresponding to each such Credit Rating. If the Borrower
has received a Credit Rating from only one Rating Agency, then the Applicable
Margin shall be determined based on the sole Credit Rating from such Rating
Agency. During any period that the Borrower has no Credit Rating from either
Rating Agency, the Applicable Margin shall be determined based on Level 5 in the
table above. As of the Agreement Date, the Applicable Margin is determined based
on Pricing Level 4.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.
“Arrangers” has the meaning given such term in the Preamble to this Agreement.

2

--------------------------------------------------------------------------------




“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Base Rate” means the per annum rate of interest equal to the Federal Funds Rate
plus one and one-half of one percent (1.50%).
“Base Rate Loan” means any portion of a Loan bearing interest at a rate based on
the Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower's successors and permitted assigns.
“Borrower Authorized Persons Certificate” means the certificate, in form and
substance satisfactory to the Administrative Agent, to be delivered to the
Administrative Agent pursuant to Section 5.1(a), as the same may be amended,
restated or modified from time to time with the prior written approval of the
Administrative Agent.
“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in Atlanta, Georgia
are open to the public for carrying on substantially all of the Administrative
Agent's business functions, and (b) if such day relates to a LIBOR Loan, any
such day that is also a day on which dealings in Dollars are carried on in the
London interbank market. Unless specifically referenced in this Agreement as a
Business Day, all references to “days” shall be to calendar days.
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $200 per unit per annum for multifamily Properties, $0.40
per square foot per annum for all office Properties and $0.15 per square foot
per annum for retail Properties multiplied by (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in the
determination of Capital Reserves. If the term Capital Reserves is used without
reference to any specific Property, then the amount shall be determined on an
aggregate basis with respect to all Properties of the Borrower and a
proportionate share of all Properties of all of its Subsidiaries and
Unconsolidated Affiliates.
“Capitalization Rate” means 6.75% for multifamily Properties, 7.75% for retail
Properties, and 7.75% for office Properties.
“Capitalized Lease Obligation” means obligations under a lease that are required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired which are issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized

3

--------------------------------------------------------------------------------




under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, acting through a branch or agency, which bank at the time of the
acquisition thereof has capital and unimpaired surplus in excess of $500,000,000
and which bank or its holding company at the time of the acquisition thereof has
a short‑term commercial paper rating of at least A-2 or the equivalent by S&P or
at least P‑2 or the equivalent by Moody's; (c) reverse repurchase agreements
with terms of not more than seven days from the date acquired, for securities of
the type described in clause (a) above and entered into only with commercial
banks having the qualifications described in clause (b) above; (d) commercial
paper issued by any Person incorporated under the laws of the United States of
America or any State thereof and rated at the time of the acquisition thereof at
least A‑2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody's, in each case with maturities of not more than one year from
the date acquired; and (e) investments in money market funds registered under
the Investment Company Act of 1940, which have at the time of the acquisition
thereof net assets of at least $500,000,000 and at least 85% of whose assets
consist of securities and other obligations of the type described in clauses (a)
through (d) above.
“Change of Control” means the occurrence of any of the following:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than twenty-five percent (25%) of the total
voting power of the then outstanding voting stock of CLP;
(b)    during any period of 12 consecutive months, a majority of the Board of
Trustees or Directors of CLP consists of individuals who were not either
(i) trustees or directors of CLP as of the corresponding date of the previous
year, (ii) selected or nominated to become trustees or directors by the Board of
Trustees or Directors of CLP of which a majority consisted of individuals
described in clause (b)(i) above (including those selected or nominated to
replace members as a result of the retirement due to age, death or disability of
members of such board), or (iii) selected or nominated to become trustees or
directors by the Board of Trustees or Directors of CLP of which a majority
consisted of individuals described in clause (b)(i) above and individuals
described in clause (b)(ii), above (including those selected or nominated to
replace members as a result of the retirement due to age, death or disability of
members of such board);
(c)    CLP fails to directly own, free of any liens, encumbrances or adverse
claims, at least fifty-one percent (51%) of the Equity Interests of Borrower; or
(d)    Borrower fails to own, free of any liens, encumbrances or adverse claims,
all of the Equity Interests of each Guarantor (other than CLP).
“CLP” means Colonial Properties Trust, an Alabama trust.
“Commitment” means, as to each Lender, the amount set forth for such Lender on
Schedule I as such Lender's “Commitment Amount”, or as set forth in any
applicable Assignment and Assumption executed by such Lender, or in any other
agreement executed by an existing Lender (or another Person becoming a Lender
pursuant to such agreement), in form and substance satisfactory to the
Administrative Agent and the Borrower, pursuant to which such Lender or other
Person agrees to provide an Additional Loan subject to and in accordance with
Section 2.9.
“Compliance Certificate” has the meaning given that term in Section 8.3

4

--------------------------------------------------------------------------------




“Condominium Conversion” means that both of the following have occurred as to a
Residential Property: (a) notice of the conversion of such Property to a
condominium form of ownership has been sent to the tenants of such Property if
required by Applicable Law, and (b) a declaration of condominium or other
similar document with respect to such Property has been filed with the
applicable Governmental Authority.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Basis” means a Person and its Subsidiaries, consolidated in
accordance with GAAP.
“Construction Budget” means, in the aggregate, the fully budgeted total cost to
develop a Property under construction or to convert a Property to a Residential
Unit For Sale, including the acquisition cost of land as reasonably determined
by Borrower in good faith. A Property shall no longer be considered to be under
construction once it achieves an Occupancy Rate of 80% or more.
“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Development Properties that are under
development.
“Contingent Liabilities” as to any Person, but without duplication of any amount
included or includable in items (a) through (h), (j) and (k) of Indebtedness, as
applied to any obligation, means and includes liabilities or obligations with
respect to: (a) a guaranty (other than by endorsement of negotiable instruments
for collection in the ordinary course of business), directly or indirectly, in
any manner, of any part or all of such obligation; (b) an agreement, direct or
indirect, contingent or otherwise, and whether or not constituting a guaranty,
the practical effect of which is to assure the payment or performance (or
payment of damages in the event of nonperformance) of any part or all of such
obligation, whether by: (i) the purchase of securities or obligations, (ii) the
purchase, sale or lease (as lessee or lessor) of property or the purchase or
sale of services primarily for the purpose of enabling the obligor with respect
to such obligation to make any payment (or payment of damages in the event of
nonperformance) of or on account of any part or all of such obligation, or to
assure the owner of such obligation against loss, (iii) the supplying of funds
to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit, or (v) the supplying of funds to or investing in a Person on account of
all or any part of such Person's obligation under a guaranty of any obligation
or indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation; (c) all obligations, contingent or otherwise, of such
Person under any synthetic lease, tax retention operating lease, or similar off
balance sheet financing arrangement; (d) all obligations of such Person with
respect to any take-out commitment or forward equity commitment; (e) purchase
obligations net of asset value; and (f) all obligations under performance and/or
completion guaranties (or other agreements the practical effect of which is to
assure performance or completion of such obligations) as and to the extent such
obligations are required to be included as liabilities on the balance sheet of
such Person in accordance with GAAP.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.
“Contribution Agreement” means the Contribution Agreement of even date herewith
in substantially the form of Exhibit B to be executed by the Borrower and the
Guarantors.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

5

--------------------------------------------------------------------------------




“Credit Event” means any of the following: (a) the making of any Loan, (b) the
Conversion of a Base Rate Loan into a LIBOR Loan, and (c) the Continuation of a
LIBOR Loan.
“Credit Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the unpaid principal amount of such Lender's Loan to (b) the
aggregate unpaid principal amount of all Loans.
“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.
“Debt to Total Asset Value Ratio” shall mean the ratio (expressed as a
percentage) of (a) the sum of the Borrower's and its Subsidiaries' Indebtedness
to (b) Total Asset Value, with Total Asset Value based on the immediately
preceding calendar quarter.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means, subject to Section 3.9(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender's determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within 2 Business Days of the date
when due, (b) has notified the Borrower, or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender's obligation to fund a Loan hereunder and states that
such position is based on such Lender's determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9(c)) upon delivery of written notice of such
determination to the

6

--------------------------------------------------------------------------------




Borrower and each Lender.
“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.
“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement, other than a Security Document, pursuant to which cash,
deposit accounts, securities accounts or similar financial asset collateral are
pledged to or made available for set-off by, a Specified Derivatives Provider,
including any banker's lien or similar right, securing or supporting Specified
Derivatives Obligation.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).
“Development Property” means a Property currently under development that has not
become a Stabilized Property, or on which the improvements (other than tenant
improvements on unoccupied space) related to the development have not been
completed, provided that (a) such a Development Property (other than a Property
being developed as a Residential Unit For Sale Property) on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been completed for at least twelve (12) months
for multifamily, retail and office Properties shall cease to constitute a
Development Property notwithstanding the fact that such Property has not become
a Stabilized Property, and (b) a Property being developed as a Residential Unit
For Sale Property shall cease to be a Development Property upon the earlier to
occur of (i) twenty four (24) months after the Condominium Conversion and
(ii) thirty-six (36) months after commencement of construction (whether of
infrastructure, above ground improvements or otherwise).
“Disbursement Letter” means the letter from the Borrower to the Administrative
Agent, dated on or about the date hereof and signed by an authorized Person of
the Borrower identified in the Borrower Authorized Persons Certificate,
authorizing and directing the Administrative Agent to disburse the proceeds of
the Loans in accordance with therewith and otherwise to be in form and substance
satisfactory to the

7

--------------------------------------------------------------------------------




Administrative Agent.
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of: (a) net income (or loss) of such Person for such period
determined on a Consolidated Basis, in accordance with GAAP, exclusive of the
following (but only to the extent included in the determination of such net
income (loss) for such period): (i) depreciation and amortization; (ii) Interest
Expense; (iii) income tax expense; (iv) extraordinary or nonrecurring items,
including without limitation, extraordinary or non-recurring gains and losses;
(v) in the case of the Borrower, funds received by the Borrower or a Subsidiary
as rent but which are reserved for capital expenses; plus (b) such Person's
Ownership Share of EBITDA of its Unconsolidated Affiliates. Straight line rent
leveling adjustments required under GAAP, and amortization of intangibles
pursuant to FASB ASC 805 and the like, shall be disregarded in determinations of
EBITDA (to the extent such adjustments would otherwise have been included in the
determination of EBITDA). For purposes of this definition, nonrecurring items
shall be deemed to include (x) gains and losses on early extinguishment of
Indebtedness, (y) non-cash severance and other non-cash restructuring charges
and (z) transaction costs of acquisitions not permitted to be capitalized
pursuant to GAAP.
“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived by all of the Lenders.
“Effective Date Loan” means a Loan made by a Lender on the Effective Date,
subject to the terms and conditions hereof.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Borrower or any of the Borrower's Affiliates or Subsidiaries
or (ii) any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii).
“Eligible Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Effective Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee's interest under such lease, including the ability to sublease; and
(e) such other rights customarily required by mortgagees making a loan secured
by the interest of the holder of the leasehold estate demised pursuant to a
ground lease.
“Eligible QI Cash and Cash Equivalents” means at any time the sum of (a) the
proceeds from the sale of Properties by Borrower or a Subsidiary of Borrower
which are held by a Qualified Intermediary as cash or Cash Equivalents in a
“qualified escrow account” within the meaning of the Treasury Regulations issued
pursuant to Section 1031 of the Internal Revenue Code as cash or Cash
Equivalents pursuant to an exchange agreement intended for the purposes of
implementing a tax deferred exchange transaction under Section 1031 of the
Internal Revenue Code, minus (b) all costs, expenses and other obligations
incurred by or owing to such Qualified Intermediary or any other Person which
are to be paid from such qualified escrow account prior to or at the time of the
disbursement of the proceeds from such qualified escrow account by the Qualified
Intermediary. In the event (i) all or a portion of the cash or Cash Equivalents
held by the

8

--------------------------------------------------------------------------------




Qualified Intermediary become subject to any Lien or (ii) the Qualified
Intermediary becomes subject to any bankruptcy or insolvency proceedings, then
with respect to clause (i) above, the value of the cash or Cash Equivalents
subject to such Lien shall be reduced by the principal amount of such Lien, and
with respect to clause (ii) above, the cash or Cash Equivalents held by such
Qualified Intermediary shall be deemed to be zero dollars ($0).
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA

9

--------------------------------------------------------------------------------




Group or the imposition of any Lien in favor of the PBGC under Title IV of
ERISA; or (j) a determination that a Plan is, or is reasonably expected to be,
in “at risk” status (within the meaning of Section 430 of the Internal Revenue
Code or Section 303 of ERISA).
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Subsidiary” means:
(A)    any Subsidiary of Borrower (a) holding title to assets which are or are
to become collateral for any Secured Debt of such Subsidiary; (b) which is
prohibited from guarantying the Indebtedness of any other Person pursuant to
(i) any document, instrument or agreement evidencing such Secured Debt or (ii) a
provision of such Subsidiary's organizational documents which provision was
included in such Subsidiary's organizational documents as a condition to the
extension of such Secured Debt; and (c) for which none of the Borrower, CLP, any
of their respective Subsidiaries (other than another Excluded Subsidiary) or any
other Loan Party has any Contingent Liability or is otherwise liable with
respect to any of the Indebtedness of such Subsidiary, except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions from non‑recourse liability; and
(B)    a Subsidiary of Borrower (a) holding title to a Specified Property;
(b) which is prohibited from guarantying the Indebtedness of any other Person
pursuant to a provision of such Subsidiary's Governing Documents; and (c) for
which none of the Borrower, CLP, any of their respective Subsidiaries or any
other Loan Party has any Contingent Liability or is otherwise liable with
respect to any of the Indebtedness of such Subsidiary, except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions from non‑recourse liability.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.5) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
3.10, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient's failure to comply with Section 3.10(g) and Section 3.10(d) any U.S.
federal withholding Taxes imposed under FATCA.
“Executive Order” has the meaning given that term in Section 6.1(hh)
“Existing Credit Agreements” means the Existing Revolving Credit Agreement and
the Existing Term Loan Agreement.

10

--------------------------------------------------------------------------------




“Existing Revolving Credit Agreement” means that certain Credit Agreement dated
as of March 30, 2012, as amended by that certain First Amendment to Credit
Agreement, dated as of May 11, 2012, by and among the Borrower, the financial
institutions party thereto as “Lenders”, Wells Fargo, as “Administrative Agent,”
and the other parties thereto.
“Existing Term Loan Agreement” means that certain Term Loan Agreement dated as
of July 22, 2011, as amended by that certain First Amendment to Term Loan
Agreement, dated as of March 30, 2012, and that certain Second Amendment to Term
Loan Agreement, dated as of May 11, 2012, by and among the Borrower, the
financial institutions party thereto as “Lenders”, Wells Fargo, as “Agent,” and
the other parties thereto.
“Fair Market Value” means (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions, and (b) with respect to any other
property, the price which could be negotiated in an arm's-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future Treasury Regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum (expressed as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day; provided (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to
Administrative Agent, in its capacity as a Lender, on such day on such
transactions as determined by Administrative Agent.
“Fee Letters” means the U.S. Bank Fee Letter and the PNC Fee Letter.
“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder, under any other Loan
Document or under the Fee Letters.
“First Mortgage Receivable” means a Mortgage Receivable (a) secured by a first
priority mortgage, deed of trust or deed to secure debt on a fully developed and
operational multifamily, retail or office property, (b) which is performing in
accordance with its payment terms and as to which no event of default or other
event which would permit the acceleration of such loan shall have occurred, and
(c) the outstanding principal balance of which shall not exceed eighty percent
(80%) of the value of the underlying real estate, as reasonably determined by
Borrower.
“Fixed Charge Coverage Ratio” shall mean the ratio of (a) Adjusted EBITDA to
(b) Fixed Charges for the period used to calculate EBITDA annualized.
“Fixed Charges” means, for the immediately preceding fiscal quarter on an
annualized basis, the sum of (a) Interest Expense of the Borrower and its
Subsidiaries determined on a Consolidated Basis for

11

--------------------------------------------------------------------------------




such period, plus (b) all regularly scheduled principal payments made with
respect to Indebtedness of the Borrower and its Subsidiaries during such period,
other than any balloon, bullet or similar principal payment which repays such
Indebtedness in full, plus (c) all Preferred Dividends paid during such period.
The Borrower's and the Subsidiaries' Ownership Share in the Fixed Charges of
their Unconsolidated Affiliates shall be included in the determination of Fixed
Charges.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.
“Governing Documents” of any Person means the declaration of trust, certificate
or articles of incorporation, by-laws, partnership agreement or operating or
members agreement, as the case may be, and any other organizational or governing
documents, of such Person.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
“Guarantors” means CLP and any other Person that is now or hereafter a party to
the Guaranty as a “Guarantor” and shall in any event include all existing and
future Material Subsidiaries (unless an Excluded Subsidiary).
“Guaranty” means the Guaranty substantially in the form of Exhibit C executed by
the Guarantors as of the Agreement Date and delivered to the Administrative
Agent in accordance with this Agreement.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “contaminant”, “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “pollutant”, “toxic substances” or any other
formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, “TCLP” toxicity or “EP toxicity”;
(b) oil, petroleum or petroleum derived substances, natural gas, natural gas
liquids or synthetic gas and drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude

12

--------------------------------------------------------------------------------




oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form;
(e) electrical equipment which contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million; and
(f) any other chemicals, materials or substances regulated pursuant to any
Environmental Law.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 30 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all Off-Balance Sheet Obligations of such Person;
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (i) all Contingent
Liabilities of such Person (except for and guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, and other similar
exceptions to recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (k) such Person's Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person. Indebtedness of any Person shall include Indebtedness
of any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person's Ownership Share such partnership
or joint venture (except if such Indebtedness, or portion thereof, is recourse
to such Person, in which case the greater of such Person's Ownership Share of
such Indebtedness or the amount of the recourse portion of the Indebtedness,
shall be included as Indebtedness of such Person). All Loans shall constitute
Indebtedness of the Borrower.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.
“Intellectual Property” has the meaning given that term in Section 6.1(t).
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account plus
recurring fees such as recurring issuer, trustee and credit enhancement fees in
connection with tax-exempt financings, determined on a Consolidated Basis in
accordance with GAAP for such period, plus (b) the Borrower's and its
Subsidiaries' Ownership Share of Interest Expense of their Unconsolidated
Affiliates for such period.

13

--------------------------------------------------------------------------------




“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period would otherwise end after the Termination Date, such Interest
Period shall end on the Termination Date; and (ii) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended and
any reference to a particular section of the Internal Revenue Code shall be
deemed to include any successor section to such particular section.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person; (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person; or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in the Loan Documents, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or the equivalent)
or higher from a Rating Agency.
“Joinder Agreement” means the joinder agreement with respect to the Guaranty and
the Contribution Agreement to be executed and delivered pursuant to Section 7.12
by any additional Guarantor, substantially in the form of Exhibit D.
“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns provided,
however, that the term “Lender” (i) except as otherwise expressly provided
herein, shall exclude any Lender (or its Affiliates) in its capacity as a
Specified Derivatives Provider.
“Lending Office” means, for (i) each Lender, and for each Type of Loan, the
office, branch, Subsidiary, or Affiliate of such Lender specified in such
Lender's Administrative Questionnaire or in the applicable Assignment and
Assumption, or such other office, branch, Subsidiary, or Affiliate as such
Lender may notify the Administrative Agent in writing from time to time and (ii)
the office of the Administrative Agent set forth in Section 12.1.
“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate quoted by
the Administrative Agent from Reuters Screen LIBOR01 Page or any successor
thereto designated by the Administrative Agent, which shall be the rate in
effect two (2) New York Banking Days prior to the Reprice Date adjusted for any

14

--------------------------------------------------------------------------------




reserve requirement and any subsequent costs arising from a change in government
regulations. The term “New York Banking Day” means any day (other than a
Saturday or Sunday) on which commercial banks are open for business in New York,
New York. The term “Reprice Date” means the first day of each Interest Period.
“LIBOR Breakage Costs” means any loss, cost, or expense which any Lender
sustains or incurs as a consequence of (i) any payment or prepayment (whether
voluntary, involuntary or required pursuant to the terms hereof) of any Loan, or
Conversion of any Loan, on a day that is not a Reprice Date with respect to such
Loan; (ii) the conversion (for any reason whatsoever, whether voluntary or
involuntary) of the interest rate applicable to a LIBOR Loan from LIBOR to an
alternate index selected by such Lender with respect to the outstanding
principal balance of such Loan on a date other than a Reprice Date, all
including, without limitation, such loss or expenses arising from interest or
fees payable by any Lender to lenders of funds obtained by it in order to
maintain a LIBOR Loan hereunder; or (iii) any failure by the Borrower for any
reason to borrow a LIBOR Loan from such Lender on the date for such borrowing,
or to Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR Loan on the
requested date of such Conversion or Continuation.
“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title, encumbrance or
preferential arrangement which has the same practical effect of constituting a
security interest or encumbrance of any kind, whether voluntarily incurred or
arising by operation of law, in respect of any property of such Person, or upon
the income or profits therefrom; (b) any arrangement, express or implied, under
which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) the filing of any financing
statement under the Uniform Commercial Code or its equivalent in any
jurisdiction, other than a financing statement filed in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the Uniform Commercial Code as in effect in an
applicable jurisdiction that is not in the nature of a security interest.
“Loan” means an Effective Date Loan or an Additional Loan.
“Loan Document” means this Agreement, each Note, the Guaranty, the Contribution
Agreement, the Disbursement Letter, and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement (other than the Fee Letters and any Specified
Derivatives Contract).
“Loan Party” means each of the Borrower and any other Person now or hereafter
primarily or secondarily obligated to pay all or any part of the Obligations,
including the Guarantors. Schedule 1.1 sets forth the Loan Parties in addition
to the Borrower as of the Agreement Date.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or

15

--------------------------------------------------------------------------------




(c) is redeemable at the option of the holder thereof, in whole or in part
(other than an Equity Interest which is redeemable solely in exchange for common
stock or other equivalent common Equity Interests); in each case, on or prior to
the Termination Date.
“Material Adverse Effect” means a material adverse change in or effect on
(a) the business, assets, financial condition, liabilities (actual or
contingent), or results of operations or prospects of Borrower and its
Subsidiaries or any other Loan Party and its Subsidiaries each taken as a whole,
(b) the ability of a Loan Party to perform its obligations under the Loan
Documents to which it is a party, (c) the validity or enforceability of such
Loan Documents, or (d) the rights and remedies of Lenders and the Administrative
Agent under the Loan Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any other Loan Party
or any of their respective Subsidiaries is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.
“Material Subsidiary” means any Subsidiary which either (a) has assets which
constitute more than five percent (5%) of Adjusted Total Asset Value at the end
of the most recent calendar quarter of Borrower, or (b) owns (or is the lessee
under an Eligible Ground Lease of) an Unencumbered Asset included in determining
the Unencumbered Asset Value.
“Moody's” means Moody's Investors Service, Inc. and its successors.
“Mortgage Receivable” means mortgage and notes receivable, including interest
payments thereunder, of Borrower or any Subsidiary in a Person (other than CLP
or its Subsidiaries).
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (including any Governing Document), other than
any Loan Document, that prohibits, restricts or limits, or purports to prohibit,
restrict or limit, the creation or assumption of any Lien on any asset as
security for Indebtedness of the Person or any other Person, or entitles another
Person to obtain or claim the benefit of a Lien on assets of such Person;
provided, however, that an agreement that conditions a Person's ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person's ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“New York Banking Day” has the meaning given such term in the definition of
LIBOR.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues (including
termination payments) and security deposits except to the extent applied in
satisfaction of tenants' obligations for rent) minus (b) all expenses paid
(excluding interest but including an appropriate accrual for property taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping

16

--------------------------------------------------------------------------------




expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrower or any Subsidiary and any
property management fees) minus (c) the Capital Reserves for such Property as of
the end of such period minus (d) the greater of (i) the actual property
management fee paid during such period and (ii) an imputed management fee in the
amount of 3% of the gross revenues for such Property for such period.
Notwithstanding anything in this Agreement to the contrary, (x) for the purpose
of determining Residential Unit For Sale Value, no Net Operating Income
attributable to a Property for the period after the end of the calendar quarter
immediately preceding the Condominium Conversion with respect to such Property
shall be included, (y) for the purpose of calculating compliance with the Fixed
Charge Coverage Ratio and the Net Operating Income attributable to a Property
following the Condominium Conversion may be included, and (z) in no event shall
Net Operating Income include any income, gain or loss in any case realized on
the sale of any portion of a Residential Unit For Sale Property.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” has the meaning given such term in Section 2.8(a) hereof.
“Notice of Borrowing” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b) evidencing the Borrower's request for a
borrowing of Loans.
“Notice of Continuation” means a notice substantially in the form of Exhibit F
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.6 evidencing the Borrower's request
for the Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice substantially in the form of Exhibit G (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.7 evidencing the Borrower's request for the
Conversion of a Loan from one Type to another Type.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note. For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property (or with respect to a multifamily Property, the number of multifamily
units) actually occupied by tenants that are not affiliated with the Borrower
and paying rent at rates not materially less than rates generally prevailing at
the time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for 60 or
more days to (b) the aggregate net rentable square footage (or with respect to a
multifamily Property, the number of multifamily units) of such Property. For
purposes of the definition of “Occupancy Rate,” a

17

--------------------------------------------------------------------------------




tenant shall be deemed to actually occupy a Property notwithstanding a temporary
cessation of operations for renovation, repairs or other temporary reason, or
for the purpose of completing tenant build-out or that is otherwise scheduled to
be open for business within 90 days of such date.
“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Borrower
would be required to disclose in the “Management's Discussion and Analysis of
Financial Condition and Results of Operations” section of the Borrower's report
on Form 10‑Q or Form 10‑K (or their equivalents) which the Borrower is required
to file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefore). As used in this definition, the term “SEC
Off-Balance Sheet Rules” means the Disclosure in Management's Discussion and
Analysis About Off Balance Sheet Arrangements, Securities Act Release No.
33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR Parts 228, 229 and
249).
“OFAC” means the U.S. Department of the Treasury's Office of Foreign Assets
Control.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6).
“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person's relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4(k), such Person's
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.
“Participant” has the meaning given that term in Section 12.5(d).
“Participant Register” has the meaning given that term in Section 12.5(d).
“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as
amended.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, as to any Person, (a) liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
environmental laws) or the claims of materialmen, mechanics,

18

--------------------------------------------------------------------------------




carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under the applicable provisions of this Agreement; (b)
Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers' compensation, unemployment insurance or similar applicable laws; (c)
Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for the benefit
of the Lenders; and (f) Liens in favor of the Borrower or a Guarantor securing
obligations owing by a Subsidiary to the Borrower or a Guarantor.
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“PNC Fee Letter” means the fee letter between the Borrower and PNC Bank,
National Association, dated as of April 11, 2012.
“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation, a rate per annum equal to (a) the Base Rate plus (b) the Applicable
Margin as in effect from time to time plus (c) two percent (2.0%).
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower, CLP or a Subsidiary of either of them. Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or a
Subsidiary of Borrower; or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.
“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Principal Office” means the office of the Administrative Agent located at 1100
Abernathy Rd, Suite 1250, Atlanta, Georgia 30328, or any other subsequent office
that the Administrative Agent shall have specified as the Principal Office by
written notice to the Borrower and the Lenders.
“Prohibited Person” has the meaning given that term in Section 6.1(hh).
“Property” means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a ground lease by Borrower, any other Loan
Party, or any of their respective Subsidiaries

19

--------------------------------------------------------------------------------




or any Unconsolidated Affiliate of Borrower and which is located in a State of
the United States of America or the District of Columbia.
“Qualified Intermediary” means any Person serving as a “qualified intermediary”
and/or “exchange accommodation title holder” for purposes of a sale or exchange
pursuant to, and qualifying for tax treatment under, Section 1031 of the
Internal Revenue Code.
“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
“Rating Agency” means S&P or Moody's.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Register” has the meaning given that term in Section 12.5(c).
“Regulatory Change” means, with respect to any Lender, (i) any change after the
date of this Agreement in the Risk-Based Capital Guidelines or (ii) any adoption
of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) or in the interpretation, promulgation, implementation
or administration thereof after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender or any
Lending Office or any corporation controlling any Lender. Notwithstanding the
foregoing, for purposes of this Agreement, all requests, rules, guidelines or
directives in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act shall be deemed to be a Regulatory Change regardless of the date
enacted, adopted or issued and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States financial regulatory authorities shall be deemed
to be a Regulatory Change regardless of the date adopted, issued, promulgated or
implemented.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code and the Treasury Regulations promulgated
thereunder.
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person's
Affiliates.
“Requisite Lenders” means, as of any date, Lenders holding more than 50.0% of
the aggregate Credit Percentage; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Lenders” shall in no event mean less than two Lenders.
“Residential Property” means a residential condominium Property or a Property
comprised of a group of residential units for sale.
“Residential Unit For Sale” means a Residential Property that is completed or
has been the subject of a Condominium Conversion for the purpose of sale of
units therein.
“Residential Unit For Sale Value” means as of any date of determination, the sum
of the following: (a) the sum of (i) the Net Operating Income attributable to
Residential Properties subject to a Condominium Conversion for the four (4)
calendar quarter period ending immediately prior to such conversion divided by

20

--------------------------------------------------------------------------------




six and three quarters percent (6.75%), plus (ii) the cost of capital
improvements made to such Residential Properties following the Condominium
Conversion, which amount pursuant to this clause (ii) shall not as to any
Residential Property exceed twenty-five percent (25%) of the amount determined
in accordance with the preceding clause (a) (i) with respect to such Residential
Property, plus (b) the cost of all other Residential Units For Sale that are not
the subject of a Condominium Conversion (that is, such Residential Units For
Sale are a new development), minus (c) ninety percent (90%) of the gross actual
contractual sales price of each Residential Unit For Sale prior to any
deductions for commissions, fees and any other expenses. Notwithstanding the
foregoing, no value will be attributed to any Residential Unit For Sale that is
the subject of a Condominium Conversion twenty-four (24) months after such
conversion, and no value will be attributed to any other Residential Unit For
Sale thirty-six (36) months after commencement of construction (whether of
infrastructure, above-ground improvements or otherwise) except that after the
expiration of the applicable period and at which point no Residential Unit For
Sale Value would be attributable to such converted condominium Property,
Residential Unit For Sale Value may include (without duplication) an amount
equal to the Net Operating Income attributable to such converted condominium
property for the most recently ended four (4) fiscal quarter period, divided by
six and three quarters percent (6.75%) (the “Reverse Conversion Value”). In
addition, no value shall be attributable to any Residential Unit For Sale at any
time following the earlier of the date that (i) all residential units within
such Residential Property have been sold or otherwise conveyed, (ii) the
management or control of such Residential Property has been turned over to such
Property's homeowner's association or similar entity, or (iii) less than ten
percent (10%) of the residential units within such Residential Property remain
unsold.
“Responsible Officer” means (a) with respect to CLP (acting as a signatory for
Borrower), CLP's President, chief financial officer, chief accounting officer or
any other senior officer, (b) with respect to any other Loan Party, such Loan
Party's chief executive officer, chief financial officer, or any other senior
officer, and (c) with respect to any Lender, any officer, partner, managing
member or similar person apparently authorized to execute documents on behalf of
such Lender. A Responsible Officer shall also include any other person or
officer specifically authorized and designated as such by the applicable Person.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower, any other Loan
Party or any of their respective Subsidiaries now or hereafter outstanding,
except a dividend payable solely in Equity Interests of identical class to the
holders of that class; (b) any redemption, conversion, exchange, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interest of the Borrower, any other Loan Party or any
of their respective Subsidiaries now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of the Borrower, any
other Loan Party or any of their respective Subsidiaries now or hereafter
outstanding.
“Reverse Conversion Value” has the meaning set forth in the definition of
Residential Unit For Sale Value.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Debt” means, with respect to Borrower or any of its Subsidiaries as of
any given date, the aggregate principal amount of all Indebtedness of such
Person on a Consolidated Basis outstanding at such

21

--------------------------------------------------------------------------------




date and that is secured in any manner by any Lien, and in the case of the
Borrower, shall include (without duplication), the Borrower's Ownership Share of
the Secured Debt of any of its Unconsolidated Affiliates.
“Secured Debt to Total Asset Value Ratio” shall mean the ratio (expressed as a
percentage) of Secured Debt to Total Asset Value.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such Person is able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.
“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider, and which was not
prohibited by any of the Loan Documents when made or entered into.
“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.
“Specified Derivatives Provider” means any Lender or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.
“Specified Property” means any of Metropolitan Midtown - (a mixed use property
comprised of office, retail and Residential Properties), Colonial Promenade Nor
du Lac - (currently a retail property, which is contemplated to be a mixed-use
property in the future), Colonial Village at Cypress Village - (a multifamily
rental property) and Colonial Village at Highland Hills - (a multifamily rental
property) (excluding in the case of any of the foregoing Properties, any
Unimproved Land associated with such Properties), which shall be considered to
be an Unencumbered Asset for the purposes of this Agreement so long as such
Property satisfies all of the following requirements: (a) such Property is fully
developed and operational as a retail, office, for-sale residential, or
multifamily property unless such property is a Development Property; (b) the
Property is owned, or leased under an Eligible Ground Lease, entirely by the
Borrower and/or a Subsidiary (except for any individual units within a
Residential Unit For Sale Property that have been sold to unaffiliated third
party purchasers); (c) neither such Property, nor any interest of the Borrower
or any Subsidiary therein, is subject to any Lien (other than those described in
clauses (a), (c) and (d) of the definition of Permitted Liens) or a Negative
Pledge; (d) if such Property is owned or leased by a Subsidiary (i) none of the
Borrower's direct or indirect ownership interest in such Subsidiary is subject
to any Lien or to a Negative Pledge; (ii) the Borrower directly or indirectly
through a Subsidiary, has the right to create a Lien on such Property as
security for Indebtedness of such Subsidiary, as applicable and (iii) the
Borrower, directly or indirectly, owns and controls at least 90% of the
outstanding Equity Interests of such Subsidiary; (e) such Property is free of
all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property; (f) if such Property
constitutes Construction-In-

22

--------------------------------------------------------------------------------




Process and construction of above-ground improvements has commenced, or in the
case of a Property being developed as a Residential Unit For Sale Property and
improvements or alterations thereto have commenced, such construction has not
been terminated, suspended, or otherwise interrupted for more than one hundred
twenty (120) consecutive days (unless such delay is a result of force majeure);
(g) such Property is located entirely in a state within the contiguous 48 states
of the continental United States or the District of Columbia; and (h) such
Property has been designated as an “Unencumbered Asset” on Schedule 6.1(y) or a
Compliance Certificate and in either event has not been removed as an
Unencumbered Asset pursuant to Section 8.4(p).
“S&P” means Standard & Poor's Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.
“Stabilized Property” means a completed Property that has achieved an Occupancy
Rate of at least eighty percent (80%) for a period of not less than one (1) full
calendar quarter.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP. Unless explicitly set
forth to the contrary, a reference to “Subsidiary” means a Subsidiary of the
Borrower or a Subsidiary of such Subsidiary and a reference to an “Affiliate”
means a reference to an Affiliate of the Borrower.
“Tangible Net Worth” means, as of a given date, (a) the stockholders' equity of
CLP determined on a consolidated basis, plus (b) accumulated depreciation and
amortization, minus (c) the following (to the extent reflected in determining
stockholders' equity of the Borrower and its Subsidiaries): (i) the amount of
any write-up in the book value of any assets contained in any balance sheet
resulting from revaluation thereof or any write‑up in excess of the cost of such
assets acquired, and (ii) all amounts appearing on the assets side of any such
balance sheet for assets which would be classified as intangible assets under
GAAP, all determined on a consolidated basis.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means May 11, 2017.
“Titled Agent” has the meaning given that term in Section 11.9.
“Total Asset Value” means as of any date of determination the sum (without
duplication) of all of the following of the Borrower and its Subsidiaries on a
Consolidated Basis determined in accordance with GAAP applied on a consistent
basis: (a) cash and Cash Equivalents, plus (b) with respect to each Property
owned for the prior twelve (12) consecutive months by the Borrower or any
Subsidiary of Borrower, the quotient of (i) Net Operating Income attributable to
such Property (without regard to its occupancy) for the calendar quarter most
recently ended times four (4), divided by (ii) the applicable Capitalization
Rate, plus (c) the GAAP book value of Properties acquired during the most recent
period of twelve (12) consecutive months, plus (d) Construction‑in‑Process until
the earlier of (i) the date such Property is no longer a Development Property or
(ii) the calendar quarter after the Property becomes a Stabilized Property, plus
(e)

23

--------------------------------------------------------------------------------




the GAAP book value of Unimproved Land, Mortgage Receivables, other promissory
notes and other tangible assets, plus (f) the Residential Unit For Sale Value
except to the extent the Reverse Conversion Value shall exceed two and one half
percent (2.50%) of Total Asset Value, such excess shall be excluded. The
Borrower's Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (a))
will be included in Total Asset Value calculations consistent with the above
described treatment for wholly owned assets. For purposes of determining Total
Asset Value, (x) Net Operating Income from Properties acquired or disposed of by
the Borrower, any Subsidiary of Borrower or any Unconsolidated Affiliate during
the immediately preceding four (4) calendar quarters of the Borrower shall be
excluded and (y) Capital Reserves shall not be deducted from Net Operating
Income of multifamily Properties. Notwithstanding the foregoing, the Net
Operating Income of enclosed mall Properties shall for the purposes of clause
(b)(i) above be determined for the preceding four (4) calendar quarters divided
by four (4), and then annualized. The value attributable to any Residential Unit
For Sale Property shall only be included under clause (f) above.
“Total Indebtedness” means all Indebtedness of the Borrower and all of its
Subsidiaries determined on a Consolidated Basis.
“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of the Internal Revenue
Code. All references herein to sections of the Treasury Regulations shall
include any corresponding provisions of any succeeding similar, substitute,
temporary, proposed or final Treasury Regulations.
“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.
“Unconsolidated Affiliate” means, in respect of any Person, any other Person
(a) in whom such Person holds an Investment, which Investment is accounted for
in the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.
“Unencumbered Adjusted NOI” means, for any period, NOI from all Unencumbered
Assets (without regard to the occupancy of an individual Unencumbered Asset, but
subject to the terms of Section 9.14) for the immediately preceding quarter
annualized. Notwithstanding the foregoing, NOI of enclosed mall Properties
included within Unencumbered Assets shall be determined for the preceding four
(4) calendar quarters divided by four (4), and then annualized.
“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed and operational as a retail,
office or multifamily property unless such property is a Development Property;
(b) the Property is owned, or leased under an Eligible Ground Lease, entirely by
the Borrower and/or a Guarantor (except for any individual units within a
Residential Unit For Sale Property that have been sold to unaffiliated third
party purchasers); (c) neither such Property, nor any interest of the Borrower
or any Guarantor therein, is subject to any Lien (other than those described in
clauses (a), (c) and (d) of the definition of Permitted Liens) or a Negative
Pledge; (d) if such Property is owned or leased by a Guarantor (i) none of the
Borrower's direct or indirect ownership interest in such Guarantor is subject to
any Lien or to a Negative Pledge; and (ii) the Borrower directly or indirectly
through a Subsidiary, has the right to take the following actions without the
need to obtain the consent of any Person: (x) to sell, transfer or otherwise
dispose of such Property and (y) to create a Lien on such Property as security
for Indebtedness of the Borrower or such Guarantor, as applicable; (e) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects,

24

--------------------------------------------------------------------------------




deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property; (f) if such Property
constitutes Construction-In-Process and construction of above-ground
improvements has commenced, or in the case of a Property being developed as a
Residential Unit For Sale Property and improvements or alterations thereto have
commenced, such construction has not been terminated, suspended, or otherwise
interrupted for more than one hundred twenty (120) consecutive days (unless such
delay is a result of force majeure); (g) such Property is located entirely in a
state within the contiguous 48 states of the continental United States or the
District of Columbia; and (h) such Property has been designated as an
“Unencumbered Asset” on Schedule 6.1(y) or a Compliance Certificate and in
either event has not been removed as an Unencumbered Asset pursuant to Section
8.4(p). With respect to Eligible QI Cash and Cash Equivalents, unrestricted Cash
Equivalents and First Mortgage Receivables included in the Unencumbered Asset
Value, (x) neither such asset, nor any interest of the Borrower or any Guarantor
therein, is subject to any Lien (other than those described in clause (a) of the
definition of “Permitted Liens”) or a Negative Pledge, (y) with respect to First
Mortgage Receivables, the underlying collateral for such loan shall be a
property which is owned in fee simple by the borrower thereunder or is ground
leased under an Eligible Ground Lease which satisfies the requirements of
clauses (a), (e), (f) and (g) of the definition of “Unencumbered Assets”(except
that the underlying real estate need not be owned by Borrower or a Guarantor),
and (z) in any such case such asset has been designated as an “Unencumbered
Asset” on Schedule 6.1(y) or a Compliance Certificate and in either event has
not been removed as an Unencumbered Asset pursuant to Section 8.4(p).
“Unencumbered Asset Value” means as of any date of determination, the sum
(without duplication) of (a) the Unencumbered Adjusted NOI from Properties
included in Unencumbered Assets (excluding NOI attributable to Development
Properties included within Unencumbered Assets) for the fiscal quarter most
recently ended times 4 divided by the applicable Capitalization Rate, plus
(b) the GAAP book value of all Unencumbered Assets acquired during the period of
12 consecutive months most recently ended, plus (c) the GAAP book value of
Construction-In-Process and Development Properties included within Unencumbered
Assets, until the earlier of (i) the date such Property is no longer a
Development Property or (ii) the second quarter after such Property becomes a
Stabilized Property (except that to the extent the Unencumbered Asset Value
pursuant to this clause (c) and clause (d) would exceed 15% of the Unencumbered
Asset Value, such excess shall be excluded), plus (d) Residential Units For Sale
Value (including the Reverse Conversion Value) for Residential Units For Sale
included in Unencumbered Assets (except that to the extent the Unencumbered
Asset Value pursuant to this clause (d) would exceed 10% of the Unencumbered
Asset Value, such excess shall be excluded), plus (e) Eligible QI Cash and Cash
Equivalents included within Unencumbered Assets, plus (f) unrestricted Cash
Equivalents held by the Borrower and the Guarantors included within Unencumbered
Assets (except that to the extent that the Unencumbered Asset Value pursuant to
clauses (e) and (f) exceeds 10% of Unencumbered Asset Value, any such excess
shall be excluded), plus (g) the outstanding principal balance of First Mortgage
Receivables of the Borrower and Guarantors included within Unencumbered Assets
(except that to the extent the Unencumbered Asset Value pursuant to this clause
(g) would exceed 5% of the Unencumbered Asset Value, such excess shall be
excluded). In addition, to the extent that (A) the aggregate Unencumbered Asset
Value pursuant to clauses (c), (d), (e), (f) and (g), inclusive of Specified
Properties, exceeds 25% of the Unencumbered Asset Value, any such excess shall
be excluded and (B) the aggregate amount of Unencumbered Asset Value
attributable to Specified Properties exceeds 10% of the Unencumbered Asset
Value, such excess shall be excluded. For purposes of this definition, (x)
Capital Reserves for multifamily Properties shall not be deducted from Net
Operating Income, and (y) for calculating the value of retail properties average
NOI for the prior four quarters will be used.
“Unencumbered Leverage Ratio” means the ratio (expressed as a percentage) of
(a) the Unsecured Debt of the Loan Parties and their Subsidiaries as of the date
of determination to (b) the Unencumbered Asset Value as of such date of
determination.

25

--------------------------------------------------------------------------------




“Unimproved Land” shall mean land on which no development (other than
improvements that are not material and are temporary in nature) has occurred.
“Unsecured Debt” means Indebtedness of the Loan Parties and their Subsidiaries
on a Consolidated Basis outstanding at any time which is not Secured Debt.
Indebtedness secured solely by a pledge of Equity Interests in a Subsidiary
owning one or more Properties which is also recourse to the Borrower or a
Guarantor shall not be treated as Secured Debt.
“U.S. Bank” means U.S. Bank National Association, and its successors and
assigns.
“U.S. Bank Fee Letter” means the fee letter between the Borrower and U.S. Bank,
dated as of April 3, 2012.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
“Wholly Owned Subsidiary” means any Subsidiary of the Borrower in respect of
which all of the equity securities or other ownership interests (other than, in
the case of a corporation, directors' qualifying shares) are at the time
directly or indirectly owned by the Borrower.
“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.
“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.


Section 1.2
General; References to Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. references in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Titles and captions of Articles, Sections, subsections and clauses in this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement. Unless otherwise indicated, all references to time are
references to Eastern time.





26

--------------------------------------------------------------------------------




Section 1.3
Financial Attributes of Non-Wholly Owned Subsidiaries.

Notwithstanding anything herein to the contrary, when determining the Applicable
Margin and compliance by the Borrower with any financial covenant contained in
any of the Loan Documents only the Ownership Share of the Borrower of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included.


Article II CREDIT FACILITY


Section 2.1
Term Loans.

(a)    Generally.
(i)    Effective Date Loans. Subject to the terms and conditions hereof, on the
Effective Date each Lender severally and not jointly agrees to make an Effective
Date Loan to the Borrower in the aggregate principal amount of such Lender's
Commitment. Each Lender's Commitment to make an Effective Date Loan shall
terminate immediately when such Effective Date Loan is made on the Effective
Date.
(ii)    Additional Loans. In the event that certain Lenders have agreed to make
Additional Loans to the Borrower, subject to the terms and conditions of this
Agreement (including Section 2.9 hereof), then each such Lender shall make such
Additional Loan on the applicable Additional Loan Advance Date. The Commitment
of any Lender which has agreed to make an Additional Loan shall terminate
immediately when such Additional Loan is made by such Lender on the applicable
Additional Loan Advance Date.
(iii)    All Loans. There shall only be a single advance of proceeds of each
Loan. Any amount of any Loan that is repaid may not be reborrowed. Base Rate
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $250,000 in excess thereof. LIBOR Loans shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $500,000 in excess of
that amount.
(b)    Requesting the Loans. The Borrower shall give the Administrative Agent
notice pursuant to a Notice of Borrowing or telephonic notice of the borrowing
of the Loans. Such Notice of Borrowing shall be delivered to the Administrative
Agent  before 10:00 a.m. (i) in the case of LIBOR Loans, on the date two (2)
Business Days prior to the Effective Date and (ii) in the case of Base Rate
Loans, on the date one (1) Business Day prior to the Effective Date. Any
telephonic notice shall include all information to be specified in a written
Notice of Borrowing and shall be promptly confirmed in writing by the Borrower
pursuant to a Notice of Borrowing sent to the Administrative Agent by telecopy
on the same day of the giving of such telephonic notice. The Administrative
Agent will transmit the Notice of Borrowing (or the information contained in
such Notice of Borrowing) or the information contained in a telephonic notice of
borrowing (if such telephonic notice is received prior to a Notice of Borrowing)
by telecopy to each Lender promptly upon receipt by the Administrative Agent.
Each Notice of Borrowing or telephonic notice of each borrowing shall be
irrevocable once given and binding on the Borrower. The Borrower may not request
an Additional Loan unless Lenders have agreed to provide an Additional Loan in
accordance with Section 2.9 of this Agreement.
(c)    Disbursements of Loan Proceeds. Each Lender will make available for the
account of its applicable Lending Office to the Administrative Agent at the
Principal Office, in immediately available funds, the proceeds of the Loan to be
made by such Lender. Subject to satisfaction of the applicable conditions set

27

--------------------------------------------------------------------------------




forth in Article V for such borrowing, the Administrative Agent will make the
proceeds of such borrowing available to the Borrower in Dollars, in immediately
available funds, on the Effective Date and on each Additional Loan Advance Date,
as applicable.


Section 2.2
Rates and Payment of Interest on Loans.

(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:
(i)    During such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time) plus the Applicable Margin; and
(ii)    During such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of each Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).
(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) with respect to Base Rate
Loans only, monthly in arrears on the first day of each month, commencing with
the first full calendar month occurring after the Effective Date, (ii) with
respect to LIBOR Loans only, in arrears, on the last day of each Interest Period
therefor and if such Interest Period is longer than 3 months, at 3 month
intervals following the first day of such Interest Period, and (iii) on the
Termination Date or any other date on which the principal balance of such Loan
is due and payable in full (whether at maturity, due to acceleration or
otherwise). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Administrative Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower. All determinations by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and the Borrower for
all purposes, absent manifest error.


Section 2.3
Number of Interest Periods.

There may be no more than three (3) different Interest Periods for LIBOR Loans
outstanding at the same time.


Section 2.4
Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date or any earlier
date on which the principal balance of such Loan is due and payable in full
(whether due to acceleration or otherwise), together with all other amounts then
outstanding under this Agreement.

28

--------------------------------------------------------------------------------




Section 2.5
Prepayments.

Except as otherwise provided in the immediately following subsection and subject
to Section 4.4, the Borrower may prepay any Loan at any time without premium or
penalty. The Borrower shall give the Administrative Agent at least one (1)
Business Day's prior written notice of the prepayment of any Loan. Each such
notice of prepayment shall be irrevocable. Each voluntary prepayment of Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof (or, if less, the aggregate principal amount of the
Loans then outstanding).


Section 2.6
Continuation.

So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, with respect to any Loan that is a LIBOR
Loan, elect to maintain such LIBOR Loan or any portion thereof as a LIBOR Loan
by selecting a new Interest Period for such LIBOR Loan. Each Continuation of a
LIBOR Loan shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount and each new Interest Period
selected under this Section shall commence on the last day of the immediately
preceding Interest Period. Each selection of a new Interest Period shall be made
by the Borrower's giving to the Administrative Agent a Notice of Continuation
not later than 10:00 a.m. on the second (2nd) Business Day prior to the date of
any such Continuation. Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail, or other similar form of communication, in the form
of a Notice of Continuation, specifying (a) the proposed date of such
Continuation, (b) the LIBOR Loans and portions thereof subject to such
Continuation and (c) the duration of the selected Interest Period, all of which
shall be specified in such manner as is necessary to comply with all limitations
on Loans outstanding hereunder. Each Notice of Continuation shall be irrevocable
by and binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each applicable Lender of
the proposed Continuation. If the Borrower shall fail to select in a timely
manner a new Interest Period for any LIBOR Loan in accordance with this Section,
such Loan will automatically, on the last day of the current Interest Period
therefor, continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if a Default or Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.7 or the
Borrower's failure to comply with any of the terms of such Section.


Section 2.7
Conversion.

The Borrower may on any Business Day, upon the Borrower's giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Any
Conversion of a Loan that is a LIBOR Loan into a Base Rate Loan shall be made
on, and only on, the last day of an Interest Period for such LIBOR Loan and,
upon Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower shall pay
accrued interest to the date of Conversion on the principal amount so Converted.
Each such Notice of Conversion shall be given not later than 10:00 a.m. two (2)
Business Days prior to the date of any proposed Conversion. Promptly after
receipt of a Notice of Conversion, the Administrative Agent shall notify each
Lender of the proposed Conversion. Subject to the restrictions specified above,
each Notice of Conversion shall be by telecopy, electronic mail or other similar
form of communication in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted

29

--------------------------------------------------------------------------------




into and (e) if such Conversion is into a LIBOR Loan, the requested duration of
the Interest Period of such Loan. Each Notice of Conversion shall be irrevocable
by and binding on the Borrower once given.


Section 2.8
Notes.

(a)    Notes. The Loan made by each Lender shall, in addition to this Agreement,
also be evidenced by a promissory note of the Borrower substantially in the form
of Exhibit H (each, a “Note”), payable to the order of such Lender in a
principal amount equal to the sum of the maximum principal amount of any
Effective Date Loan and any Additional Loan made by such Lender and otherwise
duly completed.
(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8, in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.
(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that the Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.9
Additional Loans.

Subject to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld, delayed, or conditioned, except with respect to the fees
to be paid to the Administrative Agent for arranging the increase), the Borrower
shall have the right at any time, and from time to time, during the period
beginning after the Effective Date to, but excluding, the date that is one
hundred eighty (180) days prior to the Termination Date to request Additional
Loans by providing written notice to the Administrative Agent, which notice
shall be irrevocable once given; provided, however, that (i) the aggregate
principal amount of all Additional Loans made by the Lenders, together with any
Commitment to provide Additional Loans, shall not exceed $100,000,000; (ii) each
Additional Loan is in an aggregate minimum amount of $25,000,000 and integral
multiples of $5,000,000 in excess thereof; and (iii) no Additional Loan shall
have a maturity date later than the Termination Date. The Administrative Agent,
in consultation with the Borrower, shall manage all aspects of the arrangement
and syndication of Additional Loans, including decisions as to the selection of
the existing Lenders and/or other banks, financial institutions and other
institutional lenders to be approached with respect to such Additional Loans and
the allocations of such Additional Loans among existing Lenders and/or other
banks, financial institutions and other institutional lenders accepted by the
Administrative Agent to provide an Additional Loan. No Lender shall be obligated
in any way whatsoever to increase its Commitment or the principal amount of any
outstanding Loan or to provide an Additional Loan, and any new Lender becoming a
party to this Agreement in connection with any such requested increase must be
an Eligible Assignee. Notwithstanding the foregoing, the Borrower may not
request, and no Additional Loan may be advanced unless each of the following
conditions precedent are satisfied: (w) no Default or Event of Default shall be
in existence on the date the Borrower requests an Additional Loan or

30

--------------------------------------------------------------------------------




on the date any Additional Loan is advanced, (x) the representations and
warranties made or deemed made by the Borrower or any other Loan Party in any
Loan Document to which such Loan Party is a party shall be true and correct in
all material respects on the date any Additional Loan is advanced except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder, (y) U.S. Bank and PNC Bank, National Association (or their respective
Affiliates, as applicable) shall have received payment of all fees and
reimbursement of all expenses (including reasonable attorneys' fees and
disbursements) payable with respect to such Additional Loans from the Borrower
under the Fee Letters and the Loan Documents, and (z) the Administrative Agent
shall have received each of the following, in form and substance satisfactory to
the Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
corporate and other necessary action taken by the Borrower to authorize such
increase and (B) all corporate and other necessary action taken by each
Guarantor authorizing the guaranty of such increase; (ii) an opinion of counsel
to the Borrower and the Guarantors, and addressed to the Administrative Agent
and the Lenders covering such matters as reasonably requested by the
Administrative Agent, (iii) new Notes executed by the Borrower, payable to any
new Lenders and replacement Notes executed by the Borrower, payable to any
existing Lenders increasing the principal amount of their Loans, in the
aggregate principal amount of such Lender's Loan after giving effect to the
advance of any Additional Loans which such Lender has agreed (in its sole
discretion) to make; and (iv) the Loan Parties and any Lender (whether a Lender
of an Effective Date Loan or a Lender of an Additional Loan) shall have executed
such documents and agreements as the Administrative Agent may reasonably
request.


Section 2.10
Advances by Administrative Agent.

Unless the Administrative Agent shall have been notified by any Lender prior to
the specified date of borrowing that such Lender does not intend to make
available to the Administrative Agent the Loan to be made by such Lender on such
date, the Administrative Agent may assume that such Lender will make the
proceeds of such Loan available to the Administrative Agent on the date of the
requested borrowing and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower the amount
of such Loan to be provided by such Lender and such Lender shall be liable to
the Administrative Agent for the amount of such advance. If such Lender does not
pay such corresponding amount upon the Administrative Agent's demand therefor,
the Administrative Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from the Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent at a per annum rate equal to (i) with
respect to the Borrower, the applicable rate for such Loan designated in the
applicable Notice of Borrowing or (ii) with respect to a Lender, the Federal
Funds Rate. Subject to the terms of this Agreement (including, without
limitation, Section 12.16), the Borrower does not waive any claim that it may
have against a Defaulting Lender.


Section 2.11
Loan Disbursements.

(a)    Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents in accordance with the Disbursement Letter. The
Borrower agrees to be bound by any disbursement request in the Disbursement
Letter (i) authorized or transmitted by the Borrower; or (ii) made in the
Borrower's name and accepted by the Administrative Agent in good faith and in
compliance with the disbursement instructions

31

--------------------------------------------------------------------------------




contained in the Disbursement Letter, even if not properly authorized by the
Borrower. The Borrower further agrees and acknowledges that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrower to effect a wire or funds transfer even
if the information provided by the Borrower identifies a different bank or
account holder than named by the Borrower. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrower. If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower. The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent's confirmation to the Borrower
of such transfer.
(b)    Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization, (ii)
require use of a bank unacceptable to the Administrative Agent or any Lender or
prohibited by any Governmental Authority, (iii) cause the Administrative Agent
or any Lender to violate any Federal Reserve or other regulatory risk control
program or guideline or (iv) otherwise cause the Administrative Agent or any
Lender to violate any Applicable Law or regulation.


Section 2.12
Limitation of Liability.

Neither the Administrative Agent nor any Lender shall be liable to the Borrower
or any other parties for (i) errors, acts or failures to act of others,
including other entities, banks, communications carriers or clearinghouses,
through which the Borrower's transfers may be made or information received or
transmitted, and no such entity shall be deemed an agent of the Administrative
Agent or any Lender, (ii) any loss, liability or delay caused by fires,
earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent's or any Lender's
control, or (iii) any special, consequential, indirect or punitive damages,
whether or not (x) any claim for these damages is based on tort or contract or
(y) the Administrative Agent, any Lender or the Borrower knew or should have
known the likelihood of these damages in any situation. Neither the
Administrative Agent nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.


Article III PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


Section 3.1
Payments.

(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 2:00 p.m. on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day). Subject to Section 10.5, the Borrower shall, at the time of
making each payment

32

--------------------------------------------------------------------------------




under this Agreement or any other Loan Document, specify to the Administrative
Agent the amounts payable by the Borrower hereunder to which such payment is to
be applied. Each payment received by the Administrative Agent for the account of
a Lender under this Agreement or any Note shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall
continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.
(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


Section 3.2
Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Sections 2.1(a), and 2.6 shall be made from the Lenders and each
payment of Fees payable to the Lenders under Section 3.5(a), Section 3.5(b)
shall be made for the account of the Lenders pro rata in accordance with each
Lender's respective Credit Percentage, (b) each payment or prepayment of
principal of Loans shall be made for the account of the Lenders pro rata in
accordance with each Lender's respective Credit Percentage; (c) each payment of
interest on Loans shall be made for the account of the Lenders pro rata in
accordance with each Lender's respective Credit Percentage; and (d) the making,
Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 4.1(c) and Section 4.6) shall be made pro
rata among the Lenders in accordance with each Lender's respective Credit
Percentage and the then current Interest Period for each Lender's portion of
each such Loan of such Type shall be coterminous.


Section 3.3
Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker's lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2 or Section 10.5, as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2 or Section

33

--------------------------------------------------------------------------------




10.5, as applicable. To such end, all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender so purchasing a participation (or direct interest) in the Loans
or other Obligations owed to such other Lenders may exercise all rights of
set-off, banker's lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.


Section 3.4
Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


Section 3.5
Fees.

(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender (or Affiliate thereof) all Fees that are
due and payable pursuant to the Fee Letters.
(b)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other Fees of the Administrative Agent as provided in the
U.S. Bank Fee Letter and as may be otherwise agreed to in writing from time to
time by the Borrower and the Administrative Agent.


Section 3.6
Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.


Section 3.7
Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2. Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, underwriting fees, default
charges, late charges, funding or “breakage” charges, increased cost charges,
attorneys' fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case, in connection

34

--------------------------------------------------------------------------------




with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.


Section 3.8
Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.


Section 3.9
Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender's potential future
funding obligations with respect to Loans under this Agreement, fourth, to the
payment of any amounts owing to the Lenders, as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this subsection shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(c)    Defaulting Lender Cure. If the Borrower, and the Administrative Agent,
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto,

35

--------------------------------------------------------------------------------




whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with their
respective Credit Percentages, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to Fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender's having been a Defaulting
Lender.
(d)    Purchase of Defaulting Lender's Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of Section
12.5(b). No party hereto shall have any obligation whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee. In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender's Commitment and Loans via an assignment subject to and in
accordance with the provisions of Section 12.5(b). In connection with any such
assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Assumption and, notwithstanding Section 12.5(b), shall pay to the
Administrative Agent an assignment fee in the amount of $7,500. The exercise by
the Borrower of its rights under this Section shall be at the Borrower's sole
cost and expense and at no cost or expense to the Administrative Agent or any of
the Lenders.


Section 3.10
Taxes.

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(c)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy

36

--------------------------------------------------------------------------------




to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender's failure to comply with the provisions of Section 12.5 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), 2 executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

37

--------------------------------------------------------------------------------




(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver

38

--------------------------------------------------------------------------------




to the Borrower and the Administrative Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party's obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


Article IV YIELD PROTECTION, ETC.


Section 4.1
Capital Adequacy; Regulatory Change.

(a)    Capital Adequacy. If a Lender determines the amount of capital required
or expected to be maintained by such Lender, any Lending Office of such Lender,
or any corporation controlling such Lender is increased as a result of a
Regulatory Change, then, within five (5) days of demand by such Lender, the
Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender determines is attributable to this Agreement, its outstanding credit
exposure or its Commitment to make Loans, as the case may be, hereunder (after
taking into account such Lender's policies as to capital adequacy). Each
Lender's method of determining any amount payable to such Lender under this
paragraph shall be substantially similar to the method used by Lender in

39

--------------------------------------------------------------------------------




implementing similar provisions for similarly situated borrowers and extensions
of credit. Each Lender shall provide to the Administrative Agent and the
Borrower a statement of the amount and basis of calculation of any such
increased cost, reduction in return and/or revenue. Any such statement shall be
conclusive and binding on the Borrower absent manifest error.
(b)    Regulatory Change. If, on or after the Effective Date, any Regulatory
Change:
(i)    subjects any Lender, any applicable Lending Office of such Lender, or any
corporation controlling such Lender, to any Taxes, or changes the basis of
taxation of payments (other than with respect to Excluded Taxes) to any Lender
in respect of its Loan, or participations therein, or
(ii)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender, any
applicable Lending Office of such Lender, or any corporation controlling such
Lender (other than reserves and assessments taken into account in determining
the interest rate applicable to the Loans), or
(iii)    imposes any other condition the result of which is to increase the cost
to any Lender, any applicable Lending Office of such Lender, or any corporation
controlling such Lender of making, funding or maintaining its Loans, or reduces
any amount receivable by any Lender, any applicable Lending Office of such
Lender, or any corporation controlling such Lender in connection with its Loans,
or participations therein, or requires any Lender, any applicable Lending Office
of such Lender, or any corporation controlling such Lender, to make any payment
calculated by reference to the amount of the Loans, or participations therein
held or interest received by it, by an amount deemed material by such Lender,
and the result of any of the foregoing is to increase the cost to such any
Lender, any applicable Lending Office of such Lender, or any corporation
controlling such Lender, as the case may be, of making or maintaining its Loans
or Commitment or to reduce the return received by such Lender, applicable
Lending Office of such Lender, or any corporation controlling such Lender, as
the case may be, in connection with such Loan or Commitment, or participations
therein, then, within five (5) days of demand by such Lender, the Borrower shall
pay such Lender such additional amount or amounts as will compensate such Lender
for such increased cost or reduction in amount received.
(c)    Lender's Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 4.6 shall
apply).
(d)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Lender, and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent, such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Lender or any Participant to give such notice shall not release

40

--------------------------------------------------------------------------------




the Borrower from any of its obligations hereunder (and in the case of a Lender,
to the Administrative Agent). Notwithstanding the foregoing provisions of this
Section, the Administrative Agent, a Lender and a Participant shall not be
entitled to compensation for any increased costs incurred or reductions suffered
more than six months prior to the date that such Person notifies the Borrower of
the event giving rise to such increased costs or reductions, and of such
Person's intention to claim compensation therefor (except that, if such event
giving rise to such increased costs or reductions is retroactive, then the
six‑month period referred to above shall be extended to include the period of
retroactive effect thereof). The Administrative Agent, each Lender and each
Participant, as the case may be, agrees to furnish to the Borrower a certificate
setting forth the basis and amount of each request for compensation under this
Section. Determinations by the Administrative Agent, such Lender, or such
Participant, as the case may be, of the effect of any Regulatory Change shall be
conclusive and binding for all purposes, absent manifest error.


Section 4.2
Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
(a)    the Administrative Agent reasonably determines in good faith (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR; or
(b)    the Administrative Agent reasonably determines in good faith (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for such Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of making or maintaining LIBOR Loans for
such Interest Period;
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.


Section 4.3
Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender's obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.6. shall be applicable).


Section 4.4
Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to LIBOR Breakage Costs. Not in limitation of the foregoing, such compensation
shall include, without limitation, (i)

41

--------------------------------------------------------------------------------




in the case of a LIBOR Loan, an amount equal to the then present value of (A)
the amount of interest that would have accrued on such LIBOR Loan for the
remainder of the Interest Period at the rate applicable to such LIBOR Loan, less
(B) the amount of interest that would accrue on the same LIBOR Loan for the same
period if LIBOR were set on the date on which such LIBOR Loan was repaid,
prepaid or Converted or the date on which the Borrower failed to borrow, Convert
or Continue such LIBOR Loan, as applicable, calculating present value by using
as a discount rate LIBOR quoted on such date. Upon the Borrower's request, the
Administrative Agent shall provide the Borrower with a statement setting forth
the basis for requesting such compensation and the method for determining the
amount thereof. Any such statement shall be conclusive absent manifest error.


Section 4.5
Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10 or Section 4.1,
and the Requisite Lenders are not also doing the same, or (b) the obligation of
any Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended pursuant to Section 4.1(c) or Section 4.3
but the obligation of the Requisite Lenders shall not have been suspended under
such Sections, then, so long as there does not then exist any Default or Event
of Default, the Borrower may, within 30 days of such request for compensation or
suspension, as applicable, demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Loan and any
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5(b) for a purchase price equal to (x) the aggregate
principal balance of all Loans then owing to the Affected Lender, plus (y) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee. Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrower of its rights under
this Section shall be at the Borrower's sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower's
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Section 3.10, Section 4.1 or Section 4.4) with respect to any period up to the
date of replacement.


Section 4.6
Treatment of Affected Loans.

(a)    If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to Section
4.1(c), Section 4.2 or Section 4.3 then such Lender's LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1(c), Section 4.2, or Section 4.3 on such earlier date as
such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1, Section 4.2
or Section 4.3 that gave rise to such Conversion no longer exist:
(i)    to the extent that such Lender's LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender's LIBOR Loans shall be applied instead to its Base Rate Loans; and

42

--------------------------------------------------------------------------------




(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1(c), Section 4.2 or Section 4.3 that gave
rise to the Conversion of such Lender's LIBOR Loans pursuant to this Section no
longer exist (which such Lender or the Administrative Agent, as applicable,
agrees to do promptly upon such circumstances ceasing to exist) at a time when
LIBOR Loans made by other Lenders are outstanding, then such Lender's Base Rate
Loans shall be automatically Converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding LIBOR Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding LIBOR Loans and by such Lender are held pro rata (as to principal
amounts, Types and Interest Periods) in accordance with their respective Credit
Percentages.


Section 4.7
Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.10, Section 4.1 or Section 4.3 to reduce
the liability of the Borrower or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.


Section 4.8
Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.


Article V CONDITIONS PRECEDENT


Section 5.1
Initial Conditions Precedent.

The obligation of the Lenders to make Loans is subject to the satisfaction or
waiver of the following conditions precedent:
(a)    the Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
(i)    counterparts of this Agreement executed by each of the parties hereto;
(ii)    Notes executed by the Borrower, payable to each applicable Lender that
has requested that it receive a Note and complying with the terms of Section
2.8(a);
(iii)    the Guaranty executed by each of the Guarantors initially to be a party
thereto;

43

--------------------------------------------------------------------------------




(iv)    legal opinions of Johnson Barton Proctor & Rose LLP, counsel to the
Borrower and the other Loan Parties, and Gibbons P.C., special New York counsel
to the Borrower and the other Loan Parties, each addressed to the Administrative
Agent and the Lenders and addressing such matters as the Administrative Agent
may reasonably require;
(v)    the Governing Documents of each Loan Party certified as of a recent date
by the Secretary of State of the state of formation of such Loan Party;
(vi)    a good standing certificate with respect to Borrower, each Guarantor and
each general partner, and each managing member (or Person performing similar
functions) of such Persons issued as of a recent date by the appropriate
Secretary of State (and any state department of taxation, as applicable) and
certificates of qualification to transact business or other comparable
certificates issued by the Secretary of State (and any state department of
taxation, as applicable), of each state in which such Person is organized, in
which the Unencumbered Assets owned (or leased pursuant to an Eligible Ground
Lease) by such Person are located, and wherever such Person is required to be so
qualified and where the failure to be so qualified would have, in each instance,
a Material Adverse Effect;
(vii)    a certificate of incumbency signed by the general partner, secretary
(or Person performing similar functions) of Borrower, each Guarantor and their
respective general partners and managing members (or Person performing similar
functions) as to each of the partners, officers or other Persons authorized to
execute and deliver the Loan Documents to which such Loan Party is a party, and
in the case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Conversion and Notices of
Continuation;
(viii)    copies, certified by the general partner, secretary or other
authorized Person of each of the Borrower, the Guarantors and their respective
general partners or managing members (or Persons performing similar functions)
of such Persons of all partnership, limited liability company, corporate (or
comparable) action taken by such Person to authorize the execution, delivery and
performance of the Loan Documents to which such Persons are a party;
(ix)    a copy of each document or agreement evidencing any of the Indebtedness
described in Schedule 6.1(g) as Administrative Agent may request, in each case
certified as true, correct and complete by the chief operating officer or chief
financial officer of the Borrower;
(x)    a Compliance Certificate calculated on a pro forma basis for the
Borrower's fiscal quarter ending March 31, 2012;
(xi)    a Borrower Authorized Persons Certificate effective as of the Agreement
Date;
(xii)    the Disbursement Letter;
(xiii)    evidence that the Fees, if any, then due and payable under Section
3.5, together with all other fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;
(xiv)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
and
(b)    In the good faith judgment of the Administrative Agent:

44

--------------------------------------------------------------------------------




(i)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;
(ii)    there shall not have occurred any material adverse change in the
business, assets, liabilities, condition (financial or otherwise), results of
operations, or business prospects of the Borrower and its Subsidiaries taken as
a whole;
(iii)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;
(iv)    the Borrower, the other Loan Parties and the other Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
could not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin or impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;
(v)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act; and
(vi)    there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.


Section 5.2
Conditions Precedent to All Loans.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 5.1, the obligations of Lenders to make any Loans are each subject to
the further conditions precedent that: (a) no Default or Event of Default shall
exist as of the date of the making of such Loan or would exist immediately after
giving effect thereto; (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of the making of such Loan with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be

45

--------------------------------------------------------------------------------




true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder
and (c) the Administrative Agent shall have received a timely Notice of
Borrowing. Each Credit Event shall constitute a certification by the Borrower to
the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time any Loan is made that all conditions to the making of such
Loan contained in this Article V. have been satisfied. Unless set forth in
writing to the contrary, the making of its initial Loan by a Lender shall
constitute a certification by such Lender to the Administrative Agent and the
other Lenders that the conditions precedent for initial Loans set forth in
Section 5.1 and Section 5.2 that have not previously been waived by the Lenders
in accordance with the terms of this Agreement have been satisfied.


Article VI REPRESENTATIONS AND WARRANTIES


Section 6.1
Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, the Borrower and each other Loan Party represents
and warrants to the Administrative Agent and each Lender as follows:
(a)    Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and each of their respective Subsidiaries is a corporation, partnership
or other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
(b)    Ownership Structure. As of the Agreement Date, Part I of Schedule
6.1(b) is a complete and correct list or diagram of all Subsidiaries of Borrower
and the other Loan Parties setting forth for each such Subsidiary (i) the
jurisdiction of organization of such Subsidiary, (ii) each Loan Party which
holds any Equity Interests in such Subsidiary, (iii) the nature of the Equity
Interests held by each such Person, (iv) the percentage of ownership of such
Subsidiary represented by such Equity Interests and (v) whether such Subsidiary
is a Material Subsidiary and/or an Excluded Subsidiary. Except as disclosed in
such Schedule, as of the Agreement Date (i) each Loan Party and its Subsidiaries
owns, free and clear of all Liens (other than Permitted Liens) and Negative
Pledges (other than any Negative Pledges under this Agreement and the Existing
Credit Agreements) and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule,
(ii) all of the issued and outstanding capital stock of each such Person
organized as a corporation is validly issued, fully paid and nonassessable, and
(iii) there are no outstanding subscriptions, options, warrants, commitments,
preemptive rights or agreements of any kind (including, without limitation, any
stockholders' or voting trust agreements) for the issuance, sale, registration
or voting of, or outstanding securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, any such Person. As of the Agreement Date Part II of
Schedule 6.1(b) correctly sets forth or diagrams all Unconsolidated Affiliates
of Borrower, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests in such Person held
directly or indirectly by Borrower.

46

--------------------------------------------------------------------------------




(c)    Authorization of Loan Documents and Borrowings. Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder. Borrower and each other Loan Party
has the right and power, and has taken all necessary action to authorize it, to
execute, deliver and perform each of the Loan Documents and the Fee Letters to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents and the Fee
Letters to which the Borrower or any other Loan Party is a party have been duly
executed and delivered by the duly authorized officers or other representatives
of such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein may be limited by equitable principles
generally.
(d)    Compliance of Loan Documents with Laws. Each Loan Party's execution,
delivery and performance of this Agreement, the other Loan Documents, and the
Fee Letters to which such Loan Party is a party, in accordance with their
respective terms, and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval or violate any Applicable Law (including
all Environmental Laws) relating to the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of any Loan Party, any of the Existing Credit
Agreements and the other loan documents entered into in connection therewith, or
any indenture, agreement or other instrument to which the Borrower or any other
Loan Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Loan
Party other than in favor of the Administrative Agent for its benefit and the
benefit of the Lenders.
(e)    Compliance with Law; Governmental Approvals. Each of the Borrower, the
other Loan Parties and each of their respective Subsidiaries is in compliance
with its Governing Documents, each agreement, judgment, decree or order to which
any of them is a party or by which any of them or their properties may be bound,
each Governmental Approval applicable to it and in compliance with all other
Applicable Law (including without limitation, Environmental Laws) relating to
such Person except for noncompliances which, and Governmental Approvals the
failure to possess which, would not, individually or in the aggregate, cause a
Default or an Event of Default or have a Material Adverse Effect.
(f)    Title to Properties; Title Insurance. As of the Agreement Date, Schedule
6.1(f) sets forth all of the real property owned or leased by the Borrower, each
other Loan Party and each of their respective Subsidiaries. Each such Person has
good, marketable and legal title to, or a valid leasehold interest in, its
respective assets. Each of the Borrower, the other Loan Parties and their
respective Subsidiaries have title to their properties sufficient for the
conduct of their business. As of the Agreement Date, there are no Liens or
Negative Pledges against any Unencumbered Assets except for Permitted Liens and
any Negative Pledges under this Agreement and the Existing Credit Agreements.
The Borrower or another Loan Party is with respect to all Unencumbered Assets
and other real property reasonably necessary for the operation of its business,
the named insured under a policy of title insurance issued by a title insurer
operating in the jurisdiction where such real property is located. As to each
such policy of title insurance (i) the coverage amount equals or exceeds the
acquisition cost of the related real property and any improvements added thereto
by such Person (ii) no claims are pending that, if adversely determined, have
had or could reasonably be expected to have a Material Adverse Effect; and
(iii) no title insurer has given notice to the insured Person that such policy
of title insurance is no longer in effect. Neither Borrower, any other Loan
Party nor any of their respective Subsidiaries has knowledge of any defect in
title of any Property that, individually or in the

47

--------------------------------------------------------------------------------




aggregate, has had or could reasonably be expected to have a Material Adverse
Effect. Notwithstanding the foregoing in this Section 6.1(f), there may be a
limited number of Properties for which no title insurance policies exist or have
been found but the results of such failure to exist or to be able to locate such
policies, individually or in the aggregate, has not had and could not reasonably
be expected to have a Material Adverse Effect.
(g)    Existing Indebtedness; Total Liabilities. Schedule 6.1(g) is, as of the
Agreement Date, a complete and correct listing of all Indebtedness (including
all guarantees of Indebtedness) of each of the Borrower, the other Loan Parties
and their respective Subsidiaries, and if such Indebtedness is secured by any
Lien, a description of all of the property subject to such Lien. The Borrower,
the other Loan Parties, and their respective Subsidiaries have performed and are
in compliance with all of the material terms of all Indebtedness of such Persons
(including, without limitation, the Existing Credit Agreements) and all
instruments and agreements relating thereto, and no default or event of default,
or event or condition which with the giving of notice, the lapse of time, or
both, would constitute such a default or event of default, exists with respect
to any such Indebtedness (including, without limitation, the Existing Credit
Agreements).
(h)    Material Contracts. Each of the Borrower, the other Loan Parties and
their respective Subsidiaries that is a party to any Material Contract is in
compliance with all of the material terms of such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.
(i)    Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of the Borrower or any other
Loan Parties, are there any actions, suits or proceedings threatened, nor is
there any basis therefor) against or in any other way relating adversely to or
affecting the Borrower, any other Loan Party, any of their respective
Subsidiaries or any of their respective property in any court, or before any
tribunal, administrative agency, board, arbitrator or mediator of any kind or
before or by any other Governmental Authority which has had or could reasonably
be expected to have a Material Adverse Effect or which question the validity or
enforceability of any of the Loan Documents or the Fee Letters (or of the
Existing Credit Agreements and their related loan documents). There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to the Borrower, any other Loan Party, or any of
their respective Subsidiaries which has had or could be reasonably expected to
have a Material Adverse Effect. There are no judgments outstanding against or
affecting the Borrower, any other Loan Party, any of their respective
Subsidiaries or any of their respective properties individually or in the
aggregate involving amounts in excess of $20,000,000.
(j)    Taxes. All federal, state and other Tax returns of the Borrower, any
other Loan Party or any of their respective Subsidiaries required by Applicable
Law to be filed have been duly and timely filed, and all federal, state and
other Taxes, assessments and other governmental charges or levies upon the
Borrower, each other Loan Party, any of their respective Subsidiaries and their
respective properties, income, profits and assets which are due and payable have
been timely paid, except any such nonpayment which is at the time permitted
under Section 7.6. As of the Agreement Date, none of the United States income
Tax returns of the Borrower, any other Loan Party or any of their respective
Subsidiaries is under audit. All charges, accruals and reserves on the books of
the Borrower, any other Loan Party and each of their respective Subsidiaries in
respect of any Taxes or other governmental charges are in accordance with GAAP.
(k)    Financial Statements. Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of Borrower and its consolidated
Subsidiaries for the fiscal year ending December 31, 2011, and the related
audited consolidated statements of income, shareholders' equity and cash flow
for the fiscal year ending on such date, with the opinion thereon of Deloitte &
Touche LLP, (ii) the

48

--------------------------------------------------------------------------------




audited consolidated balance sheet of CLP and its consolidated Subsidiaries for
the fiscal year ending December 31, 2011, and the related audited consolidated
statements of income, shareholders' equity and cash flow for the fiscal year
ending on such date with the opinion thereof of Pricewaterhouse Coopers, and
(iii) unaudited statements of Net Operating Income for each of the Unencumbered
Assets for the fiscal quarter ended December 31, 2011, satisfactory in form to
the Administrative Agent and certified by a Responsible Officer of CLP. Such
financial statements (including in each case related schedules and notes) are
complete and correct and present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
Borrower and its consolidated Subsidiaries or CLP and its consolidated
Subsidiaries, as applicable, as at their respective dates and the results of
operations and the cash flow for such periods. Such statements included in the
item (iii) above are complete and correct and present fairly, in accordance with
GAAP consistently applied throughout the periods involved the Net Operating
Income for such periods. Neither Borrower, CLP, nor any Subsidiary of Borrower
or CLP has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for Taxes, or unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments,
except as referred to or reflected or provided for in said financial statements
or except as set forth on Schedule 6.1(k).
(l)    No Material Adverse Change. Since December 31, 2011, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Borrower, the Loan Parties, or their
respective Subsidiaries. Each of the Borrower, the other Loan Parties and their
respective Subsidiaries is Solvent.
(m)    ERISA.
(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan's current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the Loan
Parties, nothing has occurred which would cause the loss of its reliance on each
Qualified Plan's favorable determination letter or opinion letter.
(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group's financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.
(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Loan Parties, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt

49

--------------------------------------------------------------------------------




“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the Internal Revenue Code, in connection with any Plan, that would subject any
member of the ERISA Group to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.
(n)    Not Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any other Loan Party or any of their respective Subsidiaries
constitutes “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder. Assuming that no Lender
funds any amount payable by it hereunder with “plan assets,” as that term is
defined in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.
(o)    Absence of Default. None of the Loan Parties or any of their respective
Subsidiaries is in default under its Governing Documents, and no event has
occurred, which has not been remedied, cured or irrevocably waived: (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, a determination of
materiality, the satisfaction of any condition, or any combination of the
foregoing, would constitute, a default or event of default by Borrower, any
other Loan Party or any of their respective Subsidiaries under any agreement
(other than this Agreement) or judgment, decree or order to which Borrower, any
other Loan Party or any of their respective Subsidiaries is a party or by which
the Borrower, any other Loan Party, any of their respective Subsidiaries or any
of their respective properties may be bound where such default or event of
default could, individually or in the aggregate, involve Indebtedness or other
obligations or liabilities in excess of $25,000,000.
(p)    Environmental Laws.
(i)    The Borrower, each other Loan Party and each of their respective
Subsidiaries is in compliance with the requirements of all applicable
Environmental Laws except for the matters set forth on Schedule 6.1(p) and such
other non‑compliance which, in any event, either individually or in the
aggregate, has not had and could not reasonably be expected to have a Material
Adverse Effect.
(ii)    No Hazardous Materials have been (i) generated or manufactured on,
transported to or from, treated at, stored at or discharged from any Property in
violation of any Environmental Laws; (ii) discharged into subsurface waters
under any Property in violation of any Environmental Laws; or (iii) discharged
from any Property on or into property or waters (including subsurface waters)
adjacent to any Property in violation of any Environmental Laws, except for the
matters set forth on Schedule 6.1(p) and other violations which violations, in
any event, in the case of any of (i), (ii) or (iii), either individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.
(iii)    Except for the matters set forth on Schedule 6.1(p) and any of the
following matters or liabilities that, in any event, either individually or in
the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower, any other Loan Party nor any of
their respective Subsidiaries (i) has received notice (written or oral) or
otherwise learned of any claim, demand, suit, action, proceeding, event,
condition, report, directive, lien, violation, non‑compliance or investigation
indicating or concerning any potential or actual liability (including, without
limitation, potential liability for enforcement, investigatory costs, cleanup
costs, government response costs, removal costs, remedial costs, natural
resources damages, property damages, personal injuries or penalties) arising in
connection with (x) any non‑compliance with or violation of the requirements of
any applicable Environmental Laws, or (y) the presence of any Hazardous
Materials

50

--------------------------------------------------------------------------------




on any Property (or any Property previously owned by any of such Persons) or the
release or threatened release of any Hazardous Materials into the environment,
(ii) has any threatened or actual liability in connection with the presence of
any Hazardous Materials on any Property (or any Property previously owned by any
of such Persons) or the release or threatened release of any Hazardous Materials
into the environment, (iii) has received notice of any federal or state
investigation evaluating whether any remedial action is needed to respond to the
presence of any Hazardous Materials on any Property (or any Property previously
owned by any of such Persons) or a release or threatened release of any
Hazardous Materials into the environment for which the Borrower, any Loan Party
or any of their respective Subsidiaries is or may be liable, or (iv) has
received notice that the Borrower, any Loan Party or any of their respective
Subsidiaries is or may be liable to any Person under any Environmental Law.
(iv)    To the best of Borrower's knowledge after due inquiry, no Property is
located in an area identified by the Secretary of Housing and Urban Development
as an area having special flood hazards, or if any such Property is located in
such a special flood hazard area, then the Borrower has obtained all insurance
that is required to be maintained by law or which is customarily maintained by
Persons engaged in similar businesses and owning similar Properties in the same
general areas in which the Borrower operates except where such failure
individually or in the aggregate has not had and could not reasonably be
expected to have a Material Adverse Effect.
(q)    Investment Company. None of the Borrower, any other Loan Party or any of
their respective Subsidiaries is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.
(r)    Margin Stock. None of the Borrower, any other Loan Party or any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” or a
“margin security” within the meaning of Regulations T, U and X of the Board of
Governors of the Federal Reserve System.
(s)    Affiliate Transactions. Except as permitted by Section 9.10 none of the
Borrower, any other Loan Party or any of their respective Subsidiaries is a
party to or bound by any agreement or arrangement (whether oral or written) to
which any Affiliate (but not any Subsidiary of Borrower) of Borrower, any other
Loan Party or any of their respective Subsidiaries is a party.
(t)    Intellectual Property. Except as has not had and could not be reasonably
expected to have a Material Adverse Effect, (i) the Borrower, each other Loan
Party and each of their respective Subsidiaries owns or has the right to use,
under valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) used in the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person; (ii) the Borrower, and each other Loan Party and each of their
respective Subsidiaries have taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property; (iii) no claim has been asserted by any Person with
respect to the use of any Intellectual Property by the Borrower, any other Loan
Party or any of their respective Subsidiaries, or challenging or questioning the
validity or effectiveness of any Intellectual Property; and (iv) the use of such
Intellectual Property by the

51

--------------------------------------------------------------------------------




Borrower, the other Loan Parties and each of their respective Subsidiaries, does
not infringe on the rights of any Person, subject to such claims and
infringements as do not, in the aggregate, give rise to any liabilities on the
part of the Borrower, the other Loan Parties or any of their respective
Subsidiaries.
(u)    Business. The Borrower, the other Loan Parties and each of their
respective Subsidiaries are engaged substantially in the business of the
acquisition, disposition, financing, ownership, development rehabilitation,
leasing, operation and management of office, multifamily and retail buildings
and other business activities similar, related or incidental thereto.
(v)    Broker's Fees. No broker's or finder's fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby except normal accounting, legal or other related or normal charges. No
other similar fees or commissions will be payable by any Loan Party or any of
their respective Subsidiaries for any other services rendered to the Borrower,
any other Loan Party, or any of their respective Subsidiaries, ancillary to the
transactions contemplated hereby.
(w)    Accuracy and Completeness of Information. No written information, report
or other papers or data (excluding financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any other Loan Party or any of
their respective Subsidiaries in connection with or relating in any way to this
Agreement, contained any untrue statement of a fact material to the
creditworthiness of the Borrower, any other Loan Party or any of their
respective Subsidiaries or omitted to state a material fact necessary in order
to make such statements contained therein, in light of the circumstances under
which they were made, not misleading. The written information, reports and other
papers and data with respect to the Borrower, any other Loan Party or any of
their respective Subsidiaries or the Unencumbered Assets (other than projections
and other forward-looking statements) furnished to the Administrative Agent or
the Lenders in connection with or relating in any way to this Agreement were, at
the time so furnished, complete and correct in all material respects, or have
been subsequently supplemented by other written information, reports or other
papers or data, to the extent necessary to give in all material respects a true
and accurate knowledge of the subject matter. All financial statements furnished
to the Administrative Agent or any Lender by, on behalf of, or at the direction
of, the Borrower, any other Loan Party or any of their respective Subsidiaries
in connection with or relating in any way to this Agreement, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods. All financial projections and other
forward looking statements prepared by, or on behalf of the Borrower, any other
Loan Party or any of their respective Subsidiaries that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions. No fact or
circumstance is known to any Loan Party which has had, or may in the future have
(so far as any such Loan Party can reasonably foresee), a Material Adverse
Effect which has not been set forth in the financial statements referred to in
Section 6.1(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders prior
to the Effective Date.
(x)    REIT Status. CLP has elected to be treated as a REIT, qualifies, and has
since 1993 qualified, as a REIT and is, and will continue to be, in compliance
with all requirements and conditions imposed under the Internal Revenue Code and
the Treasury Regulations to allow CLP to maintain its qualification as a REIT.
(y)    Unencumbered Assets. As of the Agreement Date, Schedule 6.1(y) is a
correct and complete list of all Unencumbered Assets. Each of the Unencumbered
Assets included by the Borrower in calculations of the Unencumbered Asset Value
satisfies all of the requirements contained in this Agreement for the same to be
included therein.

52

--------------------------------------------------------------------------------




(z)    Insurance. The Borrower, the other Loan Parties and their respective
Subsidiaries have insurance covering the Borrower, the other Loan Parties and
their respective Subsidiaries and their respective Properties in such amounts
and against such risks and casualties as are customary for Persons or Properties
of similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy. As of the
Agreement Date, none of the Borrower, any other Loan Party nor any of their
respective Subsidiaries has received notice that any such insurance has been
cancelled, not renewed, or impaired in any way.
(aa)    Ownership of Borrower. CLP is the sole general partner of Borrower and
owns free of any Lien or other claim not less than a fifty-one percent (51%)
Equity Interest in Borrower as the general partner thereof.
(bb)    No Bankruptcy Filing. None of the Borrower, any Loan Party or any of
their respective Subsidiaries is contemplating either the filing of a petition
by it under any state or federal bankruptcy or insolvency laws or the
liquidation of its assets or property, and no Loan Party has any knowledge of
any Person threatening the filing of any such petition against any of the
Borrower, any Loan Party or any of their respective Subsidiaries.
(cc)    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower or any
other Loan Party with or as a result of any actual intent by any of such Persons
to hinder, delay or defraud any entity to which any of such Persons is now or
will hereafter become indebted.
(dd)    Transaction in Best Interests of Borrower and Loan Parties;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower and the other Loan Parties
and the creditors of such Persons. The direct and indirect benefits to inure to
the Borrower and the other Loan Parties pursuant to this Agreement and the other
Loan Documents constitute substantially more than “reasonably equivalent value”
(as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by the Borrower and the other Loan Parties pursuant to this
Agreement and the other Loan Documents, and but for the willingness of each
Guarantor to guaranty the Obligations, the Borrower would be unable to obtain
the financing contemplated hereunder which financing will enable the Borrower
and the other Loan Parties to have available financing to conduct and expand
their business. The Borrower and the other Loan Parties constitute a single
integrated financial enterprise and each receives a benefit from the
availability of credit under this Agreement to the Borrower.
(ee)    Property. All of the Borrower's, each other Loan Party's and their
respective Subsidiaries' properties are in good repair and condition, subject to
ordinary wear and tear, other than with respect to deferred maintenance existing
as of the date of acquisition of such property as permitted in this Section. The
Borrower, and each other Loan Party, has completed or caused to be completed an
appropriate investigation of the environmental condition of each Property as of
the later of the date of the Borrower's, each Loan Party's or the applicable
Subsidiary's purchase thereof or the date upon which such property was last
security for Indebtedness of such Persons, including preparation of a “Phase I”
report and, if appropriate, a “Phase II” report, in each case prepared by a
recognized environmental engineer in accordance with customary standards which
discloses that such property is not in violation of the representations and
covenants set forth in this Agreement, unless such violation has been disclosed
in writing to the Administrative Agent and remediation actions satisfactory to
Agent are being taken. There are no unpaid or outstanding real estate or other
taxes or assessments on or against any property of the Borrower, the other Loan
Parties or their respective Subsidiaries which are delinquent. Except as set
forth in Schedule 6.1(ee), there are no pending eminent

53

--------------------------------------------------------------------------------




domain proceedings against any property of the Borrower, the other Loan Parties
or their respective Subsidiaries or any part thereof, and, to the knowledge of
the Borrower, no such proceedings are presently threatened or contemplated by
any taking authority which, in all such events, individually or in the aggregate
have had or could reasonably be expected to have a Material Adverse Effect. None
of the property of the Borrower, the other Loan Parties or their respective
Subsidiaries is now damaged or injured as a result of any fire, explosion,
accident, flood or other casualty in any manner which individually or in the
aggregate has had or could reasonably be expected to have any Material Adverse
Effect. Notwithstanding the foregoing in this Section 6.1(ee), certain
environmental matters have been disclosed to Administrative Agent and the
Lenders on Schedule 6.1(p) and there may be a limited number of Properties for
which no Phase I reports have been obtained or located but the result of any
such matters, individually or in the aggregate, have not had and could not
reasonably be expected to have any Material Adverse Effect.
(ff)    No Event of Default. No Default or Event of Default has occurred and is
continuing.
(gg)    Subordination. None of the Borrower or any other Loan Party is a party
to or bound by any agreement, instrument or indenture that may require the
subordination in right or time of payment of any of the Obligations to any other
indebtedness or obligation of any of such Persons.
(hh)    Anti-Terrorism Laws.
(i)    None of the Borrower or any other Loan Party or any of their Affiliates
is in violation of any laws or regulations relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”) and
the Patriot Act.
(ii)    None of the Borrower, any other Loan Party or any of their Affiliates,
or any of their brokers or other agents acting or benefiting from the Loan is a
Prohibited Person. A “Prohibited Person” is any of the following:
(A)    a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;
(B)    a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;
(C)    a person or entity with whom any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
(D)    a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
(E)    a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.
(iii)    None of the Borrower or any other Loan Party, any of their Affiliates
or any of their brokers or other agents acting in any capacity in connection
with the Loans (1) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (2) deals in, or otherwise engages in any transaction relating to, any
property

54

--------------------------------------------------------------------------------




or interests in property blocked pursuant to the Executive Order, or (3) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.
(iv)    Borrower and the other Loan Parties shall not (1) conduct any business
or engage in making or receiving any contribution of funds, goods or services to
or for the benefit of any Prohibited Person, (2) deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or any other Anti-Terrorism Law, or (3) engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law (and Borrower shall deliver to
Administrative Agent any certification or other evidence requested from time to
time by Administrative Agent in its reasonable discretion, confirming Borrower's
and each other Loan Party's compliance herewith).


Section 6.2
Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any of their
respective Subsidiaries to the Administrative Agent or any Lender pursuant to or
in connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Loan Party prior
to the Agreement Date and delivered to the Administrative Agent or any Lender in
connection with the underwriting or closing the transactions contemplated
hereby) shall constitute representations and warranties made by the Loan Parties
under this Agreement. All representations and warranties made under this
Agreement and the other Loan Documents shall be deemed to be made at and as of
the Agreement Date, the Effective Date, the date on which any agreement to
provide an Additional Loan is effectuated pursuant to Section 2.9 and at and as
of the date of the occurrence of each Credit Event, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.


Article VII AFFIRMATIVE COVENANTS


Section 7.1
Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.7, each Loan Party shall preserve
and maintain, and shall cause each of their respective Subsidiaries to preserve
and maintain, each such Loan Party's and each such Subsidiary's existence,
rights, franchises, licenses and privileges in the jurisdiction of such Loan
Party's or such Subsidiary's incorporation or formation and qualify and remain
qualified and authorized to do business in each jurisdiction in which such Loan
Party or such Subsidiary is organized, in each jurisdiction in which any
Unencumbered Asset owned (or leased pursuant to an Eligible Ground Lease) by
such Loan Party or such Subsidiary is located, and in each other jurisdiction in
which the character of such Loan Party's or such Subsidiary's properties or the
nature of such Loan Party's or such Subsidiary's business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect. Each
Loan Party shall, and shall cause each of its respective

55

--------------------------------------------------------------------------------




Subsidiaries to, develop and implement such programs, policies and procedures as
are necessary to comply with the Patriot Act and shall promptly advise
Administrative Agent in writing in the event that any of such Persons shall
determine that any investors in such Persons are in violation of such act.


Section 7.2
Compliance with Applicable Law.

Each Loan Party shall comply, and shall cause each of its respective
Subsidiaries to comply, with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, (b) each such Person's Governing Documents, and
(c) all mortgages, indentures, contracts, agreements and instruments to which
such Person is a party or by which any of such Person's properties may be bound,
the failure, in any such event, with which to comply could reasonably be
expected to have a Material Adverse Effect.


Section 7.3
Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, each Loan
Party shall, and shall cause each of its respective Subsidiaries to, (a) protect
and preserve all of its properties, including, without limitation, all
Intellectual Property necessary to the conduct of its business, or cause to be
protected and preserved, and maintain or cause to be maintained in good repair,
working order and condition all tangible properties, ordinary wear and tear
excepted, and (b)  make or cause to be made all needed and appropriate repairs,
renewals, replacements and additions to such properties, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times.


Section 7.4
Conduct of Business.

Each Loan Party shall at all times carry on, and shall cause each of its
respective Subsidiaries to carry on, their respective businesses as now
conducted and as described in Section 6.1(u).


Section 7.5
Insurance.

In addition to the requirements of any of the other Loan Documents, each Loan
Party shall, and shall cause each of its respective Subsidiaries to, maintain or
cause to be maintained commercially reasonable insurance with financially sound
and reputable insurance companies covering such Persons and their respective
properties in such amounts and against such risks and casualties as are
customary for Persons or properties of similar character and location, due
regard being given to the type of improvements thereon, their construction,
location, use and occupancy, and from time to time deliver to the Administrative
Agent or any Lender upon its request a detailed list stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby, together with
copies of all policies or certificates of the insurance then in effect.


Section 7.6
Payment of Taxes and Claims.

Each Loan Party shall, and shall cause each of its respective Subsidiaries to,
pay and discharge or cause to be paid and discharged when due (a) all Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person; provided, however, that this Section

56

--------------------------------------------------------------------------------




shall not require the payment or discharge of any such Tax, assessment, charge,
levy or claim which is being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person, in accordance with GAAP;
provided further that upon the commencement of proceedings to foreclose any Lien
that may have attached as security therefor, such Person either (A) will provide
a bond issued by a surety reasonably acceptable to the Administrative Agent and
sufficient to stay all such proceedings or (B) if no such bond is provided, will
pay each such Tax, assessment, governmental charge, levy or claim.


Section 7.7
Visits; Inspections.

Each Loan Party shall, and shall cause each of its respective Subsidiaries to,
permit representatives or agents of any Lender or the Administrative Agent, from
time to time, as often as may be reasonably requested, but only during normal
business hours and at the expense of such Lender or the Administrative Agent
(unless a Default or Event of Default shall be continuing, in which case the
exercise by the Administrative Agent or such Lender of its rights under this
Section shall be at the expense of the Borrower), as the case may be, to:
(a) visit and inspect all properties of the Borrower, such Subsidiary or other
Loan Party (but without disturbing the quiet possession of tenants) to the
extent any such right to visit or inspect is within the control of such Person;
(b) inspect and make extracts from their respective books and records, including
but not limited to management letters prepared by independent accountants; and
(c) discuss with its principal officers, and its independent accountants, its
business, properties, condition (financial or otherwise), results of operations
and performance. If requested by the Administrative Agent, each Loan Party
shall, and shall cause its Subsidiaries to, execute an authorization letter
addressed to its accountants authorizing the Administrative Agent or any Lender
to discuss the financial affairs of the Borrower, any other Loan Party or any
Subsidiary of any Loan Party with its accountants.


Section 7.8
Use of Proceeds.

The Borrower will use the proceeds of Loans to refinance existing Indebtedness
and to provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries. The Borrower shall not, and shall not permit any other Loan Party
or any Subsidiary of any Loan Party to, use any part of such proceeds to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any margin stock (within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.


Section 7.9
Environmental Matters.

Each Loan Party shall, and shall cause each of its respective Subsidiaries to,
comply or cause to be complied with, all Environmental Laws in all material
respects. If any Loan Party or any Subsidiary of any Loan Party shall (a)
receive notice that any material violation of any Environmental Law may have
been committed or is about to be committed by such Person, (b) receive notice
that any administrative or judicial complaint or order has been filed or is
about to be filed against any Loan Party or any of their respective Subsidiaries
alleging material violations of any Environmental Law or requiring any Loan
Party or any of their respective Subsidiaries to take any action in connection
with the release of Hazardous Materials, or (c) receive any notice from a
Governmental Authority or private party alleging that any Loan Party or any
Subsidiary thereof may be liable or responsible for costs associated with a
response to or cleanup of a release of Hazardous Materials or any damages caused
thereby individually or in the aggregate in excess of

57

--------------------------------------------------------------------------------




$20,000,000, such Loan Party shall provide the Administrative Agent and each
Lender with a copy of such notice within thirty (30) days after the receipt
thereof by such Person. The Loan Parties shall, and shall cause each Subsidiary
of a Loan Party to, take or cause to be taken promptly all actions necessary to
prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws.


Section 7.10
Books and Records.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain
true and accurate books and records pertaining to their respective business
operations in which full, true and correct entries will be made in accordance
with GAAP. Each Loan Party shall, and shall cause its Subsidiaries to, maintain
its current accounting procedures unless approved by the Administrative Agent or
as required by Applicable Law.


Section 7.11
Further Assurances.

Each Loan Party shall, at the Loan Parties' cost and expense and upon request of
the Administrative Agent, execute and deliver or cause to be executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.


Section 7.12
Guarantors.

(a)    Within fifteen (15) days of any Person becoming a Material Subsidiary
(other than an Excluded Subsidiary) after the Effective Date, the Borrower shall
deliver to the Administrative Agent each of the following items, each in form
and substance satisfactory to the Administrative Agent: (i) a Joinder Agreement
executed by such Material Subsidiary and (ii) the items that would have been
delivered under Section 5.1(a)(iv) through Section 5.1(a)(viii) if such Material
Subsidiary had been one on the Effective Date. Additionally, in the event that
any Subsidiary of Borrower or CLP, whether presently existing or hereafter
formed or acquired, which is not a Guarantor at such time, shall after the date
hereof become a guarantor under any existing or future Unsecured Debt of
Borrower or any other Loan Party, then Borrower shall cause such Subsidiary to
execute and deliver the items described in this Section 7.12(a).
(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor (other than CLP) from the Guaranty so long as: (i) such
Guarantor is not otherwise required to be a party to the Guaranty under this
Section 7.12; (ii) no Default or Event of Default shall then be in existence or
would occur as a result of such release, including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in this Section 7.12; (iii) the Administrative Agent shall have received such
written request at least ten (10) Business Days (or such shorter period as may
be acceptable to the Administrative Agent) prior to the requested date of
release and (iv) Borrower shall deliver to Administrative Agent evidence
reasonably satisfactory to Administrative Agent either that (A) if the Guarantor
is a Material Subsidiary, the Borrower has disposed of or simultaneously with
such release will dispose of its entire interest in such Guarantor or (B) if
Guarantor is the owner of an Unencumbered Asset, but not a Material Subsidiary,
that all assets owned by such Guarantor have been removed from the calculation
of Unencumbered Asset Value. Delivery by the Borrower to the Administrative
Agent of any such request for a release shall constitute a representation by

58

--------------------------------------------------------------------------------




the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.
Notwithstanding the foregoing, the foregoing provisions shall not apply to CLP,
which may only be released upon the written approval of Administrative Agent and
all of the Lenders.


Section 7.13    REIT Status.
CLP shall at all times maintain its qualification as a REIT and not take any
action which could lead to its disqualification as a REIT.


Section 7.14
Distribution of Income to the Borrower.

The Borrower shall cause all of its Subsidiaries to promptly distribute to the
Borrower (not less frequently than once each fiscal quarter of the Borrower
unless otherwise approved by the Administrative Agent), whether in the form of
dividends, distributions or otherwise, all profits, proceeds or other income
relating to or arising from such Subsidiaries' use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each such Subsidiary of its debt service and operating
expenses for such quarter and (b) the establishment of reasonable reserves for
the payment of operating expenses not paid on at least a quarterly basis and
capital improvements to be made to such Subsidiary's assets and properties
approved by such Subsidiary in the ordinary course of business consistent with
its past practices, (c) funding of reserves required by the terms of any deed of
trust, mortgage or similar lien encumbering property of the Subsidiary; (d)
payment or establishment of reserves for payment to minority equity interest
holders of amounts required to be paid in respect of such equity interest.


Section 7.15
Credit Rating.

The Borrower shall at all times pay such monitoring, surveillance or similar
fees as may be required by the applicable Rating Agency to continue to monitor
the Borrower, and the Borrower shall upon the request of Administrative Agent
provide evidence to Administrative Agent of the payment thereof.


Section 7.16
Exchange Listing.

CLP shall maintain at least one class of common shares having trading privileges
on and to be traded on the New York Stock Exchange or the NYSE Amex Equities.


Article VIII INFORMATION


Section 8.1
Quarterly Financial Statements.

(a)    As soon as available and in any event not later than the first to occur
of (i) the date that is five (5) days following the filing of the Borrower's
10‑Q Report with the Securities and Exchange Commission and (ii) the date that
is fifty (50) days after the close of each of the first, second and third
calendar quarters of Borrower, the unaudited consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders' equity and cash flows
of Borrower and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous calendar year, all of which shall be certified

59

--------------------------------------------------------------------------------




by the chief financial or chief accounting officer of CLP, to the best of such
officer's knowledge, to present fairly, in accordance with GAAP as then in
effect, the consolidated financial position of Borrower and its Subsidiaries as
at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments). Such certificate shall further include such
certifications as are required by the Sarbanes-Oxley Act of 2002. Together with
such financial statements, the Borrower shall deliver reports, in form and
detail satisfactory to the Administrative Agent, setting forth, consolidated to
include the Borrower and the Subsidiaries of the Borrower (i) all capital
expenditures made during the calendar quarter then ended; (ii) a description of
all Properties acquired during such calendar quarter, including the Net
Operating Income of each such Property, acquisition costs and related mortgage
debt; (iii) a description of all Properties sold during the calendar quarter
then ended, including the Net Operating Income from such Properties and the
sales price; (iv) a schedule of the Net Operating Income contribution by each
Property and by each market, including a summary of the economic occupancy, rent
potential, and income and expense for such Properties for the preceding calendar
quarter; (v) pro forma quarterly financial information for Borrower and its
Subsidiaries for the next four (4) calendar quarters, including pro forma
covenant calculations, EBITDA, sources and uses of funds, capital expenditures,
Net Operating Income for the Properties, and other income and expenses; and (vi)
such other information as the Administrative Agent may request.
(b)    As soon as available and in any event not later than the first to occur
of (i) the date that is five (5) days following the filing of CLP's 10‑Q Report
with the Securities and Exchange Commission and (ii) the date that is fifty (50)
days after the close of each of the first, second and third calendar quarters of
CLP, the unaudited consolidated balance sheet of CLP and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
income, shareholders' equity and cash flows of CLP and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous calendar year, all of which
shall be certified by the chief financial or chief accounting officer of CLP, in
his or her opinion, to present fairly, in accordance with GAAP as then in
effect, the consolidated financial position of CLP and its Subsidiaries as at
the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).


Section 8.2
Year‑End Statements.

(a)    As soon as available and in any event not later than the first to occur
of (i) the date that is five (5) days following the filing of the Borrower's
10-K Report with the Securities and Exchange Commission and (ii) the date that
is one hundred (100) days after the end of each respective calendar year of
Borrower and its Subsidiaries, the audited consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such calendar year and the
related audited consolidated statements of income, shareholders' equity and cash
flows of Borrower and its Subsidiaries for such calendar year, setting forth in
comparative form the figures as at the end of and for the previous calendar
year, all of which shall be certified by (i) the chief executive officer or
chief financial officer of CLP, to the best of such officer's knowledge, to
present fairly, in accordance with GAAP as then in effect, the consolidated
financial position of Borrower and its Subsidiaries as at the date thereof and
the results of operations for such period, and (ii) independent certified public
accountants of recognized national standing acceptable to the Administrative
Agent, whose certificate shall be unqualified and in scope and substance
satisfactory to the Administrative Agent and who shall have authorized the
Borrower to deliver such financial statements and certification thereof to the
Administrative Agent and the Lenders pursuant to this Agreement. Such
certificate shall further include such certifications as are required by the
Sarbanes-Oxley Act of 2002. In addition, the Borrower shall deliver the reports
described in clauses (i)-(v) of the third sentence of Section 8.1(a) with such
year-end statements.
(b)    As soon as available and in any event not later than the first to occur
of (i) the date that is five (5) days following the filing of CLP's 10-K Report
with the Securities and Exchange Commission and (ii) the

60

--------------------------------------------------------------------------------




date that is within one hundred (100) days after the end of each respective
calendar year of CLP and its Subsidiaries, the audited consolidated balance
sheet of CLP and its Subsidiaries as at the end of such calendar year and the
related audited consolidated statements of income, shareholders' equity and cash
flows of CLP and its Subsidiaries for such calendar year, setting forth in
comparative form the figures as at the end of and for the previous calendar
year, all of which shall be (i) certified by the chief executive officer or
chief financial officer of CLP, to the best of such officer's knowledge, to
present fairly, in accordance with GAAP as then in effect, the consolidated
financial position of CLP and its Subsidiaries as at the date thereof and the
results of operations for such period and (ii) independent certified public
accountants of recognized national standing acceptable to the Administrative
Agent, whose certificate shall be unqualified and in scope and substance
satisfactory to the Administrative Agent and who shall have authorized CLP to
deliver such financial statements and certification thereof to the
Administrative Agent and the Lenders pursuant to this Agreement. Such
certificate shall further include such certifications as are required by the
Sarbanes-Oxley Act of 2002. Together with such financial statements, CLP shall
deliver a written statement from such accountants to the effect that they have
read a copy of this Agreement and the Guaranty, and that in making the
examination necessary to such certification, they have obtained no knowledge of
any Default of Event of Default, or if such accountants shall have obtained
knowledge of any then existing Default or Event of Default they shall disclose
in such statement any such Default or Event of Default; provided that such
accountants shall not be liable to Agent or the Lenders should they fail to
obtain knowledge of any Default or Event of Default.


Section 8.3
Compliance Certificate.

At the time financial statements are required to be furnished pursuant to
Section 8.1 and 8.2, and within ten (10) Business Days of the Administrative
Agent's request with respect to any other fiscal period, a certificate
substantially in the form of Exhibit I (a “Compliance Certificate”) executed by
the chief financial officer of CLP: (a) setting forth in reasonable detail as at
the end of such quarterly accounting period, calendar year, or other fiscal
period, as the case may be, the calculations required to establish whether or
not the Borrower is in compliance with the covenants contained in Section 9.1
through 9.3, 9.6 and 9.14; (b) stating that no Default or Event of Default
exists, or, if such is not the case, specifying such Default or Event of Default
and its nature, when it occurred, whether it is continuing and the steps being
taken by the Borrower with respect to such event, condition or failure; and (c)
(i) sets forth a list of all Unencumbered Assets; and (ii) certifies that (A)
all Unencumbered Assets so listed fully qualify as such under the applicable
criteria for inclusion as Unencumbered Assets, and (B) all acquisitions,
dispositions or other removals of Unencumbered Assets completed during such
quarterly accounting period, calendar year, or other fiscal period were
permitted under this Agreement, and (C) the acquisition cost or principal
balance of any Unencumbered Assets, as applicable, acquired during such period
and any other information that Agent may require to determine the Unencumbered
Asset Value of such Unencumbered Asset, and the Unencumbered Asset Value of any
Unencumbered Assets removed during such period. In addition, with each such
Compliance Certificate, the Borrower shall deliver the following information:
(u) a development schedule of the announced development pipeline (including
Residential Units For Sale), including for each announced development project,
the project name and location, the square footage (or number of units, as
applicable) to be developed, the expected construction start date, the expected
date of delivery, the expected stabilization date and the total anticipated
cost; (v) with respect to the Residential Units For Sale, the number of units
for sale, the number of units sold, the number of units remaining for sale, the
sales price of each unit, and whether management or control of such Property has
been turned over to a homeowner's association or similar entity, (w) a schedule
of all outstanding Indebtedness of Borrower and its Subsidiaries and CLP and its
Subsidiaries, showing for each component of Indebtedness, the lender, the total
commitment, the Total Indebtedness outstanding, the interest rate, if fixed, or
the applicable margin over an index, if the interest rate floats, the term, the
required amortization (if any) and the security (if any); (x) a schedule of all
interest rate protection agreements to

61

--------------------------------------------------------------------------------




which Borrower, CLP or any of their respective Subsidiaries are a party, showing
for each such agreement, the total dollar amount, the type of agreement (i.e.
cap, collar, swap, etc.) and the term thereof and (z) a copy of all management
reports, if any, submitted to the Borrower or CLP or its management by its
independent public accountants.


Section 8.4
Other Information.

(a)    Securities Filings. Within five (5) Business Days of the filing thereof,
written notice and a listing of all registration statements, reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Borrower, any other Loan Party or any of their respective Subsidiaries shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;
(b)    Shareholder Information. Promptly upon the mailing thereof to the
shareholders or partners of Borrower, any other Loan Party or any of their
respective Subsidiaries generally, copies of all financial statements, reports
and proxy statements so mailed and promptly upon the issuance thereof copies of
all press releases issued by the Borrower, any other Loan Party or any of their
respective Subsidiaries;
(c)    ERISA. If and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
Withdrawal Liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer of CLP setting forth details as to
such occurrence and the action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;
(d)    Litigation. To the extent Borrower, any other Loan Party or any of their
respective Subsidiaries is aware of the same, prompt notice of the commencement
of any proceeding or investigation by or before any Governmental Authority and
any action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting,
Borrower, any other Loan Party, any of their respective Subsidiaries or any of
their respective properties, assets or businesses which involve claims
individually or in the aggregate in excess of $10,000,000, and prompt notice of
the receipt of notice that any United States income Tax returns of Borrower, any
other Loan Party, or any of their respective Subsidiaries are being audited;
(e)    Modification of Governing Documents. A copy of any amendment to any
Governing Document of Borrower or any other Loan Party promptly upon, and in any
event within fifteen (15) Business Days of, the effectiveness thereof;

62

--------------------------------------------------------------------------------




(f)    Change of Management or Financial Condition. Prompt notice of (i) any
change in the individuals serving as chief executive officer, chief financial
officer, chief operating officer (or other equivalent position) of the Borrower
or CLP, (ii) any change in the business, assets, liabilities, financial
condition, results of operations or (provided that such change is related to
Borrower, any other Loan Party or any of their respective Subsidiaries and
Affiliates and not a general matter affecting the economy or society) business
prospects of Borrower, any other Loan Party, or any of their respective
Subsidiaries which has had or could reasonably be expected to have a Material
Adverse Effect, or (iii) any other event or circumstance which has had or could
reasonably be expected to have a Material Adverse Effect;
(g)    Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) any Default or Event of
Default (which notice shall state that it is a “notice of default” for the
purposes of Section 11.4 below) or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by Borrower, any other Loan Party, or any of their
respective Subsidiaries under any Material Contract to which any such Person is
a party or by which any such Person or any of its respective properties may be
bound;
(h)    Judgments. Prompt notice of any order, judgment or decree in excess of
$20,000,000 having been entered against Borrower, any other Loan Party, or any
of their respective Subsidiaries or any of their respective properties or
assets;
(i)    Notice of Violations of Law. Prompt notice if Borrower, any other Loan
Party, or any of their respective Subsidiaries shall receive any notification
from any Governmental Authority alleging a violation of any Applicable Law or
any inquiry which could reasonably be expected to have a Material Adverse
Effect;
(j)    Material Assets Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of Borrower, any other Loan Party, or any of
their respective Subsidiaries to any Person other than Borrower, any other Loan
Party, or any of their respective Subsidiaries;
(k)    Ownership Share. Promptly upon the request of the Administrative Agent,
evidence of the Borrower's calculation, as specified by the Administrative
Agent, of the Ownership Share with respect to a Subsidiary or an Unconsolidated
Affiliate, such evidence to be in form and detail satisfactory to the
Administrative Agent;
(l)    Material Contracts. Promptly upon (i) entering into any Material Contract
after the Agreement Date, a copy to the Administrative Agent of such Material
Contract, together with a copy of all related or ancillary documentation and
(ii) the giving or receipt thereof by Borrower, any other Loan Party, or any of
their respective Subsidiaries notice alleging that any party to any Material
Contract is in default of its obligations thereunder;
(m)    Material Subsidiary. Prompt notice of any Person becoming a Material
Subsidiary;
(n)    Rating Notice. Not later than two (2) Business Days after Borrower
receives notice of the same from any Rating Agency or otherwise learns of the
same, notice of the issuance of any change or withdrawal in the Credit Rating by
any Rating Agency in respect of Borrower, together with the details thereof, and
of any announcement by such Rating Agency that any such Credit Rating is “under
review” or that any such Credit Rating has been placed on a watch list or that
any similar action has been taking by such Rating Agency;
(o)    Additions to Unencumbered Assets. As a condition precedent to adding any
asset as an Unencumbered Asset, a Compliance Certificate reflecting such
addition, together with a statement of: (i)

63

--------------------------------------------------------------------------------




the acquisition cost (or with respect to First Mortgage Receivables, the
outstanding principal balance) of such asset;
(p)    Removal from Unencumbered Assets. With respect to any Unencumbered Asset
that is disposed of (or paid off with respect to any First Mortgage Receivable)
or otherwise ceases to qualify as an Unencumbered Asset in calendar quarter, the
applicable Compliance Certificate required to be furnished by Section 8.3 for
such quarter shall reflect such removal, payoff or disqualification, together
with a statement of: (i) the identity of the Unencumbered Asset being disposed
of or disqualified, and (ii) the Unencumbered Asset Value attributable to such
Unencumbered Asset. The Borrower also may voluntarily remove any asset from
Unencumbered Assets by delivering to the Administrative Agent an Unencumbered
Asset Certificate reflecting such removal, together with a statement (x) that no
Default or Event of Default then exists or would, upon the occurrence of such
event or with the passage of time, result from such removal, (y) of the identity
of the Unencumbered Asset being removed, and (z) the Unencumbered Asset Value
attributable to such Unencumbered Asset;
(q)    Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower, any
other Loan Party or any of their respective Subsidiaries as the Administrative
Agent or any Lender may reasonably request; and
(r)    Patriot Act. Promptly, upon each request, information identifying any
Loan Party or Subsidiary thereof as a Lender may request in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.


Section 8.5
Electronic Delivery of Certain Information.

(a)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent, the Borrower) provided that the foregoing shall not apply to (i) notices
to any Lender pursuant to Article II and (ii) any Lender that has notified the
Administrative Agent or the Borrower that it cannot or does not want to receive
electronic communications. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered 24 hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or the
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 11:00 a.m. on the opening of business on the next
Business Day for the recipient. Notwithstanding anything contained herein, the
Borrower shall deliver, or cause to be delivered, paper copies of any documents
to the Administrative Agent or to any Lender that requests such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. Except for Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

64

--------------------------------------------------------------------------------




(b)    Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.


Section 8.6
Public/Private Information.

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower and the other Loan Parties. Documents required to be delivered
pursuant to the Loan Documents shall be delivered by or on behalf the Loan
Parties to the Administrative Agent and the Lenders (collectively, “Information
Materials”) pursuant to this Article and the Borrower shall designate
Information Materials (a) that are either available to the public or not
material with respect to the Loan Parties and their respective Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information.”


Section 8.7
USA Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, the Administrative Agent or a Lender may
from time-to-time request, and each Loan Party shall, and shall cause its
respective Subsidiaries to, provide promptly upon any such request to the
Administrative Agent or such Lender, such Loan Party's or Subsidiary's name,
address, tax identification number and/or such other identification information
as shall be necessary for the Administrative Agent or such Lender to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.


Article IX NEGATIVE COVENANTS
For so long as this Agreement is in effect and until the Lenders have been paid
in full the principal of and interest on the Loans, all Fees, and all other
Obligations, the Loan Parties shall comply with the following covenants:


Section 9.1    Financial Covenants.
The Borrower shall not permit, on a consolidated basis in accordance with GAAP:
(a)    The Secured Debt to Total Asset Value Ratio to exceed forty percent (40%)
at any time;
(b)    The Fixed Charge Coverage Ratio to be less than 1.50:1.00 at any time;
(c)    The Debt to Total Asset Value Ratio to exceed sixty percent (60%) at any
time;
(d)    The Unencumbered Leverage Ratio to exceed sixty-two and one half percent
(62.5%) at any time;
(e)    The amount of Total Asset Value attributable to assets directly owned or
leased by the Borrower and the Guarantors to be less than ninety percent (90%)
of the Adjusted Total Asset Value; and

65

--------------------------------------------------------------------------------




(f)    The Tangible Net Worth to be less than $1,000,000,000 at any time.


Section 9.2
Indebtedness.

No Loan Party shall, or permit any of its Subsidiaries to, create, incur,
assume, or permit or suffer to exist, or assume or guarantee, directly or
indirectly, contingently or otherwise, or become or remain liable with respect
to any Indebtedness other than the following:
(a)    the Obligations;
(b)    intercompany Indebtedness among Borrower and its Wholly Owned
Subsidiaries; provided, however, that the obligations of the Borrower and each
Guarantor in respect of such intercompany Indebtedness shall be subordinate to
the Obligations; and
(c)    any other Indebtedness existing, created, incurred or assumed so long as
immediately prior to the existence, creation, incurring or assumption thereof,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence, including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in Section 9.1.


Section 9.3
Certain Permitted Investments.

No Loan Party shall, and shall not permit any of its Subsidiaries to, make any
Investment in or otherwise own or hold the following items (whether through the
Borrower, another Loan Party, or any Subsidiary of a Loan Party, or their
respective Unconsolidated Affiliates) which would cause the aggregate book value
of such holdings of the Borrower, such other Loan Parties, Subsidiaries and
Unconsolidated Affiliates to exceed the percentage of Total Asset Value set
forth below at any time:
(a)    Unimproved Land such that the aggregate value of such Unimproved Land
exceeds 12.5% of Total Asset Value;  
(b)    Mortgage Receivables such that the aggregate book value of such Mortgage
Receivables exceeds 5.0% of Total Asset Value;
(c)    Investments in (x) Unconsolidated Affiliates and (y) Persons that are not
Subsidiaries, such that the aggregate value of such Investments exceeds 10.0% of
Total Asset Value;
(d)    Residential Units For Sale such that the aggregate value of such
Residential Units For Sale exceeds 5.0% of Total Asset Value; and
(e)    Construction Budget such that the aggregate value of such Construction
Budget exceeds 20.0% of Total Asset Value.
Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, such other Loan Parties, Subsidiaries and
Unconsolidated Affiliates in the Investments described in clauses (a), (b), (d)
and (e), exceed thirty percent (30%) of Total Asset Value at any time.
For the purposes of this Section 9.3, the Investment of Borrower, any other Loan
Party or their Subsidiaries in any Unconsolidated Affiliates will equal (without
duplication) the sum of (i) such Person's Ownership Share of
Construction-in-Process of their Unconsolidated Affiliates, plus (ii) such
Person's Ownership Share

66

--------------------------------------------------------------------------------




of their Unconsolidated Affiliate's Investment in Unimproved Land; plus
(iii) such Person's Ownership Share of any other Investments valued at the lower
of GAAP book value or market value.


Section 9.4
Investments Generally.

No Loan Party shall, and shall not permit any of their Subsidiaries to, directly
or indirectly, acquire, make or purchase any Investment, or permit any
Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:
(a)    Investments in Subsidiaries and Unconsolidated Affiliates in existence on
the Agreement Date and disclosed on Part I of Schedule 6.1(b);
(b)    Investments to acquire Equity Interests of a Subsidiary or any other
Person who after giving effect to such acquisition would be a Subsidiary, so
long as in each case (i) immediately after giving effect to such Investment, no
Default or Event of Default is or would be in existence and (ii) if such
Subsidiary is (or after giving effect to such Investment would become) a
Material Subsidiary, the terms and conditions set forth in Section 7.12 are
satisfied;
(c)    Investments permitted under Section 9.3;
(d)    Investments in Cash Equivalents; and
(e)    intercompany Indebtedness among the Borrower, CLP and their Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 9.2.


Section 9.5
Liens; Negative Pledges; Other Matters.

(a)    No Loan Party shall, and shall not permit any of its Subsidiaries to,
create, assume, or incur any Lien (other than Permitted Liens) upon any of its
properties, assets, income or profits of any character whether now owned or
hereafter acquired if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in Section
9.1.
(b)    No Loan Party shall, and shall not permit any of its Subsidiaries to,
enter into, assume or otherwise be bound by any Negative Pledge except for any
Negative Pledge contained in the Existing Credit Agreements or this Agreement
and any other agreement (i) evidencing Indebtedness which Borrower or such
Subsidiary or Loan Party may create, incur, assume, or permit or suffer to exist
under Section 9.2, (ii) which Indebtedness is secured by a Lien permitted to
exist pursuant to this Agreement, and (iii) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into.
(c)    No Loan Party shall, and shall not permit any of its respective
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on:
(i)    the ability of any Loan Party or any Subsidiary of a Loan Party to: (A)
pay dividends or make any other distribution on any of such Loan Party's or
Subsidiary's capital stock or other equity interests owned by such Loan Party or
Subsidiary, (B) pay any Indebtedness owed to such Loan Party

67

--------------------------------------------------------------------------------




or any of its Subsidiaries, (C) make loans or advances to such Loan Party or any
of its Subsidiaries, or (D) transfer any of its property or assets to such Loan
Party or any of its Subsidiaries; or
(ii)    the ability of any Loan Party to pledge the Unencumbered Assets as
security for the Obligations;
except for any such encumbrances and restrictions described in clauses (i) or
(ii) of this section, if any, as may be provided for in (A) the Existing Credit
Agreements, (B) this Agreement, or (C) any other agreement (1) evidencing
Indebtedness which any Loan Party or any Subsidiary thereof may create, incur,
assume or permit or suffer to exist under Section 9.2, and (2) which contains
encumbrances and restrictions imposed in connection with such Indebtedness that
are either substantially similar to or less restrictive than the encumbrances
and restrictions set forth in Section 9.5 or Section 9.6 of this Agreement.


Section 9.6
Restricted Payments; Stock Repurchases.

(a)    No Loan Party shall make, or permit any of its Subsidiaries to make, any
Restricted Payment to CLP and CLP shall not make any Restricted Payments if,
immediately thereafter and after giving effect thereto, a Default or Event of
Default is or would be in existence, except that a Borrower may only declare and
make cash distributions to CLP and other holders of partnership interests in
such the Borrower with respect to any fiscal year to the extent necessary for
CLP to distribute, and CLP may so distribute, an aggregate amount not to exceed
the minimum amount necessary for CLP to remain in compliance with Section 7.13.
Notwithstanding the immediately preceding sentence, if a Default or Event of
Default specified in Section 10.1(a), Section 10.1(b), Section 10.1(e), Section
10.1(f), or Section 10.1(g) shall have occurred and be continuing or if as a
result of the occurrence of any other Event of Default the Obligations have been
accelerated pursuant to Section 10.2(a), then no Loan Party shall make, or
permit any Subsidiary to make, any Restricted Payments to any Person whatsoever
without the prior written consent of the Requisite Lenders.
(b)    Neither the Borrower nor CLP shall at any time buy back, redeem, retire
or otherwise acquire, directly or indirectly, any shares of its capital stock if
a Default or Event of Default exists or immediately thereafter and after giving
effect thereto, a Default or Event of Default is or would be in existence.


Section 9.7
Merger, Consolidation, Sales of Assets and Other Arrangements.

No Loan Party shall, nor shall it permit any Subsidiary of any Loan Party to:
(i) enter into any transaction of merger, consolidation, reorganization or other
business combination; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired, or discontinue or eliminate any business line or segment (any such
event described in clause (iii), a “Sale”); provided, however, that:
(a)    Any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary of the Borrower that
is not also a Loan Party, so long as immediately prior to the taking of such
action, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence;
(b)    a Person may merge with any Loan Party, so long as (i) such Person was
organized under the laws of the United States of America or one of its states;
(ii) if such merger involves the Borrower, Borrower is the survivor of such
merger; (iii) if such merger involves a Subsidiary of the Borrower that is a
Guarantor,

68

--------------------------------------------------------------------------------




subject to this Section 9.7(b), such Subsidiary is the survivor of such merger;
(iv) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence; (v) the Borrower shall have given the Administrative Agent and the
Lenders at least ten (10) Business Days' prior written notice of such merger
(except that such prior notice shall not be required in the case of the merger
of a Subsidiary of the Borrower with and into the Borrower); (vi) such merger is
completed as a result of negotiations with the approval of the board of
directors or similar body of such Person and is not a so called “hostile
takeover”; and (vii) following such merger, the Borrower and its Subsidiaries
will continue to be engaged solely in the business of the ownership,
development, management and investment in real estate; and
(c)    the foregoing limitation on the sale, lease or other transfer of assets
and on the discontinuation or elimination of a business line or segment shall
not prohibit the sale of Properties whether to an Affiliate or a third party,
during any period of twelve (12) calendar months, pursuant to reasonable terms
which are no less favorable to the owner of such Property than would be obtained
in a comparable arm's length transaction with a Person which is not an
Affiliate, if such sale is to an Affiliate, for fair market value (as determined
in good faith by the board of directors of CLP or an executive committee
thereof), for an aggregate amount, which when combined with all other such sales
pursuant to this clause (c), does not exceed twenty-five percent (25%) of Total
Asset Value as of the end of the fiscal quarter that immediately precedes the
commencement of such twelve (12) calendar month period. Notwithstanding anything
in this Agreement to the contrary, any disposition of assets by the Loan Parties
and their Subsidiaries shall be made in the ordinary course of business for a
full and fair consideration.


Section 9.8
Fiscal Year.

Neither the Borrower nor CLP shall change its fiscal year from that in effect as
of the Agreement Date.


Section 9.9
Modifications to Material Contracts.

No Loan Party shall, and shall not permit any of its Subsidiaries to, enter into
any amendment or modification to any Material Contract which could reasonably be
expected to have a Material Adverse Effect.


Section 9.10
Transactions with Affiliates.

No Loan Party shall, and shall not permit any of its Subsidiaries to, permit to
exist or enter into any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate,
except transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Loan Parties or such Subsidiary and upon
fair and reasonable terms which are no less favorable to the Loan Parties or
such Subsidiary than would be obtained in a comparable arm's length transaction
with a Person that is not an Affiliate.


Section 9.11
ERISA Exemptions.

No Loan Party shall, and shall not permit any of its Subsidiaries to, permit any
of its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. The Borrower shall not cause or permit to occur, and
shall not permit any other member of the ERISA Group to cause or permit to
occur, any ERISA Event if such

69

--------------------------------------------------------------------------------




ERISA Event could reasonably be expected to have a Material Adverse Effect.


Section 9.12
Restriction on Prepayment of Indebtedness.

Without the prior written consent of the Administrative Agent, no Loan Party,
nor any Subsidiary of any Loan Party shall prepay, redeem or purchase the
principal amount, in whole or in part, of any Indebtedness other than the
Obligations after the occurrence of any Event of Default; provided, however,
that this Section 9.12 shall not prohibit the prepayment of Indebtedness which
is financed solely from the proceeds of a new loan which would otherwise be
permitted by the terms of this Agreement.


Section 9.13
Modifications to Governing Documents.

No Loan Party shall, and shall not permit any of its Subsidiaries to, amend,
supplement, restate or otherwise modify or waive the application of any
provision of its Governing Documents if such amendment, supplement, restatement
or other modification would have a Material Adverse Effect or would result in a
Default or Event of Default under any Loan Document.


Section 9.14
Occupancy of Unencumbered Assets.

The Unencumbered Assets that are Properties (excluding those Unencumbered Assets
which are Development Properties) in the aggregate shall consist solely of
Properties which have an aggregate occupancy level for the preceding calendar
quarter of tenants in possession and paying rent of at least eighty percent
(80%) of the aggregate rentable area or apartment units, as applicable, within
such Unencumbered Assets.


Article X DEFAULT


Section 10.1
Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)    Default in Payment. The Borrower shall fail to pay when due (whether at
maturity, by reason of acceleration or otherwise) the principal of any of the
Loans.
(b)    Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans, or shall fail to pay when
due any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document or the Fee Letters, or any other Loan Party
shall fail to pay when due any payment Obligation owing by such other Loan Party
under any Loan Document to which it is a party, and such failure shall continue
for a period of five (5) Business Days from the date upon which the applicable
Loan Party received notice that such Obligation was payable.
(c)    Default in Performance.
(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 7.13, Section 8.3, Section

70

--------------------------------------------------------------------------------




8.4(g) or in Article IX; or
(ii)    the Borrower shall fail to perform or observe any term, covenant,
condition or agreement contained in Section 7.7 or Section 7.12 and such failure
under this Section 10.1(c)(ii) shall continue for a period of five (5) days
after the earlier of (x) the date upon which a Responsible Officer of Borrower
obtains knowledge of such failure or (y) the date upon which the Borrower has
received written notice of such failure from the Administrative Agent; or
(iii)    the Borrower or any other Loan Party shall fail to perform or observe
any term, covenant, condition or agreement contained in this Agreement or any
other Loan Document to which it is a party and not otherwise mentioned in this
Section and such failure under this Section 10.1(c)(iii) shall continue for a
period of thirty (30) days after the earlier of (x) the date upon which a
Responsible Officer of Borrower or such Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.
(d)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished or made or deemed made by, or
at the direction of, any Loan Party to the Administrative Agent or any Lender,
shall at any time prove to have been incorrect or misleading in light of the
circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.
(e)    Indebtedness Cross‑Default.
(i)    The Borrower, any other Loan Party, or any of their respective
Subsidiaries shall fail to pay when due and payable, the principal of, or
interest on, any Indebtedness (other than the Obligations) having an aggregate
outstanding principal amount (or, in the case of any Derivatives Contract,
having, without regard to the effect of any close-out netting provision, a
Derivatives Termination Value), in each case individually or in the aggregate
with all other Indebtedness and Derivatives Contracts as to which such a failure
exists, of $25,000,000 or more (such Indebtedness and Derivatives Contracts,
individually and collectively, “Material Indebtedness”);
(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof
(which for the purposes hereof shall include any termination event or other
event resulting in the settling of payments due under a Derivative Contract);
(iii)    Any other event shall have occurred and be continuing which with or
without the passage of time, the giving of notice, or both, would permit any
holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity (which for the purposes
hereof shall include any termination event or other event resulting in the
settling of payments due under a Derivative Contract); or
(iv)    An “Event of Default” under and as defined in the Existing Term Loan
Agreement or the Existing Revolving Credit Agreement shall occur; provided,
however that any waiver of any such

71

--------------------------------------------------------------------------------




“Event of Default” under either agreement shall not constitute a waiver or cure
of an Event of Default arising under this Section 10.1(e)(iv).
(f)    Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or
any other Subsidiary (other than a Subsidiary that, together with all other
Subsidiaries then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $30,000,000 of Total Asset Value) shall:
(i) commence a voluntary case under the Bankruptcy Code or other federal
bankruptcy laws (as now or hereafter in effect); (ii) file a petition seeking to
take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding‑up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection (f); (iv) apply for or consent
to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; (viii) take any corporate
or partnership action for the purpose of effecting any of the foregoing; or
(ix) take any corporate or partnership action for the purpose of effecting any
of the foregoing; provided, however, that the events described in this Section
10.1(f) as to any Subsidiary of any Loan Party that is not also a Loan Party
shall not constitute an Event of Default unless more than five percent (5%) of
the Total Asset Value is attributable to such Subsidiaries.
(g)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any other Subsidiary
(other than a Subsidiary that, together with all other Subsidiaries then subject
to a bankruptcy proceeding or other proceeding or condition described in this
subsection or the immediately preceding subsection, does not account for more
than $30,000,000 of Total Asset Value) in any court of competent jurisdiction
seeking: (i) relief under the Bankruptcy Code or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding‑up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and in the
case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive days, or an order
granting the remedy or other relief requested in such case or proceeding
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered; provided, however, that
the events described in this Section 10.1(g) as to any Subsidiary of any Loan
Party that is not also a Loan Party shall not constitute an Event of Default
unless more than five percent (5%) of the Total Asset Value is attributable to
such Subsidiaries.
(h)    Revocation of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, terminates or otherwise ceases to be in full force and effect or
the Borrower or any other Loan Party shall disavow, revoke or terminate (or
attempt to terminate) any Loan Document or Fee Letter to which it is a party or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of
this Agreement, any Note, any other Loan Document or the Fee Letters, or this
Agreement, any Note, the Guaranty, any other Loan Document or the Fee Letters
shall cease to be in full force and effect (except as a result of the express
terms thereof).
(i)    Judgment. A judgment or order for the payment of money or for an
injunction shall be entered against Borrower, any other Loan Party, or any of
their respective Subsidiaries by any court or other tribunal

72

--------------------------------------------------------------------------------




and (i) such judgment or order shall continue for a period of thirty (30) days
without being paid, stayed or dismissed through appropriate appellate
proceedings, and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such outstanding judgments or orders
entered against Borrower, such other Loan Party or such Subsidiary, $20,000,000,
or (B) in the case of an injunction or other non-monetary judgment, such
judgment could reasonably be expected to have a Material Adverse Effect.
(j)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of Borrower, any other Loan Party, or any
of their respective Subsidiaries which exceeds, individually or together with
all other such warrants, writs, executions and processes for Borrower, such Loan
Party or such Subsidiary, $20,000,000, and such warrant, writ, execution or
process shall not be discharged, vacated, stayed or bonded for a period of
thirty (30) days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Administrative Agent pursuant to which
the issuer of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of any Loan Party.
(k)    ERISA.
(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $5,000,000; or
(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $5,000,000, all as determined, and with
such terms defined, in accordance with FASB ASC 715.
(l)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.
(m)    Change of Control. A Change of Control shall occur.
(n)    Damage; Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than 30 consecutive days beyond the coverage period of any applicable
business interruption insurance, the cessation or substantial curtailment of
revenue producing activities of the Borrower, any other Loan Party, or any other
Subsidiary taken as a whole and only if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect.
(o)    Federal Tax Lien. A federal tax lien with a monetary value in excess of
$5,000,000 shall be filed against the Borrower, any Loan Party, or any of their
respective Subsidiaries under Section 6323 of the Internal Revenue Code or a
lien of the PBGC with a monetary value in excess of $5,000,000 shall be filed
against Borrower, any other Loan Party, or any of their respective Subsidiaries
under Section 4068 of ERISA and in either case such lien shall remain
undischarged (or otherwise unsatisfied) for a period of twenty-five (25) days
after the date of filing.


Section 10.2
Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

73

--------------------------------------------------------------------------------




(a)    Acceleration; Termination of Facilities.
(i)    Automatic. Upon the occurrence of an Event of Default specified in
Section 10.1(f) or Section 10.1(g), (1)(A) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, and (B) all of the
other Obligations, including, but not limited to, the other amounts owed to the
Lenders (and any Affiliate thereof) and the Administrative Agent under this
Agreement, the Notes, any of the other Loan Documents or the Fee Letters shall
become immediately and automatically due and payable without presentment,
demand, protest, or other notice of any kind, all of which are expressly waived
by the Borrower on behalf of itself and the other Loan Parties, and (2) the
Commitments (including any commitment to make any Additional Loan) shall all
immediately and automatically terminate.
(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, and (B) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes, any of the other Loan Documents, or the Fee
Letters to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower on behalf of itself
and the other Loan Parties, and (2) terminate the Commitments (including any
commitment to make any Additional Loan).
(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights and remedies under any and all of the other Loan Documents.
(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.
(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower, the other Loan Parties
and their respective Subsidiaries, without notice of any kind whatsoever and
without regard to the adequacy of any security for the Obligations or the
solvency of any party bound for its payment, to take possession of all or any
portion of the business operations of the Borrower, the other Loan Parties and
their respective Subsidiaries and to exercise such power as the court shall
confer upon such receiver.
(e)    Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the Administrative
Agent or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be

74

--------------------------------------------------------------------------------




a party), and (d) to prosecute any legal action against the Borrower, any Loan
Party or other Subsidiary to enforce or collect net amounts owing to such
Specified Derivatives Provider pursuant to any Specified Derivatives Contract.


Section 10.3
Remedies Upon Default.

Upon the occurrence of a Default specified in Section 10.1(g), the Commitments
(including any commitment to make any Additional Loan), shall immediately and
automatically terminate.


Section 10.4
Marshaling; Payments Set Aside.

None of the Administrative Agent any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations. To the extent that any
Loan Party makes a payment or payments to the Administrative Agent, any Lender
or any Specified Derivatives Provider, or the Administrative Agent, any Lender
or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.


Section 10.5
Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under Section
12.3) under any of the Loan Documents, in respect of any principal of or
interest on the Obligations or any other amounts payable by the Borrower
hereunder or thereunder, shall be applied in the following order and priority:
(a)    amounts due to the Administrative Agent, and the Lenders in respect of
expenses due under Section 12.2 until paid in full, and then Fees due to the
Administrative Agent;
(b)    amounts due to the Lenders in respect of expenses due under Section 12.2
until paid in full, and then Fees due to such Lenders;
(c)    payments of interest on all Loans to be to be paid to the Lenders equally
and ratably in accordance with the respective amounts thereof then due and
owing;
(d)    payments of principal of all Loans to be paid to the Lenders equally and
ratably in accordance with the respective amounts thereof then due and owing to
such Persons;
(e)    amounts due to the Administrative Agent and the Lenders pursuant to
Section 11.6 and 12.9;
(f)    payments of all other Obligations and other amounts due under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders;
and

75

--------------------------------------------------------------------------------




(g)    any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.


Section 10.6
Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after written notice to the Borrower, perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower or such other Loan Party
after the expiration of any cure or grace periods set forth herein. In such
event, the Borrower shall, at the request of the Administrative Agent, promptly
pay any amount reasonably expended by the Administrative Agent in such
performance or attempted performance to the Administrative Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower under this
Agreement or any other Loan Document.


Section 10.7
Rights Cumulative.

(a)    Generally. The rights and remedies of the Administrative Agent, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents, the Fee Letters, and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Lenders and the Specified
Derivatives Providers may be selective and no failure or delay by the
Administrative Agent, any of the Lenders or any of the Specified Derivatives
Providers in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.
(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders; provided that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Specified Derivatives Provider from exercising the rights and remedies that
inure to its benefit (solely in its capacity as the Specified Derivatives
Provider) hereunder, under the other Loan Documents or under any Specified
Derivatives Contract, as applicable, (c) any Lender from exercising setoff
rights in accordance with Section 12.3 (subject to the terms of Section 3.3), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article X and (ii) in addition
to the matters set forth in clauses (b), (c) and (d) of the preceding proviso
and subject to Section 3.3, any Lender may, with the consent of the Requisite
Lenders, enforce any rights and remedies available to it and as authorized by
the Requisite Lenders.





76

--------------------------------------------------------------------------------




Article XI THE ADMINISTRATIVE AGENT


Section 11.1
Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender's behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII that the Borrower
is not otherwise required to deliver directly to the Lenders. The Administrative
Agent will furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any document, instrument, agreement,
certificate or notice furnished to the Administrative Agent by the Borrower, any
other Loan Party or any other Affiliate of the Borrower, pursuant to this
Agreement or any other Loan Document not already delivered or otherwise made
available to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.


Section 11.2
Administrative Agent as Lender.

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or as a Specified Derivatives Provider, as the case may be, under
this Agreement and any other Loan Document and under any Specified Derivatives
Contract, as the case may be, as any other Lender or Specified Derivatives
Provider and may exercise the same as though it were not the Administrative
Agent; and the term “Lender”

77

--------------------------------------------------------------------------------




or “Lenders” shall, unless otherwise expressly indicated, include U.S. Bank in
each case in its individual capacity. U.S. Bank and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders, or any other Specified Derivatives
Providers. Further, the Administrative Agent and any Affiliate may accept fees
and other consideration from the Borrower for services in connection with this
Agreement or any Specified Derivatives Contract, or otherwise without having to
account for the same to the other Lenders or any other Specified Derivatives
Providers. The Lenders acknowledge that, pursuant to such activities, U.S. Bank
or its Affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.


Section 11.3
Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender's determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent's recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.


Section 11.4
Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender's failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.


Section 11.5
Administrative Agent's Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross

78

--------------------------------------------------------------------------------




negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither the Administrative Agent
nor any of its Related Parties: (a) makes any warranty or representation to any
Lender, or any other Person, or shall be responsible to any Lender, or any other
Person for any statement, warranty or representation made or deemed made by the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Borrower or other Persons, or to inspect the property, books or records
of the Borrower or any other Person; (c) shall be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto; (d) shall have any liability in respect of
any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and (e)
shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. The Administrative Agent may execute any of its duties under the Loan
Documents by or through agents, employees or attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct in the
selection of such agent or attorney-in-fact as determined by a court of
competent jurisdiction in a final non-appealable judgment.


Section 11.6
Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender's respective Credit Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent's gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, further, that no action taken in accordance
with the directions or consent of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section. Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out‑of‑pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under,

79

--------------------------------------------------------------------------------




the Loan Documents, any suit or action brought by the Administrative Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Administrative Agent and/or
the Lenders, and any claim or suit brought against the Administrative Agent
and/or the Lenders arising under any Environmental Laws. Such out‑of‑pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Administrative Agent notwithstanding any claim or assertion that
the Administrative Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Administrative Agent that the Administrative
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Administrative Agent is not so entitled
to indemnification. The agreements in this Section shall survive the repayment
of the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement. If the Borrower shall reimburse
the Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.


Section 11.7
Lender Credit Decision, Etc.

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to the such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary or Affiliate, shall be deemed to constitute
any such representation or warranty by the Administrative Agent to or any
Lender. Each of the Lenders acknowledges that it has made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders acknowledges that the Administrative
Agent's legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender.





80

--------------------------------------------------------------------------------




Section 11.8
Successor Administrative Agent.

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as administrative agent by all of the Lenders (other
than the Lender then acting as Administrative Agent) and the Borrower upon 30
days' prior written notice if the Administrative Agent (i) is found by a court
of competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder or (ii) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment. Upon any such resignation, the Requisite Lenders shall have the
right to appoint a successor Administrative Agent which appointment shall,
provided no Default or Event of Default exists, be subject to the Borrower's
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrower shall, in all events, be deemed to have approved each Lender
and any of its Affiliates as a successor Administrative Agent). If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after the current Administrative Agent's giving of notice of
resignation, then the current Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender directly, until such
time as a successor Administrative Agent has been appointed as provided for
above in this Section; provided, further that such Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender were itself the Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any
Administrative Agent's resignation hereunder as Administrative Agent, the
provisions of this Article XI shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.


Section 11.9
Titled Agents.

Each of the Arrangers, and the Syndication Agent (each a “Titled Agent”) in each
such respective capacity, assumes no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders. The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, the Borrower or any other Loan Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.





81

--------------------------------------------------------------------------------




Article XII MISCELLANEOUS


Section 12.1
Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 8.5), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:
If to the Borrower:
Colonial Realty Limited Partnership
Colonial Plaza
Suite 750
2101 Sixth Avenue North
Birmingham, Alabama 35203
Attention: Jerry A. Brewer
Telecopy Number: (205) 250-8890
Telephone Number: (205) 250-8700
E-Mail: jbrewer@colonialprop.com
If to the Administrative Agent:
U.S. Bank, National Association
1100 Abernathy Rd.
Suite 1250
Atlanta, GA 30328
Attention: Audrey Salmon
Telecopy Number: (770) 512-7023
Telephone Number: (770) 512-3122
E-Mail: audrey.salmon@usbank.com


- and -


800 Nicollet Mall
3rd Floor
Minneapolis, MN 55402
Attention: Elizabeth Correll
Telecopy Number: (612) 303-3851
Telephone Number: (612) 303-3867
E-Mail: elizabeth.correll@usbank.com
If to any other Lender:
To such Lender's address or telecopy number as set forth in the applicable
Administrative Questionnaire.
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt or the expiration of 3 days

82

--------------------------------------------------------------------------------




after the deposit in the United States Postal Service mail, postage prepaid and
addressed to the address of the Borrower or the Administrative Agent and Lenders
at the addresses specified; (ii) if telecopied, when transmitted; (iii) if hand
delivered or sent by overnight courier, when delivered; or (iv) if delivered in
accordance with Section 8.5 to the extent applicable; provided, however, that,
in the case of the immediately preceding clauses (i), (ii) and (iii),
non-receipt of any communication as of the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication. Notwithstanding the
immediately preceding sentence, all notices or communications to the
Administrative Agent, or any Lender under Article II. shall be effective only
when actually received. None of the Administrative Agent or any Lender shall
incur any liability to any Loan Party (nor shall the Administrative Agent incur
any liability to the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder. Failure of a Person
designated to get a copy of a notice to receive such copy shall not affect the
validity of notice properly given to another Person.


Section 12.2
Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses and CUSIP fees), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of Debt X, IntraLinks,
SyndTrak or other similar information transmission systems in connection with
the Loan Documents, (b) to pay or reimburse the Administrative Agent and the
Lenders for all their reasonable costs and expenses incurred in connection with
the enforcement or preservation of any rights under the Loan Documents,
including the reasonable fees and disbursements of their respective counsel
(including the allocated fees and expenses of in-house counsel) and any payments
in indemnification or otherwise payable by the Lenders to the Administrative
Agent pursuant to the Loan Documents, (c) to pay, and indemnify and hold
harmless the Administrative Agent and the Lenders from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any failure to pay or delay in paying, documentary, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of any of the Loan Documents, or
consummation of any amendment, supplement or modification of, or any waiver or
consent under or in respect of, any Loan Document and (d) to the extent not
already covered by any of the preceding subsections, to pay or reimburse the
fees and disbursements of counsel to the Administrative Agent and any Lender
incurred in connection with the representation of the Administrative Agent or
such Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Section 10.1(f) or Section 10.1(g),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor‑in‑possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.





83

--------------------------------------------------------------------------------




Section 12.3
Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent, or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of or a Lender, or a Participant,
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Lender, any Affiliate of the Administrative Agent, or such Lender,
or such Participant, to or for the credit or the account of the Borrower against
and on account of any of the Obligations, irrespective of whether or not any or
all of the Loans and all other Obligations have been declared to be, or have
otherwise become, due and payable as permitted by Section 10.2, and although
such Obligations shall be contingent or unmatured. Notwithstanding anything to
the contrary in this Section or in Section 12 of the Guaranty, if any Defaulting
Lender shall exercise any such right of setoff under this Section or Section 12
of the Guaranty, all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.9 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders. Promptly following any such set-off the
Person effecting such set-off shall notify the Borrower thereof and of the
application of such set-off, provided that the failure to give such notice shall
not invalidate such set-off.


Section 12.4
Litigation; Jurisdiction; Other Matters; Waivers.

(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT,
OR THE FEE LETTERS OR IN CONNECTION WITH OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.
(b)    THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT,
THE FEE LETTERS OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN

84

--------------------------------------------------------------------------------




RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT, OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION OF THIS
AGREEMENT.


Section 12.5
Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d) or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
the immediately following subsection (f) (and, subject to the last sentence of
the immediately following subsection (b), any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:



85

--------------------------------------------------------------------------------




(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of an
assigning Lender's Commitment and the Loans at the time owing to it or,
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in the immediately following clause (B) in the aggregate, or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in the immediately preceding subsection (A),
the principal outstanding balance of the Loans of the assigning Lender (for this
purpose, giving effect to any Commitment of the assigning Lender to fund an
Additional Loan) subject to each such assignment (in each case, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Default or
Event of Default shall exist, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that if, after
giving effect to such assignment, the aggregate outstanding principal balance of
the Loans of such assigning Lender (for this purpose, giving effect to any
Commitment of the assigning Lender to fund an Additional Loan) would be less
than $5,000,000, then such assigning Lender shall assign the entire amount of
its Loans at the time owing to it.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan (for this purpose,
giving effect to any Commitment of the assignment Lender to fund an Additional
Loan) assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Loan or Commitment if such assignment is to a Person that is not already a
Lender, an Affiliate of such a Lender or an Approved Fund with respect to such a
Lender.
(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.

86

--------------------------------------------------------------------------------




(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower's Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Credit Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 4.4, Section 12.2 and Section 12.9 and
the other provisions of this Agreement and the other Loan Documents as provided
in Section 12.10 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from

87

--------------------------------------------------------------------------------




time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to (x) extend the date fixed for the payment of principal on the Loans or
portions thereof owing to such Lender, (y) reduce the rate at which interest is
payable thereon or (z) release any Guarantor from its Obligations under the
Guaranty, in each case, as applicable to that portion of such Lender's rights
and/or obligations that are subject to the participation. The Borrower agrees
that each Participant shall be entitled to the benefits of Section 3.10, Section
4.1, Section 4.4 (subject to the requirements and limitations therein, including
the requirements under Section 3.10(c) (it being understood that the
documentation required under Section 3.10(c) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.5 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 4.1 or
Section 3.10, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
4.5 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.3 as though it
were a Lender; provided that such Participant agrees to be subject to Section
3.3 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

88

--------------------------------------------------------------------------------




(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.


Section 12.6
Amendments and Waivers.

(a)    Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any of their respective Subsidiaries of any
terms of this Agreement or such other Loan Document or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (and, in the case of an amendment to
any Loan Document, the written consent of the Borrower). Notwithstanding the
foregoing, no amendment, waiver or consent shall, unless in writing, and signed
by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of all of the Lenders), do any of
the following: (i) decrease the principal of, or interest rates that have
accrued or that will be charged on the outstanding principal amount of, any
Loans or Fees or other Obligations, or subject the Lenders to any additional
obligations; (ii) reduce the amount of any Fees payable hereunder;
(iii) postpone any date fixed for any payment of any principal of, or interest
on, the Loans or any other Obligations; (iv) modify the definition of
“Termination Date”, “Credit Percentage”, or change the Credit Percentages (or
any component thereof) or amend or otherwise modify the provisions of Section
3.2; (v) modify the definition of the term “Requisite Lenders”, modify in any
other manner the number or percentage of the Lenders (including all of the
Lenders) required to make any determinations or waive any rights hereunder or to
modify any provision hereof, including without limitation, any modification of
this Section if such modification would have such effect; (vi) release any
Guarantor from its obligations under the Guaranty (except as otherwise permitted
under Section 7.12(b)); or (vii) increase the Commitments of such Lender
(excluding any increase as a result of an assignment of Commitments permitted
under Section 12.5).
(b)    Amendment of Administrative Agent's Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent with respect to any Loan Document
that (i) diminishes the rights of a Specified Derivatives Provider in a manner
or to an extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider shall, in
addition to the Lenders required hereinabove to take such action, require the
consent of the Lender that is (or having an Affiliate that is) such Specified
Derivatives Provider. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of the Administrative Agent or any Lender in exercising any right shall

89

--------------------------------------------------------------------------------




operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.


Section 12.7
Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. None of the Administrative Agent, or any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Borrower, any Subsidiary
or any other Loan Party. None of the Administrative Agent or any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower's business or
operations.


Section 12.8
Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall maintain the confidentiality of all Information (as defined
below) in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to its Affiliates and to its
and its Affiliates' other respective Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed assignee,
Participant or other transferee in connection with a potential transfer of any
Commitment, Loan, or participation therein as permitted hereunder, or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations; (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings, or as otherwise
required by Applicable Law; (d) to the Administrative Agent's, or such Lender's
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) in connection with
the exercise of any remedies under any Loan Document (or any Specified
Derivatives Contract) or any action or proceeding relating to any Loan Document
(or any such Specified Derivatives Contract) or the enforcement of rights
hereunder or thereunder; (f) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section actually known by
the Administrative Agent or such Lender to be a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any Affiliate
of the Administrative Agent or any Lender on a nonconfidential basis from a
source other than the Borrower or any Affiliate of the Borrower; (g) to the
extent requested by, or required to be disclosed to, any nationally recognized
rating agency or regulatory or similar authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) having
or purporting to have jurisdiction over it; (h) to bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications; (i) to any other party hereto; and (j) with the consent of
the Borrower. Notwithstanding the foregoing, the Administrative Agent and each
Lender may disclose any such confidential information, without notice to the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance

90

--------------------------------------------------------------------------------




policy of the Administrative Agent or such Lender. As used in this Section, the
term “Information” means all information received from the Borrower, any other
Loan Party, any other Subsidiary or Affiliate relating to any Loan Party or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender on a nonconfidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate, provided that, in the case of any such information received
from the Borrower, any other Loan Party, any other Subsidiary or any Affiliate
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Section 12.9
Indemnification.

(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, each Arranger, the Lenders, all of the
Affiliates of each of the Administrative Agent, or any of the Lenders, and their
respective Related Parties (each referred to herein as an “Indemnified Party”)
from and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, penalties, damages, liabilities, deficiencies,
judgments or expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the fees and disbursements of
counsel incurred in connection with any litigation, investigation, claim or
proceeding or any advice rendered in connection therewith, but excluding
Indemnified Costs indemnification in respect of which is specifically covered by
Section 3.10 or Section 4.1 or expressly excluded from the coverage of such
Sections) incurred by an Indemnified Party in connection with, arising out of,
or by reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans hereunder; (iii) any actual
or proposed use by the Borrower of the proceeds of the Loans; (iv) the
Administrative Agent's or any Lender's entering into this Agreement; (v) the
fact that the Administrative Agent and the Lenders have established the credit
facility evidenced hereby in favor of the Borrower; (vi) the fact that the
Administrative Agent and the Lenders are creditors of the Borrower and have or
are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the Subsidiaries; (vii) the
fact that the Administrative Agent and the Lenders are material creditors of the
Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents; (ix)
any civil penalty or fine assessed by the OFAC against, and all costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Administrative Agent or any Lender as a result of
conduct of the Borrower, any other Loan Party or any other Subsidiary that
violates a sanction administered or enforced by the OFAC; or (x) any violation
or non‑compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in this
subsection to the extent arising from the gross negligence or willful misconduct
of such Indemnified Party, as determined by a court of competent jurisdiction in
a final, non-appealable judgment.

91

--------------------------------------------------------------------------------




(b)    The Borrower's indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any Loan Party, any shareholder of the Borrower or
any Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.
(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.
(d)    All out‑of‑pocket fees and expenses of, and all amounts paid to
third‑persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.
(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
(g)    The Borrower's obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.
References in this Section 12.9 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.





92

--------------------------------------------------------------------------------




Section 12.10
Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments
(including any commitment to make an Additional Loan) have terminated and
(b) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full. The indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of Section 3.10, Section 4.1, Section 11.6, Section 12.2 and Section 12.9 and
any other provision of this Agreement and the other Loan Documents, and the
provisions of Section 12.4, shall continue in full force and effect and shall
protect the Administrative Agent and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.


Section 12.11
Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


Section 12.12
GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


Section 12.13
Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 12.14
Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.


Section 12.15
Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an

93

--------------------------------------------------------------------------------




exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or condition exists.


Section 12.16
Limitation of Liability.

None of the Administrative Agent any Lender, or any of their respective Related
Parties shall have any liability with respect to, and the Borrower hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, consequential or punitive damages suffered or
incurred by the Borrower in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.


Section 12.17
Entire Agreement.

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.


Section 12.18
Construction.

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.


Section 12.19
Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


Section 12.20
Trustees Not Liable for Obligations of CLP.

CLP is organized as a business trust. Its trustees shall be deemed for purposes
of this Agreement and the other Loan Documents to serve in the same capacity as
directors of a business corporation and shall have no personal liability or
obligation, by reason of their serving as such trustees, for the obligations of
CLP hereunder or thereunder.
[Signatures on Following Pages]





94

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.




BORROWER:
 
 
 
COLONIAL REALTY LIMITED PARTNERSHIP, a
Delaware limited partnership
 
 
 
By:
Colonial Properties Trust, an Alabama Trust, its
 
General Partner
 
 
 
 
 
 
By:
 
/s/ Jerry A. Brewer
 
 
Name: Jerry A. Brewer
 
 
Title: Executive Vice President - Finance







[Signatures Continued on Next Page]






Signature Page to Term Loan Agreement
                    



--------------------------------------------------------------------------------




    
GUARANTOR:
 
 
 
COLONIAL PROPERTIES TRUST, an Alabama Trust
 
 
 
 
 
 
By:
 
/s/ Jerry A. Brewer
 
 
Name: Jerry A. Brewer
 
 
Title: Executive Vice President - Finance







[Signatures Continued on Next Page]






Signature Page to Term Loan Agreement
                        



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as
 
Administrative Agent, and as a Lender
 
 
 
 
 
 
By:
 
/s/ Lee Hord
 
 
Name: Lee Hord
 
 
Title: Vice President







[Signatures Continued on Next Page]






Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------




                        
PNC BANK, NATIONAL ASSOCIATION, as
 
Syndication Agent, and as a Lender
 
 
 
 
 
 
By:
 
/s/ Andrew T. White
 
 
Name: Andrew T. White
 
 
Title: Senior Vice President







[Signatures Continued on Next Page]






Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as Lender
 
 
 
 
 
 
By:
 
/s/ Winita Lau
 
 
Name: Winita Lau
 
 
Title: Vice President







Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------




SYNOVUS BANK, as Lender
 
 
 
 
 
 
By:
 
/s/ Anne H. Lovette
 
 
Name: Anne H. Lovette
 
 
Title: Senior Relationship Mgr.







Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------




BRANCH BANKING & TRUST COMPANY, as
 
Lender
 
 
 
 
 
 
By:
 
/s/ Ahaz A. Armstrong
 
 
Name: Ahaz A. Armstrong
 
 
Title: Assistant Vice President







Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------




CAPITAL ONE, N.A., as Lender
 
 
 
 
 
 
By:
 
/s/ Frederick H. Denecke
 
 
Name: Frederick H. Denecke
 
 
Title: Vice President







Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Lender
 
 
 
 
 
 
By:
 
/s/ Elizabeth R. Johnson
 
 
Name: Elizabeth R. Johnson
 
 
Title: Senior Credit Banker







Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------








SCHEDULE I


COMMITMENTS


Lender
Commitment Amount
Credit Percentage
 
 
 
U.S. Bank National Association
$
35,000,000.00


23.333333333333%
PNC Bank, National Association
35,000,000.00


23.333333333333%
Wells Fargo Bank, National Association
17,250,000.00


11.500000000000%
Synovus Bank
17,250,000.00


11.500000000000%
JPMorgan Chase Bank, N.A.
17,250,000.00


11.500000000000%
Branch Banking and Trust Company
14,125,000.00


9.416666666667%
Capital One, N.A.
14,125,000.00


9.416666666667%
 
 
 
 
$
150,000,000.00


100.00%






--------------------------------------------------------------------------------




SCHEDULE 1.1


LOAN PARTIES


1.
Colonial Properties Trust, an Alabama real estate investment trust (defined in
the Agreement as CLP), is a Guarantor.






--------------------------------------------------------------------------------




SCHEDULE 6.1(b)


OWNERSHIP STRUCTURE


(Organizational Chart and tables pertaining to Subsidiaries and Unconsolidated
Affiliates are attached hereto)



--------------------------------------------------------------------------------






Part I - SUBSIDIARIES


Entity Name
Jurisdiction of Organization
Ownership Percentage
Type of Equity Interest
Material Subsidiary
Excluded Subsidiary
1755 Central Park Road Condominiums, LLC
Delaware
100%
LLC Membership Interest
No
No
2011 Lending LLC
Delaware
100%
LLC Membership Interest
No
No
Bham Lending LLC
Delaware
100%
LLC Membership Interest
No
No
Capri at Hunter's Creek Condominiums, LLC
Delaware
100%
LLC Membership Interest
No
No
CMF 15 Portfolio LLC
Delaware
100%
LLC Membership Interest
No
No
CMF 7 Portfolio LLC
Delaware
100%
LLC Membership Interest
No
No
CMS/Colonial Multifamily Canyon Creek JV, LP
Delaware
100%
Limited Partnership Interest
No
No
Colonial Commercial Contracting LLC
Delaware
100%
LLC Membership Interest
No
No
Colonial Construction Services L.L.C
Delaware
100%
LLC Membership Interest
No
No
Colonial Office Holdings LLC
Delaware
100%
LLC Membership Interest
No
No
Colonial Properties Services Limited Partnership
Delaware
100%
Limited Partnership Interest
No
No
Colonial Properties Services LLC
Delaware
100%
LLC Membership Interest
No
No
Colonial Properties Services, Inc. (CPSI)
Alabama
100%
Stock
No
No
Colonial/DPL JV, LLC
Alabama
85%
LLC Membership Interest
No
No
Cornerstone NC Operating LP
North Carolina
100%
Limited Partnership Interest
No
No
CP D'Iberville JV LLC
Delaware
100%
LLC Membership Interest
No
No
CP Nord du Lac JV, LLC
Delaware
100%
LLC Membership Interest
No
Yes
CPSI James Island LLC
Delaware
100%
LLC Membership Interest
No
No
CPSI Mizner LLC
Delaware
100%
LLC Membership Interest
No
No
CPSI Randall Park LLC
Delaware
100%
LLC Membership Interest
No
No
CPSI St. Andrews LLC
Delaware
100%
LLC Membership Interest
No
No
CPSI UCO LLC
Alabama
100%
LLC Membership Interest
No
No
CPSI-UCO Cypress Village I, LLC
Alabama
100%
LLC Membership Interest
No
No
CPSI-UCO Cypress Village II, LLC
Alabama
100%
LLC Membership Interest
No
Yes
CPSI-UCO Cypress Village III, LLC
Alabama
100%
LLC Membership Interest
No
No
CPSI-UCO Grander, LLC
Alabama
100%
LLC Membership Interest
No
No
CPSI-UCO Spanish Oaks, LLC
Alabama
100%
LLC Membership Interest
No
No
CPSI-Winter Haven, LLC
Delaware
100%
LLC Membership Interest
No
No
CRIT - NC Three LLC
Delaware
100%
LLC Membership Interest
No
Yes
CRIT Special II LLC
Delaware
100%
LLC Membership Interest
No
No
CRLP Bellevue LLC
Delaware
100%
LLC Membership Interest
No
No
CRLP CPSI Nord du Lac Membership LLC
Delaware
100%
LLC Membership Interest
No
No
CRLP CPSI Parkside Drive Membership, LLC
Delaware
100%
LLC Membership Interest
No
No
CRLP Crescent Lane LLC
Delaware
100%
LLC Membership Interest
No
No
CRLP Huntsville TIC Investor I LLC
Delaware
100%
LLC Membership Interest
No
No
CRLP Huntsville TIC Investor II LLC
Delaware
100%
LLC Membership Interest
No
No
CRLP Huntsville TIC Investor III LLC
Delaware
100%
LLC Membership Interest
No
No
CRLP Twin Lakes LLC
Delaware
100%
LLC Membership Interest
No
No
CRLP Valley Ranch LLC
Delaware
100%
LLC Membership Interest
No
No
CRLP/CMS II, L.L.C.
Delaware
100%
LLC Membership Interest
No
No
CRLP/CMS, L.L.C.
Delaware
100%
LLC Membership Interest
No
No
Deposit Waiver LLC
Delaware
100%
LLC Membership Interest
No
No
Forty Seven Canal Place, LLC
Alabama
100%
LLC Membership Interest
No
No
Heathrow 3, LLC
Delaware
100%
LLC Membership Interest
No
No
Heathrow 4, LLC
Delaware
100%
LLC Membership Interest
No
No
Heathrow 6, LLC
Delaware
100%
LLC Membership Interest
No
No
Heathrow E, LLC
Delaware
100%
LLC Membership Interest
No
No
Heathrow F, LLC
Delaware
100%
LLC Membership Interest
No
No
Heathrow G, LLC
Delaware
100%
LLC Membership Interest
No
No
Heathrow I, LLC
Delaware
100%
LLC Membership Interest
No
No
Hebron Partners, LLC
Georgia
100%
LLC Membership Interest
No
No
Highway 31 Alabaster LLC
Alabama
90%
LLC Membership Interest
No
No




--------------------------------------------------------------------------------




Highway 31 Alabaster Two LLC
Alabama
100%
LLC Membership Interest
No
No
Lanesboro at Heathrow LLC
Florida
100%
LLC Membership Interest
No
No
Merritt at Godley Station, LLC
Georgia
100%
LLC Membership Interest
No
No
Midtown Redevelopment Partners, LLC
North Carolina
99%
LLC Membership Interest
No
Yes
ML James Island Apartments LP
Georgia
100%
Limited Partnership Interest
No
No
Montecito James Island LLC
Delaware
98%
LLC Membership Interest
No
No
Montecito Mizner LLC
Delaware
98%
LLC Membership Interest
No
No
Montecito St. Andrews LLC
Delaware
98%
LLC Membership Interest
No
No
Parkside Drive LLC
Tennessee
100%
LLC Membership Interest
No
No
Regents Park LLC
Georgia
100%
LLC Membership Interest
No
No
St. Andrews Place Apartments, LLC
North Carolina
100%
LLC Membership Interest
No
No
St. Andrews Place II, LLC
North Carolina
100%
LLC Membership Interest
No
No
TA-Colonial Traditions LLC
Delaware
35%*
LLC Membership Interest
No
No
The Azur at Metrowest, LLC
Delaware
100%
LLC Membership Interest
No
No
The Colonnade/CLP LLC
Delaware
97.56%
LLC Membership Interest
No
No
The Colonnade/CLP Management LLC
Delaware
100%
LLC Membership Interest
No
No
Timber Crest Apartments, LLC
North Carolina
100%
LLC Membership Interest
No
No
Trinity Commons Apartments, LLC
North Carolina
100%
LLC Membership Interest
No
No
Trinity Commons II, LLC
North Carolina
100%
LLC Membership Interest
No
No
Walkers Chapel Road LLC
Alabama
90%
LLC Membership Interest
No
No
Walkers Chapel Road Two, LLC
Alabama
90%
LLC Membership Interest
No
No
*On June 17, 2011 the Company purchased the outstanding note from the lender.
Therefore as of June 30, 2011 Colonial Grand at Traditions is consolidated in
the Company's financial statements.




--------------------------------------------------------------------------------




Part II - UNCONSOLIDATED AFFILIATES
Name of Legal Entity
 
Type of Entity
 
Ownership Interest
600 Building Partners
 
General Partnership
 
33%
Belterra Investors LLC
 
LLC
 
10%
BR Cummings Research Park Portfolio I, TIC-1, LLC
 
LLC
 
10%
BR Cummings Research Park Portfolio I, TIC-2, LLC
 
LLC
 
10%
BR Cummings Research Park Portfolio II, TIC-1, LLC
 
LLC
 
10%
BR Cummings Research Park Portfolio II, TIC-2, LLC
 
LLC
 
10%
BR Cummings Research Park Portfolio III, TIC-1, LLC
 
LLC
 
10%
BR Cummings Research Park Portfolio III, TIC-2, LLC
 
LLC
 
10%
BR Cummings Research Place Development LLC
 
LLC
 
10%
Colonial Polar BEK Mgmt Co
 
General Partnership
 
50%
CRLP Durham, LP
 
Limited Partnership
 
20%
CRLP Roswell, LP
 
Limited Partnership
 
20%
DRA/CLP 600 Townpark Office Orlando LLC
 
LLC
 
15%
DRA/CLP 901 Maitland Orlando LLC
 
LLC
 
15%
DRA/CLP Bayside Tampa LLC
 
LLC
 
15%
DRA/CLP Blue Lake Birmingham LLC
 
LLC
 
15%
DRA/CLP Colonnade Office LLC
 
LLC
 
15%
DRA/CLP Colonnade Retail LLC
 
LLC
 
15%
DRA/CLP Concourse Center Tampa LLC
 
LLC
 
15%
DRA/CLP CP Tampa LLC
 
LLC
 
15%
DRA/CLP Downtown Plaza Birmingham LLC
 
LLC
 
15%
DRA/CLP Esplanade Charlotte GP LLC
 
LLC
 
15%
DRA/CLP Esplanade Charlotte LP LLC
 
LLC
 
15%
DRA/CLP Esplanade LP
 
Limited Partnership
 
15%
DRA/CLP Heathrow Orlando 1000 LLC
 
LLC
 
15%
DRA/CLP Heathrow Orlando LLC
 
LLC
 
15%
DRA/CLP Independence Plaza Birmingham LLC
 
LLC
 
15%
DRA/CLP International Park Birmingham LLC
 
LLC
 
15%
DRA/CLP Office LLC
 
LLC
 
15%
DRA/CLP Peachtree Parking, LLC
 
LLC
 
15%
DRA/CLP Riverchase Center Birmingham LLC
 
LLC
 
15%
DRA/CLP The Peachtree Atlanta LLC
 
LLC
 
15%
DRA/CLP Townpark Office Orlando LLC
 
LLC
 
15%
DRA/CLP Townpark Retail Orlando LLC
 
LLC
 
15%
Highway 150, LLC
 
LLC
 
10%
McDowell - CRLP McKinney JV, LLC
 
LLC
 
25%
Parkside Drive Farragut, LLC
 
LLC
 
50%
Regents Park Phase II LLC
 
LLC
 
40%
Sam Ridley, LLC
 
LLC
 
50%
TRC Holdings LLC
 
LLC
 
50%






--------------------------------------------------------------------------------




SCHEDULE 6.1(f)


TITLE TO PROPERTIES; LIENS; TITLE INSURANCE


(Attached hereto)



--------------------------------------------------------------------------------




Properties
Property Name
 
Type
 
Entity Name of Property Owner
 
 
 
 
 
Traditions Land CRLP
 
ForSale
 
Colonial Realty Limited Partnership (CRLP)
47 Canal Place, LLC CRLP
 
ForSale
 
Forty Seven Canal Place, LLC
47 Canal Place
 
ForSale
 
Forty Seven Canal Place, LLC
Regents Park Phase II
 
ForSale
 
Regents Park Phase II LLC
Woodlands
 
ForSale
 
Colonial Properties Services, Inc. (CPSI)
CPSI-Cypress Village I
 
ForSale
 
CPSI-UCO Cypress Village I, LLC
CPSI-Cypress Village II
 
ForSale
 
CPSI-UCO Cypress Village II, LLC
CPSI-Cypress Vill. II(Villas)
 
ForSale
 
CPSI-UCO Cypress Village III, LLC
CPSI-Spanish Oaks
 
ForSale
 
CPSI-UCO Spanish Oaks, LLC
Centex Land
 
ForSale
 
CPSI Randall Park LLC
Randall Park Commercial
 
ForSale
 
CPSI Randall Park LLC
Metropolitan Midtown
 
ForSale
 
Midtown Redevelopment Partners, LLC
CPSI-Coscan Heathrow South
 
MultiFamily
 
Lanesboro at Heathrow LLC
CG at Research Park (Durham)
 
MultiFamily
 
CRLP Durham, LP
CG at Huntcliff
 
MultiFamily
 
CRLP Roswell, LP
CG at Edgewater I
 
MultiFamily
 
CMF 7 Portfolio LLC
CG at Liberty Park
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Heather Glen
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Lakewood Ranch
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Madison
 
MultiFamily
 
CMF 7 Portfolio LLC
CG at Town Park(Lake Mary)
 
MultiFamily
 
CMF 7 Portfolio LLC
CV at Twin Lakes
 
MultiFamily
 
CRLP Twin Lakes LLC
CG at Town Park Reserve
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Silverado
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Mallard Creek
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Silverado Reserve
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Trussville
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Huntleigh Woods
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Heathrow
 
MultiFamily
 
CMF 15 Portfolio LLC
CV at Ashford Place
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Quarry Oaks
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Arringdon
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Berkeley Lake
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Mount Vernon
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at River Oaks
 
MultiFamily
 
CMF 7 Portfolio LLC
CG at River Plantation
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Seven Oaks
 
MultiFamily
 
CMF 7 Portfolio LLC
CV at Sierra Vista
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Beverly Crest
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Patterson Place
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Round Rock
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Bear Creek
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Barrett Creek
 
MultiFamily
 
CMF 7 Portfolio LLC
CG at Onion Creek
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Mallard Lake
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Crabtree Valley
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Bellevue
 
MultiFamily
 
CRLP Bellevue LLC




--------------------------------------------------------------------------------




CG at Ayrsley
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at McDaniel Farm
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Willow Creek
 
MultiFamily
 
CMF 15 Portfolio LLC
CV at Shoal Creek
 
MultiFamily
 
CMF 15 Portfolio LLC
CV at Chancellor Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Huntersville
 
MultiFamily
 
CMF 7 Portfolio LLC
CG at Huntersville Const
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Randal Park Const
 
MultiFamily
 
CPSI Randall Park LLC
CG at Scottsdale
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Shiloh
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Pleasant Hill
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Oakbend
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at University Center
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Cypress Cove
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at OldTown Scottsdale South
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at OldTown Scottsdale North
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Inverness Commons
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Godley Station I
 
MultiFamily
 
Merritt at Godley Station, LLC
CV at Godley Lake
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Matthews
 
MultiFamily
 
CRLP Crescent Lane LLC
CG at Matthews Commons
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Cypress Village Rental
 
MultiFamily
 
CPSI-UCO Cypress Village II, LLC
CG at Riverchase Trails
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Enclave
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Brier Creek
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Ashton Oaks
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Desert Vista
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Hampton Preserve
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Cornelius
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Wells Branch
 
Multifamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Palm Vista
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Double Creek
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Harbour Club
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Mill Creek
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Glen Eagles I & II
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Tradewinds
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Ashley Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Autumn Hill
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CR at West Franklin
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Hampton Glen
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Heatherwood
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Highland Hills
 
MultiFamily
 
CRIT – NC Three LLC
CV at Woodlake
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Greenbrier
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Deerfield
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Westchase
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Charleston Place
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Stone Point
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Pinnacle Ridge
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Hampton Pointe
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)




--------------------------------------------------------------------------------




CV at West End
 
MultiFamily
 
CMF 15 Portfolio LLC
Remington Hills
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Main Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Vista Ridge
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Grapevine I & II
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at North Arlington
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Canyon Hills
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Greystone
 
MultiFamily
 
CMF 7 Portfolio LLC
CV at Chase Gayton
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Autumn Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Legacy Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Timber Crest
 
MultiFamily
 
Timber Crest Apartments, LLC
CG at Trinity Commons
 
MultiFamily
 
Trinity Commons Apartments, LLC
 
 
 
 
Trinity Commons II, LLC
CG at Wilmington
 
MultiFamily
 
St. Andrews Place Apartments, LLC
 
 
 
 
St. Andrews Place II, LLC
CV at Waterford
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at South Tryon
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Valley Ranch
 
MultiFamily
 
CRLP Valley Ranch LLC
CV at Greentree
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Hammocks
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Huntington
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Marsh Cove
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Quarterdeck
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Waters Edge
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Windsor Place
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Belterra
 
MultiFamily
 
Belterra Investors LLC
Traditions JV
 
MultiFamily
 
TA-Colonial Traditions LLC
CG at Canyon Creek
 
MultiFamily
 
CMS/Colonial Multifamily Canyon Creek JV, LP
McKinney
 
MultiFamily
 
McDowell - CRLP McKinney JV, LLC
CV at Inverness I
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Inverness II & III
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Colonial Village at Beaver Creek
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Colonial Grand at Commerce Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Colonial Reserve at Medical District
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Colonial Grand at Hebron
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Colonial Grand at Brier Falls
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Land Title Building
 
Office
 
600 Building Partners
Heathrow 4, LLC (CPSI)
 
Office
 
Heathrow 4, LLC
Metropolitian Plaza
 
Office
 
Midtown Redevelopment Partners, LLC
CC Brookwood Village
 
Office
 
Colonial Realty Limited Partnership (CRLP)
CC Ravinia
 
Office
 
Colonial Realty Limited Partnership (CRLP)
CC Town Park-Moreya
 
Office
 
Colonial Realty Limited Partnership (CRLP)
Heathrow E, LLC
 
Office
 
Heathrow E, LLC
Heathrow F, LLC
 
Office
 
Heathrow F, LLC
Heathrow 3 , LLC
 
Office
 
Heathrow 3, LLC
Heathrow G, LLC
 
Office
 
Heathrow G, LLC
Heathrow 6, LLC
 
Office
 
Heathrow 6, LLC
Heathrow I, LLC
 
Office
 
Heathrow I, LLC
Heathrow Oakmonte, LLC CRLP
 
Office
 
Colonial Realty Limited Partnership (CRLP)




--------------------------------------------------------------------------------




CP Tannehill (theater and outparcels)
 
Retail
 
Colonial Properties Services, Inc. (CPSI)
CP Tannehill
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
CP Huntsville
 
Retail
 
Colonial Properties Services, Inc. (CPSI)
CP Alabaster
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
Highway 150 LLC
 
Retail
 
Highway 150, LLC
CP Craft Farms- Publix
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
Metropolitan Midtown Retail
 
Retail
 
Midtown Redevelopment Partners, LLC
Colonial Brookwood Village
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
Colonial Brookwood Village Sl
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
CP Smyrna
 
Retail
 
Sam Ridley, LLC
CP Nord du Lac
 
Retail
 
CP Nord du Lac JV, LLC
Burnt Store Outparcels
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
Bluerocke TIC I
 
Office
 
BR Cummings Research Park Portfolio I, TIC-2, LLC
Northrop Grumman
 
Office
 
BR Cummings Research Park Portfolio I, TIC-2, LLC
Colonial Center 1
 
Office
 
BR Cummings Research Park Portfolio I, TIC-2, LLC
Colonial Center 2
 
Office
 
BR Cummings Research Park Portfolio I, TIC-2, LLC
Research Place
 
Office
 
BR Cummings Research Park Portfolio I, TIC-2, LLC
Bluerocke TIC II
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Perimeter 1500
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Perimeter 1525
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
DRS
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Progress Center 1
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Progress Center 2
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Progress Center 3
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Progress Center 4 & 6
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Bluerocke TIC III
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Regions/Amsouth Center
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Lakeside 1
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Lakeside 2
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Research Office Center 1
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Research Office Center 2
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Research Office Center 3
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Research Office Center 4
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
The Peachtree, LLC
 
Office
 
DRA/CLP The Peachtree Atlanta LLC
The Peachtree JV
 
Office
 
DRA/CLP The Peachtree Atlanta LLC
Peachtree Units 1125 & 1400 JV
 
Office
 
DRA/CLP The Peachtree Atlanta LLC
Colonnade, LLC
 
Office
 
DRA/CLP Colonnade Office LLC
3500 Colonnade JV
 
Office
 
DRA/CLP Colonnade Office LLC
3700 Colonnade JV
 
Office
 
DRA/CLP Colonnade Office LLC
3800 Colonnade JV
 
Office
 
DRA/CLP Colonnade Office LLC
Riverchase Center, LLC
 
Office
 
DRA/CLP Riverchase Center Birmingham LLC
2100 Riverchase Center JV
 
Office
 
DRA/CLP Riverchase Center Birmingham LLC
2200 Riverchase Center JV
 
Office
 
DRA/CLP Riverchase Center Birmingham LLC
2300 Riverchase Center JV
 
Office
 
DRA/CLP Riverchase Center Birmingham LLC
International Park, LLC
 
Office
 
DRA/CLP International Park Birmingham LLC
1800 International Park JV
 
Office
 
DRA/CLP International Park Birmingham LLC
1900 International Park JV
 
Office
 
DRA/CLP International Park Birmingham LLC
Colonial Plaza, LLC
 
Office
 
DRA/CLP Downtown Plaza Birmingham LLC
Colonial Plaza JV
 
Office
 
DRA/CLP Downtown Plaza Birmingham LLC
One Independence Plaza, LLC
 
Office
 
DRA/CLP Independence Plaza Birmingham LLC




--------------------------------------------------------------------------------




One Independence Plaza JV
 
Office
 
DRA/CLP Independence Plaza Birmingham LLC
Colonial Center at Blue Lake,
 
Office
 
DRA/CLP Blue Lake Birmingham LLC
Colonial Center at Blue LakeJV
 
Office
 
DRA/CLP Blue Lake Birmingham LLC
Esplanade, LLC
 
Office
 
DRA/CLP Esplanade LP
Esplanade JV
 
Office
 
DRA/CLP Esplanade LP
CC TownPark, LLC
 
Office
 
DRA/CLP Townpark Office Orlando LLC
CC TownPark 100 JV
 
Office
 
DRA/CLP Townpark Office Orlando LLC
CC TownPark 200 JV
 
Office
 
DRA/CLP Townpark Office Orlando LLC
CC TownPark 300 JV
 
Office
 
DRA/CLP Townpark Office Orlando LLC
Townpark-Office, LLC
 
Office
 
DRA/CLP Townpark Office Orlando LLC
Townpark-Office Over Retail JV
 
Office
 
DRA/CLP Townpark Office Orlando LLC
901 Maitland, LLC
 
Office
 
DRA/CLP 901 Maitland Orlando LLC
901 Maitland JV
 
Office
 
DRA/CLP 901 Maitland Orlando LLC
HIBC Building, LLC
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 300 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 400 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 701 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 801 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 901 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 1001 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
Concourse Center, LLC
 
Office
 
DRA/CLP Concourse Center Tampa LLC
Concourse Center-Bldg I JV
 
Office
 
DRA/CLP Concourse Center Tampa LLC
Concourse Center-Bldg II JV
 
Office
 
DRA/CLP Concourse Center Tampa LLC
Concourse Center-Bldg III JV
 
Office
 
DRA/CLP Concourse Center Tampa LLC
Concourse Center-Bldg IV JV
 
Office
 
DRA/CLP Concourse Center Tampa LLC
Colonial Place, LLC
 
Office
 
DRA/CLP CP Tampa LLC
Colonial Place 1 JV
 
Office
 
DRA/CLP CP Tampa LLC
Colonial Place II JV
 
Office
 
DRA/CLP CP Tampa LLC
Colonial Center Bayside, LLC
 
Office
 
DRA/CLP Bayside Tampa LLC
Colonial Center Bayside I JV
 
Office
 
DRA/CLP Bayside Tampa LLC
Colonial Center Bayside II JV
 
Office
 
DRA/CLP Bayside Tampa LLC
Research Office Park, LLC
 
Office
 
DRA/CLP Research Park Plaza Austin LP LLC
Research Office Park 3 JV
 
Office
 
DRA/CLP Research Park Plaza Austin LP LLC
Research Office Park 4 JV
 
Office
 
DRA/CLP Research Park Plaza Austin LP LLC
CC Townpark 600, LLC
 
Office
 
DRA/CLP 600 Townpark Office Orlando LLC
HIBC 1000, LLC
 
Office
 
DRA/CLP Heathrow Orlando 1000 LLC
Shops at Colonnade, LLC
 
Retail
 
DRA/CLP Colonnade Retail LLC
CP Town Park Retail, LLC
 
Retail
 
DRA/CLP Townpark Retail Orlando LLC






--------------------------------------------------------------------------------




SCHEDULE 6.1(g)


EXISTING INDEBTEDNESS


(Attached hereto)



--------------------------------------------------------------------------------




EXISTING INDEBTEDNESS
Property
 
%Own
 
Amount
 
Secured / Unsecured
 
 
 
 
 
 
 
Multifamily:
 
 
 
 
 
 
CV at Timber Crest
 
 
 
12,673,072


 
Secured
CG at Trinity Commons
 
 
 
30,111,994


 
Secured
CG at Wilmington
 
 
 
26,751,612


 
Secured
CG at Godley Station I
 
 
 
15,394,626


 
Secured
CV at Matthews
 
 
 
14,313,634


 
Secured
CG at Canyon Creek
 
 
 
15,101,474


 
Secured
Belterra
 
10
%
 
1,939,822


 
Secured
CG at Research Park (Durham)
 
20
%
 
4,280,217


 
Secured
CG at Huntcliff
 
20
%
 
4,975,613


 
Secured
CG at Liberty Park
 
 
 
16,702,589


 
Secured
CG at Mallard Creek
 
 
 
14,646,982


 
Secured
CG at Heathrow
 
 
 
19,298,813


 
Secured
CV at Quarry Oaks
 
 
 
25,145,033


 
Secured
CG at Arringdon
 
 
 
18,104,424


 
Secured
CG at Mount Vernon
 
 
 
14,364,100


 
Secured
CV at Sierra Vista
 
 
 
10,215,170


 
Secured
CG at Beverly Crest
 
 
 
14,521,257


 
Secured
CG at Patterson Place
 
 
 
14,395,531


 
Secured
CG at Round Rock
 
 
 
22,944,843


 
Secured
CG at Bear Creek
 
 
 
22,567,667


 
Secured
CG at Mallard Lake
 
 
 
16,532,859


 
Secured
CG at Crabtree Valley
 
 
 
9,869,425


 
Secured
CV at Willow Creek
 
 
 
24,767,857


 
Secured
CV at Shoal Creek
 
 
 
21,373,278


 
Secured
CG at Shiloh
 
 
 
28,539,612


 
Secured
CV at Oakbend
 
 
 
20,304,614


 
Secured
CV at West End
 
 
 
11,818,165


 
Secured
CG at Edgewater I
 
 
 
26,456,000


 
Secured
CG at Madison
 
 
 
21,473,000


 
Secured
CG at Town Park(Lake Mary)
 
 
 
31,434,000


 
Secured
CG at River Oaks
 
 
 
11,147,000


 
Secured
CG at Seven Oaks
 
 
 
19,774,000


 
Secured
CG at Barrett Creek
 
 
 
18,378,000


 
Secured
CG at Huntersville
 
 
 
14,165,000


 
Secured
CV at Greystone
 
 
 
13,532,000


 
Secured
CG at Bellevue
 
 
 
22,400,000


 
Secured
CV at Twin Lakes
 
 
 
25,400,000


 
Secured
CG at Valley Ranch
 
 
 
25,400,000


 
Secured
CG at Brier Creek
 
 
 
23,887,781


 
Secured
 
 
 
 
 
 
 
Office:
 
 
 
 
 
 
Land Title Building
 
33
%
 
174,712


 
Secured
Bluerock JV
 
10
%
 
10,708,502


 
Secured
DRA Office JV
 
15
%
 
102,206,628


 
Secured
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




Retail:
 
 
 
 
 
 
Highway 150 LLC
 
10
%
 
1,531,111


 
Secured
CP Smyrna
 
50
%
 
12,707,715


 
Secured
DRA/CLP Retail JV
 
15
%
 
9,079,460


 
Secured
 
 
 
 
 
 
 
Corporate:
 
 
 
 
 
 
Unsecured Term Loan - Notes Payable*
 
 
 
250,000,000


 
Unsecured
CRLP Unsecured Corp. Debt Issued 8/02
 
 
 
80,000,000


 
Unsecured
CRLP Unsecured Corp. Debt Issued 8/02-Discount
 
 
 
(26,483
)
 
Unsecured
CRLP Unsecured Corp. Debt Issued 4/03
 
 
 
99,500,000


 
Unsecured
CRLP Unsecured Corp. Debt Issued 4/03-Discount
 
 
 
(10,609
)
 
Unsecured
CRLP Unsecured Corp. Debt Issued 4/04-Discount
 
 
 
—


 
Unsecured
CRLP Unsecured Corp. Debt Issued 6/04
 
 
 
192,215,000


 
Unsecured
CRLP Unsecured Corp. Debt Issued 6/04-Discount
 
 
 
(249,513
)
 
Unsecured
CRLP Unsecured Corp. Debt Issued 9/05
 
 
 
184,981,000


 
Unsecured
CRLP Unsecured Corp. Debt Issued 9/05-Discount
 
 
 
(363,185
)
 
Unsecured
CRLP Unsecured Corp. Debt Issued 9/06
 
 
 
75,246,000


 
Unsecured
CRLP Unsecured Corp. Debt Issued 9/06-Discount
 
 
 
(92,651
)
 
Unsecured
Line of Credit (under Existing Credit Agreement - current balance)
 
 
 
210,000,000


 
Unsecured
Line of Credit - Competitive Bid Options
 
 
 
—


 
 
 
 
 
 
 
 
 
Contingent Liabilities:
 
 
 
 
 
 
 
 
 
 
 
 
 
Guaranty of Hwy 150 (CP Hoover)
 
 
 
1,000,000


 
 
 
 
 
 
 
 
 
Limited guaranty in the amount of $1Million on indebtedness in the appoximate
amount of $15.7 million, which is collateralized by Colonial Promenade Hoover
retail property
 
 
 
 
 
 
 
*Colonial Properties Trust has provided an unlimited guaranty of the obligations
of Colonial Realty Limited Partnership, the borrower in connection with the
Unsecured Term Loan in the principal amount of $150,000,000.00 set forth in the
Corporate Indebtedness section above. The disclosure of this guaranty obligation
herein is for informational purposes only and with the express understanding
that such disclosure does not create or represent that such contingent
obligation is in addition to or duplicative of the $150,000,000.00 Unsecured
Term Loan set forth above.
 
 
 
 
 
 
 
Letters of Credit:
 
 
 
 
 
 
Corp Insurance
 
 
 
1,140,000


 
 
City of Austin
 
 
 
95,500


 
 
City of Gulf Shores
 
 
 
55,476


 
 
St. Tammany Parish
 
 
 
1,140,000


 
 
Target Corp.
 
 
 
2,702,963


 
 
Huntsville
 
 
 
1,000,000


 
 
 
 
 
 
 
 
 
Total Indebtedness
 
 
 
$
1,939,842,690


 
 






--------------------------------------------------------------------------------




SCHEDULE 6.1(i)


LITIGATION


None





--------------------------------------------------------------------------------




SCHEDULE 6.1(k)


FINANCIAL STATEMENTS


None





--------------------------------------------------------------------------------




SCHEDULE 6.1(p)


ENVIRONMENTAL MATTERS


None





--------------------------------------------------------------------------------




SCHEDULE 6.1(y)


UNENCUMBERED ASSETS


(Attached hereto)



--------------------------------------------------------------------------------




UNENCUMBERED ASSETS
PROPERTY
 
METROPOLITAN STATISTICAL AREA
 
 
 
MULTIFAMILY
 
 
Ashley Park
 
Richmond - MSA
CG at Ashton Oaks
 
Austin - MSA
Autumn Hill
 
Charlottesville - MSA
CG at Autumn Park
 
Greensboro - MSA
CG at Ayrsley
 
Charlotte - MSA
CG at Berkeley Lake
 
Atlanta - MSA
CG at Cypress Cove
 
Charleston - MSA
CG at Desert Vista
 
Las Vegas - MSA
CG at Hammocks
 
Savannah - MSA
CG at Heather Glen
 
Orlando - MSA
CG at Inverness Commons
 
Phoenix - MSA
CG at Lakewood Ranch
 
Sarasota - MSA
CG at Legacy Park
 
Charlotte - MSA
CG at Matthews Commons
 
Charlotte - MSA
CG at McDaniel Farm
 
Atlanta - MSA
CG at OldTown Scottsdale North
 
Phoenix - MSA
CG at OldTown Scottsdale South
 
Phoenix - MSA
CG at Onion Creek
 
Austin - MSA
CG at Pleasant Hill
 
Atlanta - MSA
CG at Quarterdeck
 
Charleston - MSA
CG at River Plantation
 
Atlanta - MSA
CG at Riverchase Trails
 
Birmingham - MSA
CG at Scottsdale
 
Phoenix - MSA
CG at Silverado
 
Austin - MSA
CG at Silverado Reserve
 
Austin - MSA
CG at Town Park Reserve
 
Orlando - MSA
CG at University Center
 
Charlotte - MSA
CR at West Franklin
 
Richmond - MSA
CV at Ashford Place
 
Mobile - MSA
CV at Canyon Hills
 
Austin - MSA
CV at Chancellor Park
 
Charlotte - MSA
CV at Charleston Place
 
Charlotte - MSA
CV at Chase Gayton
 
Richmond - MSA
CV at Deerfield
 
Raleigh - MSA
CV at Godley Lake
 
Savannah - MSA
CV at Grapevine I & II
 
Dallas/Fort Worth - MSA
CV at Greenbrier
 
Washington DC - MSA
CV at Greentree
 
Savannah - MSA
CV at Hampton Glen
 
Richmond - MSA
CV at Hampton Pointe
 
Charleston - MSA
CV at Harbour Club
 
Norfolk - MSA
CV at Highland Hills
 
Raleigh - MSA
CV at Huntington
 
Savannah - MSA
CV at Huntleigh Woods
 
Mobile - MSA
CV at Inverness I
 
Birmingham - MSA
CV at Inverness II & III
 
Birmingham - MSA




--------------------------------------------------------------------------------




CV at Main Park
 
Dallas/Fort Worth - MSA
CV at Marsh Cove
 
Savannah - MSA
CV at Mill Creek
 
Winston-Salem - MSA
CV at North Arlington
 
Dallas/Fort Worth - MSA
CV at Pinnacle Ridge
 
Asheville - MSA
CV at South Tryon
 
Charlotte - MSA
CV at Stone Point
 
Charlotte - MSA
CV at Tradewinds
 
Norfolk - MSA
CV at Trussville
 
Birmingham - MSA
CV at Vista Ridge
 
Dallas/Fort Worth - MSA
CV at Waterford
 
Richmond - MSA
CV at Waters Edge
 
Charleston - MSA
CV at Westchase
 
Charleston - MSA
CV at Windsor Place
 
Charleston - MSA
CV at Woodlake
 
Raleigh - MSA
Cypress Village Rental
 
Gulf Shores - MSA
Enclave
 
Charlotte - MSA
Glen Eagles I & II
 
Winston-Salem - MSA
Heatherwood
 
Charlotte - MSA
Remington Hills
 
Dallas/Fort Worth - MSA
CG at Wells Branch
 
Austin - MSA
CG at Cornelius
 
Charlotte - MSA
CG at Palm Vista
 
Las Vegas - MSA
CV at Beaver Creek
 
Raleigh - MSA
CG at Commerce Park
 
Charleston - MSA
CR at Medical District
 
Dallas/Fort Worth - MSA
CG at Hebron
 
Dallas/Fort Worth - MSA
Colonial Grand at Brier Falls
 
Raleigh - MSA
 
 
 
RETAIL
 
 
Colonial Brookwood Village
 
Birmingham - MSA
Metropolitan Midtown Retail
 
Charlotte - MSA
CP Alabaster
 
Birmingham - MSA
CP Tannehill
 
Birmingham - MSA
CP Craft Farms- Publix
 
Gulf Shores - MSA
CP Nord du Lac
 
New Orleans - MSA
 
 
 
OFFICE
 
 
CC Brookwood Village
 
Birmingham - MSA
Metropolitian Plaza
 
Charlotte - MSA
CC Ravinia
 
Atlanta - MSA
 
 
 
CIP
 
 
CG at Double Creek
 
Austin - MSA
CG at Hampton Preserve
 
Tampa - MSA
CG at Lake Mary (Phase I)
 
Orlando - MSA
CP Hunstville (Phase I)
 
Huntsville - MSA






--------------------------------------------------------------------------------




SCHEDULE 6.1(ee)


EMINENT DOMAIN


None





--------------------------------------------------------------------------------








EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]1 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is- understood and agreed that the rights and obligations
of [the Assignors][the Assignees]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein have the meanings given to them in
the Term Loan Agreement identified below (as more particularly described herein,
as amended, restated, supplemented, or otherwise modified from time to time, the
“Term Loan Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The standard terms and conditions (the “Standard Terms and
Conditions”) attached hereto as Annex 1 are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Assignment Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under Applicable Law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Term Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each sale and assignment
is without recourse to [the][any] Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by [the][any]
Assignor.














_______________________________________________________ 
1For bracketed language used here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.


2Select as appropriate.


3Include bracketed language if there are either multiple Assignors or multiple
Assignees.



A-1

--------------------------------------------------------------------------------




1.     Assignor[s]:            ________________________________


________________________________
[Assignor [is] [is not] a Defaulting Lender]


2.      Assignee[s]:        ______________________________        
____________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.     Borrower:        Colonial Realty Limited Partnership


4.    Administrative Agent:    U.S. Bank National Association, as Administrative
Agent under the
Term Loan Agreement


5.    Term Loan Agreement:That certain Term Loan Agreement dated as of May 11,
2012, by and among
Colonial Realty Limited Partnership, the financial institutions party thereto
together with their assignees under Section 12.5. thereof, U.S. Bank National
Association, as Administrative Agent, and the other parties thereto.


6.    Assigned Interest[s]:


Assignor[s]
Assignee[s]
Facility Assigned4 
Aggregate Amount of Commitment/Loans for all Lenders5
Amount of Commitment/
Loans Assigned6 
Percentage Assigned of Commitment/
Loans
 
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%



[7.    Trade Date:        ______________]7 


[Page break]


















_______________________________________________________ 
4Fill in the appropriate terminology for the types of facilities under the Term
Loan Agreement that are being assigned under this Assignment.


5Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.


6Set forth, to at least 12 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


7To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



A-2

--------------------------------------------------------------------------------




Assignment Effective Date: _____________ ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:





































A-3

--------------------------------------------------------------------------------






[Consented to and]8 Accepted:


U.S. BANK NATIONAL ASSOCIATION, as
Administrative Agent




By: _________________________________
Title:


[Consented to:]9


[Colonial Realty Limited Partnership]




By: ________________________________
Title:


[Consented to:]10 


[NAME OF RELEVANT PARTY]




By: ________________________________
Title:












































_______________________________________________________ 
8To be added if the consent of the Administrative Agent is required by the terms
of the Term Loan Agreement.
    
9To be added if the consent of the Borrower is required by the terms of the Term
Loan Agreement.


10To be added if the consent of the other parties is required by the terms of
the Term Loan Agreement.



A-4

--------------------------------------------------------------------------------




ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement, (ii)
it meets all the requirements to be an Eligible Assignee as defined in the Term
Loan Agreement (subject to any consents that may be required under Section
12.5(b) of the Term Loan Agreement), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Term Loan Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Term Loan Agreement, and has received or has been accorded the opportunity
to receive copies of the most recent financial statements delivered pursuant to
Section 8.1 or 8.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, and (vii) if such
Assignee is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Term
Loan Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information it deems appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.



A-5

--------------------------------------------------------------------------------




2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to such Effective Date
or with respect to the making of this assignment directly between themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile, in portable document format (“PDF”) or other similar electronic
means) shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE BORROWER, THE
ASSIGNOR[S] AND THE ASSIGNEE[S] HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH
AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
ASSIGNMENT AND ASSUMPTION OR IN CONNECTION WITH OR BY REASON OF ANY OTHER SUIT,
CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE ADMINISTRATIVE AGENT,
THE BORROWER, OR ANY OF THE LENDERS, THE ASSIGNOR[S] OR THE ASSIGNEE[S] OF ANY
KIND OR NATURE RELATING TO THE ASSIGNMENT AND ASSUMPTION.





A-6

--------------------------------------------------------------------------------




EXHIBIT B
CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of May [__],
2012, by and among COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), and the parties executing this agreement as
Guarantors (such parties are hereinafter referred to collectively as the
“Guarantors”; the Borrower and the Guarantors are sometimes hereinafter referred
to individually as a “Contributing Party” and collectively as the “Contributing
Parties”).
WHEREAS, pursuant to that certain Term Loan Agreement dated as of May 11, 2012,
by and among Borrower, the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), U.S. Bank National
Association, as Administrative Agent (together with its successors and assigns
in such capacity, the “Administrative Agent”), and the other parties thereto (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Term Loan Agreement”), the Administrative Agent and the Lenders have, among
other things, agreed to extend financial accommodations to the Borrower;
WHEREAS, as a condition to the execution of the Term Loan Agreement, the Lenders
have required that the Guarantors execute and deliver that certain Guaranty,
dated of even date herewith (as amended, restated, supplemented, or otherwise
modified from time to time, the “Guaranty”);
WHEREAS, pursuant to the Guaranty, the Guarantors have jointly and severally
agreed to guarantee the obligations described in the Guaranty (the “Guaranteed
Obligations”);
WHEREAS, either (i) Borrower is the owner, directly or indirectly, of at least a
majority of the issued and outstanding Equity Interests in each Guarantor, or
(ii) each Guarantor is the owner, directly or indirectly of a substantial amount
of the Equity Interests in Borrower;
WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interest to obtain financing from the Administrative Agent and
the Lenders through their collective efforts; and
WHEREAS, Borrower and Guarantors will derive substantial direct or indirect
economic benefit from the effectiveness and existence of the Term Loan Agreement
and the incurrence of their respective obligations thereunder and under the
other Loan Documents to which they are a party;
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Borrower to enter into the Term Loan Agreement and
the Guarantors to enter into the Guaranty, it is agreed as follows:
1.    Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed thereto in the Term Loan Agreement.
2.    Contribution. To the extent that a Contributing Party shall, under the
Guaranty, make a payment (a “Guarantor Payment”) of a portion of the Guaranteed
Obligations, then such Guarantor shall be entitled to contribution and
indemnification from, and be reimbursed by, the other Contributing Parties in an
amount equal to the amount derived by subtracting from any such Guarantor
Payment the “Allocable Amount” (as defined herein) of such Contributing Party;
provided, however, that no Contributing Party shall be liable hereunder for
contribution, indemnification, subrogation or reimbursement with respect to any
Guarantor Payment for any amounts in excess of the “Allocable Amount” (as
defined herein) for such

B-1

--------------------------------------------------------------------------------




Contributing Party.
As of any date of determination, the “Allocable Amount” (as defined herein) of
each Contributing Party shall be equal to the maximum amount of liability which
could be asserted against such Contributing Party hereunder with respect to the
applicable Guarantor Payment without (i) rendering such Contributing Party
“insolvent” within the meaning of Section 101(32) of the Federal Bankruptcy Code
(the “Bankruptcy Code”) or Section 2 of either the Uniform Fraudulent Transfer
Act (the “UFTA”) or the Uniform Fraudulent Conveyance Act (the “UFCA”) or the
fraudulent conveyance and transfer laws of the State of New York or such other
jurisdiction whose laws shall be determined to apply to the transactions
contemplated by this Agreement (the “Applicable State Fraudulent Conveyance
Laws”), (ii) leaving such Contributing Party with unreasonably small capital,
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 5 of the UFCA or the Applicable State Fraudulent Conveyance
Laws, or (iii) leaving such Contributing Party unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA or Section 6 of the UFCA or the Applicable State Fraudulent
Conveyance Laws (the “Allocable Amount”).
3.    No Impairment. This Agreement is intended only to define the relative
rights of the Contributing Parties, and nothing set forth in this Agreement is
intended to or shall reduce or impair the obligations of the Guarantors to pay
any amounts, as and when the same shall become due and payable in accordance
with the terms of the Guaranty. The parties hereto acknowledge that the rights
of contribution and indemnification hereunder shall constitute assets in favor
of Guarantors to which such contribution and indemnification is owing.
4.    Effectiveness. This Agreement shall become effective upon its execution by
each of the parties hereto and shall continue in full force and effect and may
not be amended, terminated or otherwise revoked by any Contributing Party until
all of the Guaranteed Obligations shall have been indefeasibly paid in full (in
lawful money of the United States of America) and discharged and the Term Loan
Agreement and financing arrangements evidenced and governed by the Term Loan
Agreement shall have been terminated, except as to any Guarantor upon its
release from the Guaranty under the terms of the Term Loan Agreement or as
approved by all of the Lenders. Each Contributing Party agrees that if,
notwithstanding the foregoing, such Contributing Party shall have any right
under applicable law to terminate or revoke this Agreement, and such
Contributing Party shall attempt to exercise such right, then such termination
or revocation shall not be effective until a written notice of such revocation
or termination, specifically referring hereto and signed by such Contributing
Party, is actually received by each of the other Contributing Parties and by the
Administrative Agent at its notice address set forth in the Term Loan Agreement.
Such notice shall not affect the right or power of any Contributing Party to
enforce rights arising prior to receipt of such written notice by each of the
other Contributing Parties and the Administrative Agent. If any Lender or the
Administrative Agent grants additional loans or financial accommodations to
Borrower or takes other action giving rise to additional Guaranteed Obligations
after any Contributing Party has exercised any right to terminate or revoke this
Agreement but before the Administrative Agent receives such written notice, the
rights of the other Contributing Parties to contribution and indemnification
hereunder in connection with any Guarantor Payments made with respect to such
loans or Guaranteed Obligations shall be the same as if such termination or
revocation had not occurred.
5.    Governing Law; Waiver of Jury Trial. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, AND THE
CONTRIBUTING PARTIES HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION

B-2

--------------------------------------------------------------------------------




OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR
IN CONNECTION WITH OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE CONTRIBUTING PARTIES, THE ADMINISTRATIVE AGENT,
OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO THE AGREEMENT.
6.    Third Party Beneficiary. The Contributing Parties agree that
Administrative Agent, for the benefit of the Lenders, has a valid interest in
the terms of this Agreement pursuant to the Term Loan Agreement and Guaranty.
The Contributing Parties further agree that until all Obligations and Guaranteed
Obligations of the Contributing Parties under the Term Loan Agreement and
Guaranty are fully performed and the Term Loan Agreement has terminated in
accordance with its terms, Administrative Agent shall be an express third party
beneficiary of this Agreement with the right to enforce the terms and provisions
hereof.
7.    Counterparts. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving the Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

B-3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party has executed and delivered this Agreement, under
seal, as of the date first above written.
BORROWER:
 
 
COLONIAL REALTY LIMITED
PARTNERSHIP, a Delaware limited partnership
 
 
By: Colonial Properties Trust, its sole General
Partner
 
 
By:
 
Name:
 
Title:
 
 
 
GUARANTOR:
 
 
COLONIAL PROPERTIES TRUST, an
Alabama trust
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
[Insert Other Guarantors]








B-4

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF GUARANTY
THIS GUARANTY (this “Guaranty”) dated as of May [_], 2012, executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of a Joinder Agreement (all
of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of U.S. BANK NATIONAL ASSOCIATION, in
its capacity as Administrative Agent (together with its successors and assigns
in such capacity, the “Administrative Agent”) for the Lenders (as defined
herein) under that certain Term Loan Agreement dated as of even date herewith
(as amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among COLONIAL REALTY LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), the
Administrative Agent for the benefit of itself and the Lenders (the Lenders, and
together with the Administrative Agent, each individually a “Credit Party,” and
collectively, the “Credit Parties”), and the other parties thereto.
WHEREAS, pursuant to the Term Loan Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Term Loan Agreement;
WHEREAS, either (i) the Borrower is the owner, directly or indirectly, of at
least a majority of the issued and outstanding Equity Interests in each
Guarantor, or (ii) each Guarantor is the owner, directly or indirectly of a
substantial amount of the Equity Interests in Borrower;
WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Credit Parties through
their collective efforts;
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Credit Parties making such financial accommodations available
to the Borrower under the Term Loan Agreement and, accordingly, each Guarantor
is willing to guarantee each Loan Party's obligations to the Credit Parties on
the terms and conditions contained herein; and
WHEREAS, each Guarantor's execution and delivery of this Guaranty is a condition
to the Credit Parties making, and continuing to make, such financial
accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
Section 1.    Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties, jointly and severally with the other Guarantors, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all of the following (collectively referred to as the “Guarantied
Obligations”): (a) all indebtedness and obligations owing by any Loan Party to
any Credit Party under or in connection with the Term Loan Agreement and any
other Loan Document, including without limitation, the repayment of all
principal of the Loans, and the payment of all interest, Fees, charges,
attorneys' fees and other amounts payable to any Credit Party thereunder or in
connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable

C-1

--------------------------------------------------------------------------------




attorneys' fees and disbursements, that are incurred by the Credit Parties in
the enforcement of any of the foregoing or any obligation of such Guarantor
hereunder; and (d) all other Obligations, including any Obligations which would
become due but for the operation of the Bankruptcy Code or other Applicable Law.
Section 2.    Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment and performance when due, and not of collection, and a debt
of each Guarantor for its own account. Accordingly, none of the Credit Parties
shall be obligated or required before enforcing this Guaranty against any
Guarantor: (a) to pursue any right or remedy any of them may have against the
Borrower, any other Guarantor or any other Person or commence any suit or other
proceeding against the Borrower, any other Guarantor or any other Person in any
court or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
the Borrower, any other Guarantor or any other Person; (c) to make demand of the
Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by a Credit Party which may
secure any of the Guarantied Obligations; or (d) to exercise any rights of
set-off or other rights or remedies against any deposit account or credit on the
books of any Credit Party or any other Person or to any other guarantor of all
or part of the Guarantied Obligations.
Section 3.    Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Credit
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, reduced, diminished, impaired, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):
(a)
(i) any change in the amount, interest rate or due date or other term of any of
the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Term Loan Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Term Loan Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(b)
any lack of validity or enforceability of the Term Loan Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

(c)
any furnishing to a Credit Party of any security for the Guarantied Obligations,
or any sale, exchange, release or surrender of, or realization on, any
collateral, if any, securing any of the Obligations;

(d)
any settlement or compromise of any of the Guarantied Obligations, any security
therefor, or any liability of any other party with respect to the Guarantied
Obligations, or any subordination of the payment of the Guarantied Obligations
to the payment of any other liability of the Borrower or any other Loan Party;


C-2

--------------------------------------------------------------------------------




(e)
any act or failure to act by Borrower, any other Loan Party or any other Person
which may adversely affect such Guarantor's subrogation rights, if any, against
the Borrower to recover payments made under this Guaranty;

(f)
any nonperfection or impairment of any security interest or other Lien, if any,
on any collateral, if any, securing in any way any of the Obligations;

(g)
any application of sums paid by the Borrower, any other Guarantor or any other
Person with respect to the liabilities of the Loan Parties, regardless of what
liabilities of the Loan Parties remain unpaid;

(h)
any statute of limitations in any action hereunder or for the collection of the
Notes or for the payment or performance of the Guarantied Obligations;

(i)
the incapacity or lack of authority of any Loan Party or any other Person, or
the failure of any Credit Party to file or enforce a claim against the estate
(either in administration, bankruptcy or in any other proceeding) of Borrower or
any Guarantor or any other Person, or any legal obligation to discharge any of
the Guarantied Obligations by any Loan Party for any reason whatsoever,
including, without limitation, in any insolvency, bankruptcy or reorganization
of any Loan Party;

(j)
the dissolution or termination of the existence of the Borrower, any Guarantor
or any other Person;

(k)
the voluntary or involuntary liquidation, sale or other disposition of all or
substantially all of the assets of the Borrower, any Guarantor or any other
Person;

(l)
the voluntary or involuntary receivership, insolvency, bankruptcy, assignment
for the benefit of creditors, reorganization, assignment, composition,
readjustment of or any similar proceeding affecting the Borrower, any Guarantor
or any other Person, or any of the Borrower's, any Guarantor's, any other
Person's properties or assets;

(m)
the damage, destruction, condemnation, foreclosure or surrender of all or any
part of any Property or any of the improvements located thereon;

(n)
the failure of a Credit Party to give notice of the existence, creation or
incurrence of any new or additional indebtedness or obligation or of any action
or nonaction on the part of any other Person whomsoever in connection with any
Guarantied Obligation;

(o)
any failure or delay of a Credit Party to commence an action or assert any
demand against the Borrower, any Guarantor or any other Person, to assert or
enforce any rights or remedies against the Borrower arising under the Notes, the
other Loan Documents, or Applicable Law, or to realize upon or perfect any Lien
upon any security, if any;

(p)
any failure of any duty on the part of a Credit Party to disclose to any
Guarantor any facts it may now or hereafter know regarding the Borrower, any
Guarantor or any other Person or the Properties or any of the improvements
located thereon, whether such facts materially increase the risk to the
Guarantors or not;

(q)
failure to accept or give notice of acceptance of this Guaranty by the Credit
Parties;


C-3

--------------------------------------------------------------------------------




(r)
failure to make or give notice of presentment and demand for payment of any of
the indebtedness or performance of any of the Guarantied Obligations;

(s)
failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of the Guarantied Obligations;

(t)
except as otherwise specifically provided in this Guaranty, any and all other
notices whatsoever to which the Guarantors might otherwise be entitled;

(u)
any lack of diligence by the Credit Parties in collection, protection or
realization upon any collateral securing the payment of the indebtedness or
performance of the Guaranteed Obligations;

(v)
the compromise, settlement, release or termination of any or all of the
obligations of the Borrower under the Notes or the other Loan Documents;

(w)
any transfer by the Borrower, any Guarantor or any other Person of all or any
part of the security, if any, encumbered by the Loan Documents; or

(x)
to the fullest extent permitted by law, any other legal, equitable or surety
defenses, counterclaims, or rights of set-off whatsoever to which any Guarantor
or the Borrower might otherwise be entitled or any other circumstances which
might otherwise constitute a discharge of a Guarantor (other than indefeasible
payment in full or, as to a Guarantor, a release of such Guarantor pursuant to
and as provided in the Term Loan Agreement or as approved by all of the
Lenders), it being the intention that the obligations (including the payment and
performance of the Guarantied Obligations) of the Guarantors hereunder are
absolute, unconditional and irrevocable.

Section 4.    Action with Respect to Guarantied Obligations. The Credit Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Term Loan Agreement or any other Loan Document; (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral, if
any, securing any of the Obligations; (d) release any other Loan Party or other
Person liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against
Borrower, any other Guarantor or any other Person; and (e) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Administrative Agent shall elect.
Section 5.    Indemnification. Without limiting any of their indemnification
obligations under the Term Loan Agreement or the other Loan Documents, and
without duplication of any indemnification provided for under the Term Loan
Agreement or the other Loan Documents, each of the Guarantors, jointly and
severally, shall indemnify the Credit Parties and each of their Subsidiaries and
Affiliates, and each of their respective stockholders, directors, officers,
employees, agents, attorneys, and advisors (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
damages, actual out-of-pocket losses, claims, actions, causes of action,
settlement payments, obligations, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee,

C-4

--------------------------------------------------------------------------------




incurred, suffered, sustained or required to be paid by, or asserted against,
any Indemnitee arising out of, in any way connected with, or as a result of, (i)
the execution or delivery of this Guaranty, the Term Loan Agreement or any other
Loan Document or any other agreement or instrument contemplated hereby, the
performance by the Guarantors of their respective obligations thereunder, or the
consummation of the transactions contemplated by the Term Loan Agreement and the
other Loan Documents or any other transactions contemplated hereby or thereby,
or (ii) any actual or prospective claim, litigation, investigation or proceeding
relating to or arising from any of the foregoing, whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided, however, such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by a
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
the Borrowers or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
The provisions of this Section shall survive and remain in full force and effect
regardless of the repayment of the Guaranteed Obligations or the termination of
this Guaranty or any provision hereof.
Section 6.    Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
Section 7.    Inability to Accelerate. If the Credit Parties or any of them are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Credit Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.
Section 8.    Reinstatement of Guarantied Obligations. If a claim is ever made
on a Credit Party for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guarantied Obligations, and such Credit
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by such Credit Party with
any such claimant (including Borrower or a trustee in bankruptcy for Borrower),
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding on it, notwithstanding any
revocation hereof, any release herefrom, or the cancellation of the Term Loan
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Credit Parties for the amounts so repaid or recovered to the same extent as
if such amount had never originally been paid to such Credit Party.
Section 9.    No Contest with Credit Parties; Subordination. So long as any
Guarantied Obligation remains unpaid or undischarged, Guarantors will not, by
paying any sum recoverable hereunder (whether or not demanded by any Credit
Party) or by any means or on any other ground, claim any set-off or counterclaim
against any Loan Party in respect of any liability of the Guarantors to any Loan
Party or, in proceedings under federal bankruptcy law or insolvency proceedings
of any nature, prove in competition with any Credit Party in respect of any
payment hereunder or be entitled to have the benefit of any counterclaim or
proof of claim or dividend or payment by or on behalf of any Loan Party or the
benefit of any other security for any obligation hereby guaranteed which, now or
hereafter, any Credit Party may hold or in which it may have

C-5

--------------------------------------------------------------------------------




any share. Except as expressly provided in the Contribution Agreement, the
Guarantors hereby expressly waive any right of contribution from or indemnity
against any Loan Party, whether at law or in equity, arising from any payments
made by the Guarantors pursuant to the terms of this Guaranty, and the
Guarantors acknowledge that the Guarantors have no right whatsoever to proceed
against any Loan Party for reimbursement of any such payments. In connection
with the foregoing, the Guarantors expressly waive any and all rights of
subrogation to the Credit Parties against any Loan Party, and the Guarantors
hereby waive any and all rights to enforce any remedy which a Credit Party may
have against any Loan Party and any and all rights to participate in any
collateral for any Loan Party's obligations under the Loan Documents. The
Guarantors hereby subordinate any and all indebtedness of any Loan Party now or
hereafter owed to the Guarantors to all indebtedness and other obligations of
the Borrower and other Loan Parties to the Credit Parties, and agree with the
Credit Parties that the: (a) Guarantors shall not demand or accept any payment
from any Loan Party on account of such indebtedness, provided that, without
modifying any limitations on Indebtedness in the Term Loan Agreement, the
Guarantors shall be entitled to receive and retain payments of indebtedness made
by the Borrower to the Guarantors so long as no Default or Event of Default
shall exist at the time of such payment and no Default or Event of Default shall
occur as a result of any such payment, (b) Guarantors shall not claim any offset
or other reduction of Guarantors' obligations hereunder because of any such
indebtedness, and (c) Guarantors shall not take any action to obtain any
interest in any of the security described in and encumbered by the Loan
Documents, if any, because of any such indebtedness; provided, however, that, if
the Administrative Agent so requests, such indebtedness shall be collected,
enforced and received by the Guarantors as trustee for the Administrative Agent
(for the benefit of itself and the Lenders) and be paid over to the
Administrative Agent in accordance with the Term Loan Agreement on account of
the indebtedness and other obligations of the Borrower and other Loan Parties to
the Credit Parties, but without reducing or affecting in any manner the
liability of the Guarantors under the other provisions of this Guaranty except
to the extent the principal amount of such outstanding indebtedness shall have
been reduced by such payment.
Section 10.    Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Credit Parties such
additional amount as will result in the receipt by the Credit Parties of the
full amount payable hereunder had such deduction or withholding not occurred or
been required.
Section 11.    Set-off. Subject to Section 3.3 of the Term Loan Agreement, and
in addition to any rights now or hereafter granted under any of the other Loan
Documents or Applicable Law and not by way of limitation of any such rights,
each Guarantor hereby authorizes the Credit Parties, any Affiliate thereof and
any Participant at any time during the continuance of an Event of Default,
without any prior notice to such Guarantor or to any other Person, any such
notice being hereby expressly waived, but in the case of a Credit Party, any
Affiliate of such Credit Party, or a Participant other than the Administrative
Agent subject to receipt of the prior written consent of the Requisite Lenders
in accordance with the Term Loan Agreement, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by such Credit Party, any
Affiliate of such Credit Party, or a Participant to or for the credit or the
account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured.
Promptly following any such set-off, the Person effecting such setoff shall
notify the applicable Guarantor and, if such Person is not the Administrative
Agent, the Administrative Agent, thereof and of the application of such set-off,
provided that the failure to give such notice shall not invalidate such set-off.

C-6

--------------------------------------------------------------------------------




Section 12.    Business Failure, Bankruptcy or Insolvency. In the event of the
business failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor's properties or assets, the Credit
Parties may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of such Person allowed in any
proceedings relative to such Guarantor, or any of such Guarantor's properties or
assets, and, irrespective of whether the indebtedness or other obligations of
Borrower guaranteed hereby shall then be due and payable, by declaration or
otherwise, the Credit Parties shall be entitled and empowered to file and prove
a claim for the whole amount of any sums or sums owing with respect to the
indebtedness or other obligations of the Borrower guaranteed hereby, and to
collect and receive any money or other property payable or deliverable on any
such claim. The Guarantors covenant and agree that upon the commencement of a
voluntary or involuntary bankruptcy proceeding by or against the Borrower, the
Guarantors shall not seek a supplemental stay or otherwise pursuant to 11 U.S.C.
§105 or any other provision of the Bankruptcy Reform Act of 1978, as amended
(the “Bankruptcy Code”), or any other debtor relief law (whether statutory,
common law, case law, or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, to stay, interdict,
condition, reduce or inhibit the ability of the Credit Parties to enforce any
rights of the Credit Parties against the Guarantors by virtue of this Guaranty
or otherwise. If a Credit Party is prevented under Applicable Law or otherwise
from demanding or accelerating payment of any of the Guarantied Obligations by
reason of any automatic stay or otherwise, the Credit Parties shall be entitled
to receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.
Section 13.    Additional Guarantors; Release of Guarantors. Pursuant to Section
7.12 of the Term Loan Agreement, Material Subsidiaries that are not also
Excluded Subsidiaries are required to become Guarantors by, among other things,
executing and delivering to Administrative Agent a Joinder Agreement. Any
Subsidiary which executes and delivers to the Administrative Agent a Joinder
Agreement shall be a Guarantor for all purposes hereunder. Under certain
circumstances described in Section 7.12(b) of the Term Loan Agreement, certain
Subsidiaries may obtain from the Administrative Agent, if the Administrative
Agent is authorized to do so under the Term Loan Agreement, a written release
from this Guaranty pursuant to the provisions of such Section 7.12, and upon
obtaining such written release, any such Subsidiary shall no longer be a
Guarantor hereunder, provided, however, that the conditions to such release set
forth in such Section 7.12(b) are satisfied immediately before giving effect to
such release. In the event any such conditions to such release are later found
to have not been satisfied, then any such release shall be deemed null and void
and the Affiliate of the Borrower that was the subject of such release shall
instead be deemed to have remained a Guarantor hereunder for all purposes of
this Guaranty. A release of a Guarantor from the Guaranty pursuant to Section
7.12(b) shall not waive any later requirement which may arise under Section
7.12(a) pursuant to which such released Guarantor would be obliged to become
party hereto as a Guarantor. Each other Guarantor consents and agrees to any
such release and agrees that no such release shall affect its obligations
hereunder.
Section 14.    Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Credit Parties that in any Proceeding, such
Guarantor's maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Credit Parties) to
be avoidable, invalid, or unenforceable against such Guarantor, or subordinated
to the claims of any other creditor, in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance, invalidity, unenforceability or subordination to the claims of any
other creditor of

C-7

--------------------------------------------------------------------------------




the obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Credit Parties), shall be determined in any such Proceeding are
collectively referred to as the “Avoidance Provisions”. Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance, or be held to be invalid or unenforceable, or the claims
of the Credit Parties hereunder would be subordinated to the claims of any other
creditor under the Avoidance Provisions, the maximum Guarantied Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of any
Guarantor hereunder (or any other obligations of such Guarantor to the
Guarantied Parties), to be subject to avoidance, invalidity, unenforceability,
or cause the claims of the Credit Parties to be subordinate to the claims of any
other creditor, under the Avoidance Provisions. This Section is intended solely
to preserve the rights of the Administrative Agent and the other Guarantied
Parties hereunder to the maximum extent that would not cause the obligations of
any Guarantor hereunder to be subject to avoidance, invalidity, or
unenforceability under the Avoidance Provisions, or the claims of the Credit
Parties to be subordinated to the claims of any other creditor under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Credit Parties that would not
otherwise be available to such Person under the Avoidance Provisions.
Section 15.    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Credit Parties shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.
Section 16.    Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 17.    WAIVER OF JURY TRIAL.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT
PARTY WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE CREDIT PARTIES AND EACH GUARANTOR HEREBY WAIVES
ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE
IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY, ANY OTHER LOAN DOCUMENT, OR THE FEE
LETTERS OR IN CONNECTION WITH OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, ANY GUARANTOR, OR ANY CREDIT
PARTY OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(b)    EACH OF THE GUARANTORS THE ADMINISTRATIVE AGENT AND EACH OTHER CREDIT
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, ANY OTHER CREDIT PARTY, OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS GUARANTY, ANY OTHER LOAN

C-8

--------------------------------------------------------------------------------




DOCUMENT, THE FEE LETTERS OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY OTHER CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY
OTHER CREDIT PARTY OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.
Section 18.    Loan Accounts. Each Credit Party may maintain books and accounts
setting forth the amounts of principal, interest and other sums paid and payable
with respect to the Guarantied Obligations, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of the
Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed prima facie evidence of the amounts and other matters set forth
herein. The failure of a Credit Party to maintain such books and accounts shall
not in any way relieve or discharge any Guarantor of any of its obligations
hereunder.
Section 19.    Waiver of Remedies. The rights, remedies, powers, privileges, and
discretions of the Administrative Agent hereunder and under Applicable Law
(herein, the “Agent's Rights and Remedies”) shall be cumulative and not
exclusive of any rights or remedies which the Administrative Agent would
otherwise have. No delay or omission by the Administrative Agent in exercising
or enforcing any of the Agent's Rights and Remedies shall operate as, or
constitute, a waiver thereof. No waiver by the Lenders of any Event of Default
or of any default under any other agreement shall operate as a waiver of any
other default hereunder or under any other agreement. No single or partial
exercise of any of the Agent's Rights or Remedies, and no express or implied
agreement or transaction of whatever nature entered into between the
Administrative Agent and any Person, at any time, shall preclude the other or
further exercise of the Agent's Rights and Remedies. No waiver by the Credit
Parties of any of the Agent's Rights and Remedies on any one occasion shall be
deemed a waiver on any subsequent occasion, nor shall it be deemed a continuing

C-9

--------------------------------------------------------------------------------




waiver. The Agent's Rights and Remedies may be exercised at such time or times
and in such order of preference as the Administrative Agent may determine. The
Agent's Rights and Remedies may be exercised without resort or regard to any
other source of satisfaction of the Guarantied Obligations. No waiver of any
provisions of this Guaranty or any other Loan Document or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by Section 24 below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Guarantor in any case shall entitle such
Guarantor or any other Guarantor to any other or further notice or demand in the
same, similar or other circumstances.
Section 20.    Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations, the
cancellation of all the other Obligations and the termination or cancellation of
the Term Loan Agreement in accordance with its terms.
Section 21.    Successors and Assigns. Each reference herein to the
Administrative Agent or the other Credit Parties shall be deemed to include such
Person's respective successors and assigns in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor's permitted successors and assigns, upon whom
this Guaranty also shall be binding. The Lenders may, in accordance with the
applicable provisions of the Term Loan Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor's obligations
hereunder. Each Guarantor hereby consents to the delivery by the Administrative
Agent or any Lender to any Eligible Assignee or Participant (or any prospective
Eligible Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor. No Guarantor may assign or transfer its
obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.
Section 22.    JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.
Section 23.    Amendments; Waivers. Neither this Guaranty nor any provision
hereof may be waived, amended or modified except pursuant to a written agreement
entered into between the Administrative Agent and each Guarantor with respect to
whom such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 12.6 of the Term Loan Agreement.
Section 24.    Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.
Section 25.    Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender, at its
respective address for notices provided for in the Term Loan Agreement, or (c)
as to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

C-10

--------------------------------------------------------------------------------




Section 26.    Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 27.    Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
Section 28.    Limitation of Liability. Neither the Administrative Agent, any
other Credit Party nor any Affiliate, officer, director, employee, attorney, or
agent of such Persons, shall have any liability with respect to, and each
Guarantor hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by a Guarantor in connection with, arising out of, or in any way
related to, this Guaranty or any of the other Loan Documents, or any of the
transactions contemplated by this Guaranty, the Term Loan Agreement or any of
the other Loan Documents. Each Guarantor hereby waives, releases, and agrees not
to sue the Administrative Agent, any other Credit Party or any of such Person's
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Guaranty, the Term Loan Agreement or any of the other Loan
Documents, or any of the transactions contemplated by Term Loan Agreement or
financed thereby.
Section 29.    Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantors may be
delivered electronically pursuant to Section 8.5 of the Term Loan Agreement.
Section 30.    Definitions.
(a)    For the purposes of this Guaranty:
“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.
(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Term Loan Agreement.
Section 31.    Several Agreements. This Guaranty shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.
Section 32.    Counterparts. This Guaranty may be executed in counterparts, each
of which shall

C-11

--------------------------------------------------------------------------------




constitute an original but all of which, when taken together, shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Guaranty by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Guaranty.
[Signatures Begin on Next Page]

C-12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
under seal as of the date and year first written above.


GUARANTOR:
 
 
COLONIAL PROPERTIES TRUST, an
Alabama trust
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
[Insert Other Guarantors]






C-13

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT dated as of ____________, ____, executed and delivered by
___________________, a ___________ (the “New Subsidiary”), in favor of U.S. BANK
NATIONAL ASSOCIATION, in its capacity as Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”) for the
Lenders (as defined herein) under that certain Term Loan Agreement dated as of
even date herewith (as amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”), by and among COLONIAL REALTY
LIMITED PARTNERSHIP, a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), the Administrative Agent, for the benefit of itself and
the Lenders (the “Lenders,” and together with the Administrative Agent, each
individually a “Credit Party,” and collectively, the “Credit Parties”), and the
other parties thereto.
WHEREAS, pursuant to the Term Loan Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Term Loan Agreement;
WHEREAS, Borrower owns, directly or indirectly, at least a majority of the
issued and outstanding Equity Interests in the New Subsidiary;
WHEREAS, the Borrower, the New Subsidiary, and the existing Guarantors, though
separate legal entities, are mutually dependent upon each other in the conduct
of their respective businesses as an integrated operation and have determined it
to be in their mutual best interests to obtain financing from the Credit Parties
through their collective efforts;
WHEREAS, the New Subsidiary acknowledges that it will receive direct and
indirect benefits from the Credit Parties making such financial accommodations
available to the Borrower under the Term Loan Agreement and, accordingly, the
New Subsidiary is willing to guarantee the Borrower's obligations to the Credit
Parties on the terms and conditions contained herein; and
WHEREAS, the New Subsidiary's execution and delivery of this Agreement is a
condition to the Credit Parties continuing to make such financial accommodations
to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Subsidiary, the New Subsidiary
agrees as follows:
Section 1.    Joinder to Guaranty. The New Subsidiary hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of May 11, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by Colonial Properties Trust, an Alabama trust, and each other Person a
party thereto in favor of the Credit Parties and assumes all obligations,
representations, warranties, covenants, terms, conditions, duties and waivers of
a “Guarantor” thereunder, all as if the New Subsidiary had been an original
signatory to the Guaranty. Without limiting the generality of the foregoing, the
New Subsidiary hereby:
(a)
irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);


D-1

--------------------------------------------------------------------------------




(b)
makes to the Credit Parties as of the date hereof each of the representations
and warranties contained in Section 5 of the Guaranty and agrees to be bound by
each of the covenants contained in Section 6 of the Guaranty; and

(c)
consents and agrees to each provision set forth in the Guaranty.

Section 2.    Joinder to Contribution Agreement. The New Subsidiary hereby
agrees that it is a “Guarantor” under that certain Contribution Agreement dated
as of May 11, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Contribution Agreement”), made by the Borrower and the
other Persons a party thereto and assumes all obligations, representations,
warranties, covenants, terms, conditions, duties and waivers of a “Guarantor”
thereunder, all as if the New Subsidiary had been an original signatory to the
Contribution Agreement. Without limiting the generality of the foregoing, the
New Subsidiary hereby agrees to be bound by each of the covenants contained in
the Contribution Agreement, and consents and agrees to each provision set forth
in the Contribution Agreement.
Section 3.    GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF) APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE
BORROWER AND THE NEW SUBSIDIARY HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH
AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
AGREEMENT OR IN CONNECTION WITH OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION
OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE NEW SUBSIDIARY, THE
ADMINISTRATIVE AGENT, OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
THE AGREEMENT.
Section 4.    Further Assurances. The New Subsidiary agrees to execute and
deliver such other instruments and documents and take such other action, as the
Administrative Agent may reasonably request, in connection with the transactions
contemplated by this Joinder Agreement.
Section 5.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Term Loan Agreement.
[Signatures on Next Page]

D-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.
[NEW SUBSIDIARY]
 
 
By:
 
Name:
 
Title:
 
 
 
Address for Notices:
 
 
c/o Colonial Properties Trust
Colonial Plaza
2101 Sixth Avenue North
Suite 750
Birmingham, Alabama 35203
Attention: Jerry A. Brewer
Telecopy Number: (205) 250-8890
Telephone Number: (205) 250-8700

Accepted:
 
 
U.S. BANK NATIONAL
ASSOCIATION, as Administrative Agent
 
 
By:
 
Name:
 
Title:
 






D-3

--------------------------------------------------------------------------------




EXHIBIT E
NOTICE OF BORROWING


___________, 201_
U.S. Bank National Association, as
Administrative Agent
800 Nicollet Mall
3rd Floor
Minneapolis, MN 55402
Attention: Elizabeth Correll


Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan Agreement”)
dated as of May 11, 2012, by and among Colonial Realty Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), U.S. Bank National Association, as
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Term Loan Agreement. Borrower hereby requests that the Lenders
make Loans to the Borrower pursuant to Section 2.1 of the Term Loan Agreement in
the amount of $______________.
A.    Base Rate Loan:
1.    Amount of Base Rate Loan:         $___________
2.    Proposed Date of Base Rate Loan    ___________
B.    LIBOR Loan:
1.    Amount of LIBOR Loan:         $___________
2.    Proposed Date of new LIBOR Loan:    $___________
[Check one box only]
3.    Interest Period for new LIBOR Loan:    o 1 month
o 3 months
o 6 months


The proceeds of this borrowing of the Loans will be used for: [____].
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Loans
and immediately after giving effect thereto, (a) no Default or Event of Default
exists or shall exist, and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct in all material respects
(except in the case of a representation or warranty qualified

E-1

--------------------------------------------------------------------------------




by materiality, in which case such representation or warranty shall be true and
correct in all respects) with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Term Loan Agreement. In addition,
the Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Loans contained in Article V of the
Term Loan Agreement will have been satisfied at the time such Loan is made.


Sincerely,
 
 
COLONIAL REALTY LIMITED
PARTNERSHIP,
a Delaware limited partnership
 
 
By: Colonial Properties Trust, its sole
        General Partner
 
 
By:
 
Name:
 
Title:
 








E-2

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF NOTICE OF CONTINUATION
___________, 201_
U.S. Bank National Association, as
Administrative Agent
800 Nicollet Mall
3rd Floor
Minneapolis, MN 55402
Attention: Elizabeth Correll


Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan Agreement”)
dated as of May 11, 2012, by and among Colonial Realty Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), U.S. Bank National Association, as
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Term Loan Agreement.
Pursuant to Section 2.6 of the Term Loan Agreement, the Borrower hereby requests
a Continuation of a borrowing of LIBOR Loans under the Term Loan Agreement, and
in that connection sets forth below the information relating to such
Continuation as required by Section 2.6 of the Term Loan Agreement:
1.    The proposed date of such Continuation is _______________, _____.
2.    The aggregate principal amount of the Loans subject to the requested
Continuation is $__________________ and was originally borrowed by the Borrower
on ______________, 201__.
3.    The portion of such principal amount subject to such Continuation is
$____________________.
4.    The current Interest Period for each of the Loans subject to such
Continuation ends on ____________________, 201__.
5.    The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:
Interest Period
o 1 month                [check one box only]
o 3 months
o 6 months


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, (a) no Default or Event of Default
exists or shall exist, and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) with

F-1

--------------------------------------------------------------------------------




the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Term Loan Agreement.
[Signature on Next Page.]

F-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
of Continuation as of the date first written above.
COLONIAL REALTY LIMITED
PARTNERSHIP,
a Delaware limited partnership
 
 
By: Colonial Properties Trust, its sole
        General Partner
 
 
By:
 
Name:
 
Title:
 






F-3

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF NOTICE OF CONVERSION


___________, 201__
U.S. Bank National Association, as
Administrative Agent
800 Nicollet Mall
3rd Floor
Minneapolis, MN 55402
Attention: Elizabeth Correll


Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan Agreement”)
dated as of May 11, 2012, by and among Colonial Realty Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), U.S. Bank National Association, as
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein and not otherwise defined herein have their respective meanings
given them in the Term Loan Agreement.
Pursuant to Section 2.7 of the Term Loan Agreement, the Borrower hereby requests
a Conversion of a borrowing of Loans of one Type into Loans of another Type
under the Term Loan Agreement, and in that connection sets forth below the
information relating to such Conversion as required by Section 2.7 of the Term
Loan Agreement:
1.    The proposed date of such Conversion is ____________201_.
2.    The Loans to be Converted pursuant hereto are currently:
[Check one box only]        o    Base Rate Loans
o    LIBOR Loans
3.    The aggregate principal amount of the Loans subject to the requested
Conversion is $_______________ and was originally borrowed by the Borrower on
_______________, 201__.
4.    The portion of such principal amount subject to such Conversion is
$_______________.
5.    The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:
[Check one box only]
o    Base Rate Loans
o    LIBOR Loans, each with an initial Interest Period for a duration of:





G-1

--------------------------------------------------------------------------------




Interest Period
o    1 month
o    3 months        [Check one box only]
o    6 months


The Borrower hereby certifies to the Administrative Agent and the Lenders as of
the date hereof and as of the date of the requested Conversion and after giving
effect thereto, (a) no Default or Event of Default exists or shall exist, and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Term Loan Agreement.
[Signature on next page.]

G-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
of Conversion as of the date first written above.


COLONIAL REALTY LIMITED
PARTNERSHIP, a Delaware limited partnership
 
 
By: Colonial Properties Trust, its sole
        General Partner
 
 
By:
 
Name:
 
Title:
 




G-3

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF PROMISSORY NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, COLONIAL REALTY LIMITED PARTNERSHIP (the
“Borrower”) hereby unconditionally promises to pay to the order of
___________________________ (the “Lender”), in care of U.S. Bank National
Association, as Administrative Agent (together with its successors and assigns
in such capacity, the “Administrative Agent”), at 1100 Abernathy Rd, Suite 1250,
Atlanta, GA 30328, or at another address as may be specified by the
Administrative Agent to the Borrower, the principal sum of ___________________
AND ___/100 DOLLARS ($_____________), or such lesser amount as may be the then
outstanding and unpaid balance of all Loans made by the Lender to the Borrower,
pursuant to, and in accordance with the terms of the Term Loan Agreement (as
defined herein).


The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates, at
the rates and at the times specified in the Term Loan Agreement.


This Promissory Note (this “Note”) is one of the “Notes” referred to in the Term
Loan Agreement dated as of May 11, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), by and among
the Borrower, the financial institutions party thereto and their assignees under
Section 12.5 thereof, the Administrative Agent, and the other parties thereto,
and is subject to, and entitled to, all provisions and benefits thereof.
Capitalized terms used herein and not defined herein have the meanings given to
such terms in the Term Loan Agreement.


The Term Loan Agreement, among other things: (a) provides for the making of the
Loans by the Lenders to the Borrower from time to time in an aggregate amount
not to exceed at any time the outstanding Dollar amount first above mentioned;
(b) permits the prepayment of the Loans by the Borrower subject to certain terms
and conditions; and (c) provides for acceleration of the maturity of the Loans
upon the occurrence of certain specified events.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF)
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER HEREBY WAIVES ITS RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY
COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY
HERETO ARISING OUT OF THIS NOTE OR IN CONNECTION WITH OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG

H-1

--------------------------------------------------------------------------------




THE BORROWER OF ANY KIND OR NATURE RELATING TO THIS NOTE.


THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS NOTE OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. THE BORROWER AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS NOTE SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS NOTE AGAINST THE BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


THE BORROWER FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION
OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND AGREES NOT TO PLEAD OR
CLAIM THE SAME.


[Signature on Next Page.]

H-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date written above.
COLONIAL REALTY LIMITED
PARTNERSHIP, a Delaware limited partnership
 
 
By: Colonial Properties Trust, its sole
        General Partner
 
 
By:
 
Name:
 
Title:
 




H-3

--------------------------------------------------------------------------------




EXHIBIT I
FORM OF COMPLIANCE CERTIFICATE
___________, 201__
U.S. Bank National Association, as
Administrative Agent
1100 Abernathy Rd, Suite 1250
Atlanta, GA 30328
Attn: Audrey Salmon


Each of the Lenders party to the Term Loan Agreement referred to below


Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan Agreement”)
dated as of May 11, 2012, by and among Colonial Realty Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), U.S. Bank National Association, as
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Term Loan Agreement.


Pursuant to Section 8.3 of the Term Loan Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:


(1)    The undersigned is the chief financial officer of CLP.
(2)    The undersigned is responsible for and has made or caused to be made
under his/her supervision a detailed review of the activities of the Loan
Parties and their Subsidiaries in connection with the preparation of this
Compliance Certificate.
(3)    The undersigned has examined the books and records of the Borrower and
has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.
(4)    To the best knowledge of the undersigned, no Default or Event of Default
exists [if such is not the case, specify such Default or Event of Default and
its nature, when it occurred and whether it is continuing and the steps being
taken by the Borrower with respect to such event, condition or failure].
(5)    To the best knowledge of the undersigned, the representations and
warranties made or deemed made by the Borrower and the other Loan Parties in the
Loan Documents to which any is a party, are true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) with the same force and effect as if made on and as of
the date hereof except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties are true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Term

I-1

--------------------------------------------------------------------------------




Loan Agreement.
(6)    Attached hereto as Schedule 1 are detailed calculations establishing
whether or not the Borrower was in compliance with the covenants contained in
Sections 9.1 through 9.3, 9.6 and 9.14 of the Term Loan Agreement as of the
relevant quarterly accounting period, calendar year, or other fiscal period
covered by the financial statements furnished along with this Compliance
Certificate.
(7)     Attached hereto as Schedule 2 is a true, correct, and complete record of
the announced development pipeline (including Residential Units for Sale),
including for each announced development project, the project name and location,
the square footage (or number of units, as applicable) to be developed, the
expected construction start date, the expected date of delivery, the expected
stabilization date and the total anticipated cost.
(8)    With respect to the Residential Units for Sale, attached hereto as
Schedule 3 is a true, correct, and complete record of the number of units for
sale, the number of units sold, the number of units remaining for sale, the
sales price of each unit, and whether management or control of such Property has
been turned over to a homeowner's association or similar entity.
(9)    Attached hereto as Schedule 4 is a true, correct, and complete record of
all outstanding Indebtedness of Borrower and its Subsidiaries and CLP and its
Subsidiaries, showing for each component of Indebtedness, the lender, the total
commitment, the Total Indebtedness outstanding, the interest rate, if fixed, or
the applicable margin over an index, if the interest rate floats, the term, the
required amortization (if any), and the security (if any).
(10)    Attached hereto as Schedule 5 is a true, correct, and complete record of
all interest rate protection agreements to which Borrower, CLP or any of their
respective Subsidiaries are a party, showing for each such agreement, the total
dollar amount, the type of agreement (i.e. cap, collar, swap, etc.), and the
term thereof.
(11)    Contained within Schedule 1 is a true, correct, and complete record of
all Unencumbered Assets, which Unencumbered Assets are noted by the demarcation
“U” in the “Property Calculations” section of Schedule 1. With respect to the
assets so marked on Schedule 1: (A) each such asset fully qualifies as an
“Unencumbered Asset” under the applicable criteria set forth in the Term Loan
Agreement, (B) all acquisitions, dispositions or other removals of Unencumbered
Assets completed during the applicable quarterly accounting period, calendar
year, or other fiscal period covered by this Compliance Certificate were
permitted under the Term Loan Agreement, and (C) Schedule 1 sets forth the
acquisition cost or principal balance of any Unencumbered Assets, as applicable,
acquired during such period and any other information that Administrative Agent
has requested to determine the Unencumbered Asset Value of such Unencumbered
Asset, and the Unencumbered Asset Value of any Unencumbered Assets removed
during the period covered by this Compliance Certificate.
(12)    Attached hereto as Exhibit A is a copy of all management reports, if
any, submitted to the Borrower or CLP or its management by its independent
public accountants.









I-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first above written.
COLONIAL PROPERTIES TRUST, an
Alabama Trust
 
 
By:
 
Name:
 
Title:
Chief Financial Officer


I-3

--------------------------------------------------------------------------------






Schedule 1
[Calculations to be Attached]

I-4

--------------------------------------------------------------------------------




Schedule 2
[Record to be Attached]

I-5

--------------------------------------------------------------------------------




Schedule 3
[Record to be Attached]

I-6

--------------------------------------------------------------------------------




Schedule 4
[Record to be Attached]

I-7

--------------------------------------------------------------------------------




Schedule 5
[Record to be Attached]

I-8

--------------------------------------------------------------------------------




Exhibit A
[Management Agreements to be Attached]



I-9

--------------------------------------------------------------------------------




EXHIBIT J-1
FORM OF U.S. TAX CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Term Loan Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan Agreement”)
dated as of May 11, 2012, by and among Colonial Realty Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), U.S. Bank National Association, as
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”), and the other parties thereto.


Pursuant to the provisions of Section 3.10 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.


[NAME OF LENDER]
 
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20__

J-1

--------------------------------------------------------------------------------






EXHIBIT J-2
FORM OF U.S. TAX CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Term Loan Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan Agreement”)
dated as of May 11, 2012, by and among Colonial Realty Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), U.S. Bank National Association, as
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.10 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.


[NAME OF PARTICIPANT]
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20__

J-2

--------------------------------------------------------------------------------






EXHIBIT J-3
FORM OF U.S. TAX CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Term Loan Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan Agreement”)
dated as of May 11, 2012, by and among Colonial Realty Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), U.S. Bank National Association, as
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”), and the other parties thereto. Term Loan Agreement
  
Pursuant to the provisions of Section 3.10 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.


[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20__

J-3

--------------------------------------------------------------------------------






EXHIBIT J-4
FORM OF U.S. TAX CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Term Loan Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan Agreement”)
dated as of May 11, 2012, by and among Colonial Realty Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), U.S. Bank National Association, as
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.10 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Term
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.


[NAME OF LENDER]
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20__

J-4